Exhibit 10.2

[CANADIAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of July 28, 2004

 

among

 

MGV ENERGY INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

BNP PARIBAS, and

BANK OF AMERICA, N.A.,

as Co-Global Syndication Agents,

 

FORTIS CAPITAL CORP., and

THE BANK OF NOVA SCOTIA,

as Co-Global Documentation Agents,

 

BANK ONE, NA, CANADA BRANCH,

as Canadian Administrative Agent,

 

and

 

BANK ONE, NA,

as Global Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

BNP PARIBAS, and

BANC OF AMERICA SECURITIES LLC,

as Co-Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of July 28, 2004, is among MGV ENERGY INC., a
corporation organized under the laws of the Province of Alberta, Canada (the
“Borrower”), the LENDERS party hereto, BNP PARIBAS and BANK OF AMERICA, N.A., as
Co-Global Syndication Agents, FORTIS CAPITAL CORP. and THE BANK OF NOVA SCOTIA,
as Co-Global Documentation Agents, BANK ONE, NA, CANADA BRANCH, as Canadian
Administrative Agent, and BANK ONE, NA, as Global Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“Accepting Lender” means any Lender which has accepted a Bankers’ Acceptance
issued by the Borrower under this Agreement.

 

“Additional Lender Certificate” is defined in Section 2.1(b).

 

“Administrative Questionnaire” means an Administrative Questionnaire to be
delivered by the Lenders to the Canadian Administrative Agent, in a form
supplied by the Canadian Administrative Agent.

 

“Advance Payment” means any payment to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from any Borrowing Base
Properties and which payment is, or is to be, paid in advance of actual delivery
of such production to or for the account of the purchaser regardless of such
production.

 

“Affiliate” of any Person means any Person directly or indirectly controlled by,
controlling or under common control with such first Person. For purposes of this
definition, any Person which owns directly or indirectly 10% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) such corporation or
other Person.

 

“Agents” means each of the Global Administrative Agent, the Co-Global
Syndication Agents, the Co-Global Documentation Agents, and the Canadian
Administrative Agent.

 

“Agreed Currency” is defined in Section 2.20(a).

 

“Agreement” means this Credit Agreement, as it may be amended, supplemented,
restated or otherwise modified and in effect from time to time.

 

“Allocated Canadian Borrowing Base” is defined in Section 2.7(d)(ii).



--------------------------------------------------------------------------------

“Allocated U.S. Borrowing Base” is defined in Section 2.7(d)(i).

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify in writing to the Global Administrative Agent, the
Canadian Administrative Agent and the Borrower as the office by which its Loans
of such Type are to be made and/or issued and maintained.

 

“Applicable Margin” means, for any day and with respect to any Eurodollar Loans,
any Canadian Prime Loans, any U.S. Prime Loans, any Bankers’ Acceptances or any
Commitment Fees payable hereunder, as the case may be, the applicable percentage
rate per annum set forth below under the caption “Eurodollar Loans”, “U.S. Prime
Loans”, “Canadian Prime Loans”, “Bankers’ Acceptances Stamping Fee” or
“Commitment Fees”, as the case may be, based on the Global Borrowing Base
Utilization on such date.

 

Global Borrowing

Base

Utilization:

--------------------------------------------------------------------------------

  

Eurodollar
Loans

(in basis
points)

--------------------------------------------------------------------------------

   U.S.
Prime
Loans (in
basis
points)


--------------------------------------------------------------------------------

   Canadian
Prime
Loans (in
basis
points)


--------------------------------------------------------------------------------

  

Bankers’
Acceptances
Stamping Fee
(in

basis points)

--------------------------------------------------------------------------------

  

Commitment
Fees

(in basis
points)

--------------------------------------------------------------------------------

Less than 25%

   112.5    0.0    0.0    112.5    25.0

25% or greater and less than 50%

   125.0    0.0    0.0    125.0    30.0

50% or greater and less than 75%

   137.5    0.0    0.0    137.5    37.5

75% or greater and less than 90%

   150.0    0.0    0.0    150.0    37.5

90% or greater

   175.0    0.0    0.0    175.0    50.0

 

For purposes of the foregoing, any change in the Applicable Margin will occur
automatically without prior notice upon any change in the Global Borrowing Base
Utilization. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently set forth in the Register, giving effect to
any assignments made in accordance with Section 10.4 or any increases or
decreases in Commitments made in accordance with this Agreement.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) a Lender Affiliate or (c) a Person or an Affiliate
of a Person that administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arrangers” means J.P. Morgan Securities Inc., BNP Paribas and Banc of America
Securities LLC, in their capacity as Co-Lead Arrangers and Joint Bookrunners.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Global Administrative Agent and the
Canadian Administrative Agent, in substantially the form of Exhibit D or any
other form approved by the Global Administrative Agent and the Canadian
Administrative Agent.

 

“Assignment of Production” shall have the meaning set forth in the U.S. Credit
Agreement.

 

“Authorized Officer” means, with respect to the Borrower, its Chief Financial
Officer, Treasurer or any other officer specified as such to the Canadian
Administrative Agent in writing by any of the aforementioned officers of such
Person or by resolution from the board of directors or similar governing body of
such Person, or, with respect to the Parent, its Chief Executive Officer, its
President, its Chief Financial Officer, its Executive Vice President, its
Treasurer, its Vice President-General Counsel, its Vice President-Controller or
any other officer specified as such to the Global Administrative Agent in
writing by any of the aforementioned officers of the Parent or by resolution
from the board of directors or similar governing body of the Parent.

 

“Availability Period” means the period from and including the Global Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of all of the Global Commitments and Commitments.

 

“BA Acceptance Date” means any date, which must be a Business Day, on which a
Bankers’ Acceptance is or is to be issued.

 

“BA Exposure” means, with respect to any Accepting Lender, the Principal Amount
of Bankers’ Acceptances and BA Loans to be paid by the Borrower to the Canadian
Administrative Agent at the Principal Office for which such Borrower has not
reimbursed such Accepting Lender.

 

“BA Loan” is defined in Section 2.21(g) hereof.

 

“BA Maturity Date” means the date on which a Bankers’ Acceptance is payable.

 

“BA Net Proceeds” means, in respect of any Bankers’ Acceptance required to be
purchased by a Lender pursuant hereto, an amount determined as of the applicable
BA Acceptance Date in accordance with the formula set forth in Exhibit N less
the Stamping Fees applicable to each Bankers’ Acceptance.

 

“Bankers’ Acceptance Liability” means, with respect to any Bankers’ Acceptance,
the obligation of the Borrower to pay to the Canadian Administrative Agent at
the Principal Office the Principal Amount of any Bankers’ Acceptances for which
such Borrower has not reimbursed the Accepting Lender.

 

3



--------------------------------------------------------------------------------

“Bankers’ Acceptance Rate” means, on any day:

 

(a) with respect to Bankers’ Acceptances issued by a Schedule I Lender, the CDOR
Rate on such day; and

 

(b) with respect to Bankers’ Acceptances issued by a Non-Schedule I Lender, the
CDOR Rate on such day plus 0.10%.

 

“Bankers’ Acceptance Request” means a Bankers’ Acceptance Request executed and
delivered by the Borrower, in substantially the form of Exhibit M or any other
form approved by the Global Administrative Agent and the Canadian Administrative
Agent, and containing the information set forth in Exhibit M.

 

“Bankers’ Acceptances” means bankers’ acceptances denominated in Canadian
Dollars in the form of either a depository bill, as defined in the Depository
Bills and Notes Act (Canada), or a blank non-interest bearing bill of exchange,
as defined in the Bills of Exchange Act (Canada), in either case issued by the
Borrower and accepted by a Lender (and, if applicable, purchased by a Lender) at
the request of such Borrower, such depository bill or bill of exchange to be
substantially in the standard form of, or otherwise acceptable to, such Lender.

 

“Bankruptcy and Insolvency Act (Canada)” means, collectively, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditor Arrangement Act (Canada),
each as amended from time to time and any similar statute of Canada or any
province thereof.

 

“Borrower” has the meaning given to such term in the preamble.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, BA Loans or Bankers’
Acceptances, as to which a single Interest Period is in effect.

 

“Borrowing Base Allocation Notice” is defined in Section 2.7(d)(iii).

 

“Borrowing Base Properties” means those Oil and Gas Properties owned by the
Parent or any of its Subsidiaries, or in which the Parent or any of its
Subsidiaries has an economic interest, that are evaluated for purposes of the
then current Global Borrowing Base.

 

“Borrowing Request” means a written or telephonic request by an Authorized
Officer of the Borrower for a Borrowing in accordance with Section 2.3, which if
written shall be in substantially the form of Exhibit E-1 or any other form
approved by the Canadian Administrative Agent and the Global Administrative
Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or a United States
federal holiday or any other day on which (i) the Chicago office of the Global
Administrative Agent is closed or (ii) the Toronto office of the Canadian
Administrative Agent is closed or the Montreal, Quebec, Canada office of any
Lender is closed; provided that (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market, (b) when
used in connection with a Canadian Prime Loan, BA Loan or Banker’s Acceptance,
the term “Business Day” shall also exclude any day on which commercial banks in
Calgary and Toronto are authorized or required by law to remain closed, and (c)
when used in connection with a U.S. Prime Loan, the term “Business Day” shall
also exclude any day on which commercial banks in Calgary, Toronto and Chicago
are authorized or required by law to remain closed.

 

4



--------------------------------------------------------------------------------

“Calgary” means Calgary, Alberta, Canada.

 

“Canada” means the country of Canada, including all of its provinces and
territories.

 

“Canadian Administrative Agent” means Bank One, NA, Canada Branch, in its
capacity as Canadian administrative agent for the lenders party to this
Agreement, and any successor thereto.

 

“Canadian Dollars” or “C$” refers to lawful money of Canada.

 

“Canadian Flex Portion” means that unallocated portion of the Commitments
remaining after making the allocations described in Section 2.1(c)(ii) and
(iii).

 

“Canadian Lien Searches” means central and local current searches (for
certainty, excluding real property searches) for Liens from each province in
which any Borrowing Base Property or any material Collateral owned by the
Borrower or any Material Subsidiary of the Borrower is located, and such other
jurisdictions as the Global Administrative Agent may reasonably request,
covering each Loan Party.

 

“Canadian Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined in reference to the Canadian Prime Rate.

 

“Canadian Prime Rate” means the variable rate of interest quoted by the Canadian
Administrative Agent from time to time as the reference rate of interest which
it employs to determine the interest rate it will charge for demand loans in
Canadian Dollars to its customers in Canada and which it designates as its prime
rate, provided that if such rate of interest is less than the then applicable
rate quoted by the Canadian Administrative Agent for its one month Bankers’
Acceptances plus 100 basis points per annum (the “Floor Rate”), then the
Canadian Prime Rate shall equal the Floor Rate.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Casualty Event” shall have the meaning set forth in the U.S. Credit Agreement.

 

“CDOR Rate” means, for any day, as established by the Canadian Administrative
Agent, for Bankers’ Acceptances which have a term to maturity for which quotes
are available as hereinafter contemplated, the per annum rate of interest which
is the rate determined as being the arithmetic average of the rates per annum
(calculated on the basis of a year of 365 days) applicable to Canadian Dollar
bankers’ acceptances having identical issue and comparable maturity dates as the
Bankers’ Acceptances proposed to be issued by the Borrower displayed and

 

5



--------------------------------------------------------------------------------

identified as such on the display referred to as the “CDOR Page” (or any display
substituted therefore) of Reuters Monitor Money Rates Service for Schedule I
Lenders at approximately 10:00 a.m. (Toronto time) on such date, or if such date
is not a Business Day, then on the immediately preceding Business Day; provided,
however, that if no such rate appears on the CDOR Page as contemplated, then the
CDOR Rate on any date shall be calculated as the arithmetic average of the
discount rate quoted by each Schedule I Reference Lender (determined by the
Canadian Administrative Agent as of 10:00 a.m., Toronto time, on such day) at
which each Schedule I Reference Lender is offering, at such time on such day,
or, if such date is not a Business Day, then on the immediately preceding
Business Day, for the purchase of bankers’ acceptances in a comparable amount
and with comparable maturity dates to the Bankers’ Acceptances proposed to be
issued by the Borrower on such day.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.

 

“Change in Law” means (a) the adoption of any law, rule or regulation, (b) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority or (c) compliance by any Lender or any
Issuing Bank (or, for purposes of Section 2.15(b), by any Applicable Lending
Office of such Lender or any Issuing Bank or by such Lender’s or any Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued.

 

“Change of Control” means, except as permitted by Section 7.4 or Section 7.5(a)
of the U.S. Credit Agreement, the Parent shall cease to own, directly or
indirectly, 100% of the issued and outstanding Equity Interests of the Borrower
(other than the outstanding MGV Class C Shares).

 

“Chicago” means Chicago, Illinois.

 

“Closing Date” means the date of this Agreement.

 

“Co-Global Documentation Agents” means Fortis Capital Corp. and The Bank of Nova
Scotia, in their capacity as co-global documentation agents for the Lenders, and
their respective successors.

 

“Co-Global Syndication Agents” means BNP Paribas and Bank of America, N.A., in
their capacity as co-global syndication agents for the Lenders hereunder, and
their respective successors.

 

“Collateral” means any and all “Collateral” and “Mortgaged Property”, as defined
in the Security Documents and the U.S. Security Documents.

 

“Combined Commitments” means the aggregate of (a) the Commitments of the Lenders
hereunder and (b) the U.S. Commitments. The initial aggregate principal amount
of the Combined Commitments is U.S.$300,000,000.

 

“Combined Credit Agreements” means this Agreement and the U.S. Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Combined Credit Exposure” means, at the time of determination, the sum of (a)
the Equivalent Amount in U.S. Dollars of the aggregate Credit Exposure of the
Lenders hereunder, and (b) the aggregate “Credit Exposure” (as defined in the
U.S. Credit Agreement) of the U.S. Lenders.

 

“Combined Lenders” means the Lenders hereunder and the U.S. Lenders.

 

“Combined Loan Documents” means the Loan Documents and the U.S. Loan Documents.

 

“Combined Loans” means the loans made by the Combined Lenders to the Borrower
and the Parent pursuant to the Combined Loan Documents.

 

“Combined Obligations” means the aggregate of the Obligations and the U.S.
Obligations (without duplication of any Hedging Obligations).

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, to acquire participations in Letters of Credit hereunder, and to
accept Bankers’ Acceptances or make BA Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be (a) adjusted from time to time pursuant to
Section 2.1(c), (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.4, and (c) terminated
pursuant to Sections 8.2 or 8.3; provided, however, that the Commitment of any
Lender shall at no time be greater than its Global Commitment. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.1, or in the
Register following any Assignment and Acceptance to which such Lender is a
party. The initial aggregate principal amount of the Commitments of the Lenders
is U.S.$130,000,000.

 

“Commitment Fee” is defined in Section 2.11(a).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, contract, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, but not
solely by being an officer or director of that Person. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the Equivalent
Amount in U.S. Dollars of the sum of (a) the outstanding principal amount of
such Lender’s Loans, plus (b) its LC Exposure plus (c) its BA Exposure at such
time.

 

“Criminal Code (Canada)” means the Criminal Code (Canada), as amended from time
to time.

 

7



--------------------------------------------------------------------------------

“Currency” means, with respect to any Loan or Letter of Credit or Bankers’
Acceptance, whether such Loan or Letter of Credit or Bankers’ Acceptance is
denominated in Canadian Dollars or U.S. Dollars.

 

“DBNA” is defined in Section 2.21(j).

 

“Debenture” means a demand debenture substantially in the form of Exhibit H
attached hereto (or in such other form as the Global Administrative Agent may
approve), executed and delivered by the Borrower and any Material Subsidiary
pursuant to the Loan Documents, as amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms of this Agreement and
the other Loan Documents. The term “Debenture” shall include each supplemental
debenture after execution and delivery of such supplemental debenture. The term
“Debentures” shall include each and every Debenture executed and delivered by
the Borrower and each of the Material Subsidiaries hereunder.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deficiency Notification Date” is defined in Section 2.7(f).

 

“Designation” means the designation of a Lender as a Flex Lender, a Pro Rata
Lender, or a U.S. Only Lender; provided that no Lender may have more than one
Designation at any time.

 

“Discretionary Borrowing Base Reallocation” is defined in Section 2.7(d)(iv).

 

“Environmental Laws” means any and all applicable Governmental Rules pertaining
to health (with respect to exposure to Hazardous Materials) or the environment
in effect in any and all jurisdictions in which the Borrower or any Subsidiary
is conducting or at any time has conducted business, or where any Property of
the Borrower or any Subsidiary is located, including, without limitation, OPA,
the Clean Air Act, as amended, CERCLA, the Federal Water Pollution Control Act,
as amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, the Environmental Protection
and Enhancement Act (Alberta), as amended, the Canadian Environmental Protection
Act 1999, as amended, and other environmental conservation or protection laws.
The term “oil” shall have the meaning specified in OPA, the term “release” (or
“threatened release”) shall have the meaning specified in CERCLA, and the term
“disposal” (or “disposed”) shall have the meaning specified in RCRA; provided,
however, that (i) in the event either OPA, CERCLA or RCRA is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and (ii) to the extent
the laws of the state, province or territory in which any Property of the
Borrower or any Subsidiary is located establish a meaning for “oil”, “release”,
or “disposal” which is broader than that specified in either OPA, CERCLA or
RCRA, such broader meaning shall apply.

 

“Environmental Liability” shall have the meaning set forth in the U.S. Credit
Agreement.

 

8



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, shares of the capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity interests in such
Person or any warrants, options or other rights to acquire any of the foregoing.

 

“Equivalent Amount” means, as at any date, the amount of Canadian Dollars into
which an amount of U.S. Dollars may be converted, or the amount of U.S. Dollars
into which an amount of Canadian Dollars may be converted, in either case at the
rate of exchange for U.S. Dollars and Canadian Dollars as published in the Wall
Street Journal for such day or, if there is no such rate of exchange so
published for such day, at The Bank of Canada mid point noon spot rate of
exchange for such date in Toronto at approximately 12:00 noon, Toronto time on
such date.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are denominated in U.S.
Dollars and is bearing interest at a rate determined by reference to the
Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the applicable British Bankers’ Association LIBOR rate for
deposits in U.S. Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Global Administrative Agent, the applicable Eurodollar
Rate for the relevant Interest Period shall instead be the rate determined by
the Global Administrative Agent to be the rate at which Bank One, NA, or one of
its Affiliate banks offers to place deposits in U.S. Dollars with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, in the
approximate amount of the Canadian Administrative Agent’s relevant Eurodollar
loan and having a maturity equal to such Interest Period.

 

“Event of Default” has the meaning assigned to such term in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the federal, or any provincial, government of
Canada (but which, for greater certainty, shall not include any tax assessed
pursuant to Part XIII of the Income Tax Act (Canada)), or by the jurisdiction
under the laws of which such recipient is or was organized or in which its
principal office is or was located or, in the case of any Lender, in which its
Applicable Lending Office is or was located, and (b) any branch profits taxes
imposed by the federal, or any provincial, government of Canada or any similar
tax imposed by any other jurisdiction in which the recipient is or was located.

 

9



--------------------------------------------------------------------------------

“Existing Credit Facility” means that certain Fourth Amended and Restated Credit
Agreement, dated as of May 13, 2002, by and among the Parent,, Bank of America,
N.A., as administrative agent, and the other agents and lenders party thereto,
as amended by that First Amendment to Fourth Amended and Restated Credit
Agreement, dated as of September 25, 2002, as further amended by that Second
Amendment to Fourth Amended and Restated Credit Agreement, dated as of June 27,
2003, and as further amended by that certain letter agreement dated as of May
18, 2004.

 

“Existing Subordinate Debt” is defined in the U.S. Credit Agreement.

 

“Falcon Seaboard Settlement Agreement” is defined in the U.S. Credit Agreement.

 

“Fee Letter” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Flex Lender” means any Lender identified as a “Flex Lender” on Schedule 2.1, as
such Schedule 2.1 is replaced or amended from time to time pursuant to the terms
hereof.

 

“Flex Percentage” means, with respect to each Flex Lender (and its Affiliate, if
any, that is a U.S. Lender), a percentage determined by dividing the Global
Commitment associated with such Flex Lender (and such Affiliate, if any) by the
aggregate Global Commitments associated with all Flex Lenders (and their
Affiliates, if any, that are U.S. Lenders).

 

“Flex Portion” means that unallocated portion of the Combined Commitments
remaining after making the allocations described in Section 2.1(c)(ii) and
(iii).

 

“Financial Officer” of any Person means its Chief Financial Officer; provided,
that if no Person serves in such capacity, “Financial Officer” shall mean the
highest ranking executive officer of such Person with responsibility for
accounting, financial reporting, cash management and similar functions.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
the Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Fiscal Year” means a twelve (12) month period ending December 31.

 

“Foreign Lender” means any Lender that is not either (a) a resident in Canada
for purposes of the Income Tax Act (Canada) or (b) an authorized foreign bank as
defined in subsection 248(1) of the Income Tax Act (Canada), that will receive
all amounts paid or credited to such Lender under this Agreement in respect of
its “Canadian banking business” for the purposes of paragraph 212(13.3)(a) of
the Income Tax Act (Canada). For purposes of this definition, Canada and each
province thereof shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than Canada or any province or territory thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

10



--------------------------------------------------------------------------------

“Global Administrative Agent” means Bank One, NA, in its capacity as global
administrative agent for the Combined Lenders, and its successors.

 

“Global Borrowing Base” means the “Global Borrowing Base” as determined from
time to time pursuant to Section 2.7.

 

“Global Borrowing Base Deficiency” means, at the time of determination, the
amount by which (a) the Combined Credit Exposure exceeds (b) the then current
Global Borrowing Base.

 

“Global Borrowing Base Designation Notice” is defined in Section 2.7(b).

 

“Global Borrowing Base Utilization” means, at the time of determination, an
amount (expressed as a percentage) equal to the quotient of (a) the Combined
Credit Exposure divided by (b) the Global Borrowing Base.

 

“Global Commitment” means, with respect to each Lender (and its Affiliate, if
any, that is a U.S. Lender), the amount set forth on Schedule 2.1 as the “Global
Commitment” for such Lender (and such Affiliate, if any) or in the Register
following any Assignment and Acceptance to which such Lender (and such
Affiliate, if any) is a party, as such Global Commitment may be (a) reduced from
time to time pursuant to Section 2.8, (b) increased from time to time pursuant
to Section 2.1(b), (c) reallocated from time to time pursuant to Section 2.1(c),
(d) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.4, and (e) terminated pursuant to Sections 8.2 or
8.3. The initial aggregate principal amount of the Global Commitments of the
Lenders (and their respective Affiliates who are U.S. Lenders) is
U.S.$300,000,000.

 

“Global Commitment Increase” is defined in Section 2.1(b).

 

“Global Effective Date” means the date on which the conditions specified in
Section 4.1 of each Combined Credit Agreement are satisfied (or waived in
accordance with Section 10.2 of each Combined Credit Agreement).

 

“Governmental Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, or with, (b) any required notice
to, (c) any declaration of or with, or (d) any registration by or with, any
Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive or other governmental restriction or binding form of
decision of or determination by, or binding interpretation or administration of
any of the foregoing by, any Governmental Authority, whether now or hereafter in
effect.

 

11



--------------------------------------------------------------------------------

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions, by
“comfort letter” or other similar undertaking of support or otherwise) or (b)
entered into for the purpose of assuring in any other manner the obligee of such
Indebtedness or other obligation of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part), provided, that
the term “Guarantee” shall not include (x) endorsements of instruments for
collection or deposit in the ordinary course of business or (y) indemnities
given in connection with asset sales or otherwise provided in the ordinary
course of business. The terms “Guarantee” and “Guaranteed” used as a verb shall
have a correlative meaning.

 

“Guarantor” means collectively (i) the Parent, (ii) each Material Subsidiary and
(iii) each U.S. Material Subsidiary that now or hereafter executes and delivers
a U.S. Material Subsidiary Guaranty, including each Material Subsidiary and U.S.
Material Subsidiary that is required to execute a Guaranty pursuant to Section
5.9.

 

“Guaranty” means collectively (i) the Parent Guaranty; (ii) each Material
Subsidiary Guaranty and (iii) each U.S. Material Subsidiary Guaranty. The term
“Guaranties” shall include each and every Guaranty executed and delivered by the
Parent, each Material Subsidiary and each U.S. Material Subsidiary.

 

“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, and any petroleum, petroleum products or
petroleum distillates and associated oil or natural gas exploration, production
and development wastes that are not exempted or excluded from being defined as
“hazardous substances”, “hazardous materials”, “hazardous wastes” and “toxic
substances” under such Environmental Laws.

 

“Hedge Transaction” means any commodity, interest rate, currency or other
derivative, swap, option, collar, futures contract or other contract pursuant to
which a Person hedges risks related to commodity prices, interest rates,
currency exchange rates, securities prices or financial market conditions.
“Hedge Transactions” expressly includes Oil and Gas Hedge Transactions.

 

“Hedging Agreements” means, collectively, any agreement, instrument, arrangement
or schedule or supplement thereto evidencing any Hedge Transaction.

 

“Hedging Obligations” means, with respect to any Person, all liabilities
(including but not limited to obligations and liabilities of such Person arising
in connection with or as a result of early or premature termination of a Hedging
Agreement or Hedge Transaction, whether or not occurring as a result of a
default thereunder) of such Person under a Hedging Agreement or Hedge
Transaction.

 

12



--------------------------------------------------------------------------------

“Highest Lawful Rate” is defined in Section 10.13.

 

“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasolines,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith, and all
products, by-products and all other substances refined, separated, settled or
derived therefrom or the processing thereof, and all other minerals and
substances, including, but not limited to, liquified petroleum gas, natural gas,
kerosene, sulphur, lignite, coal, uranium, thorium, iron, geothermal steam,
water, carbon dioxide, helium, and any and all other minerals, ores, or
substances of value, and the products and proceeds therefrom, including, without
limitation, all gas resulting from the in-situ combustion of coal or lignite.

 

“Immaterial Title Deficiencies” has the meaning assigned to such term in Section
3.6.

 

“Income Tax Act (Canada)” means the Income Tax Act (Canada), as amended from
time to time.

 

“Indebtedness” means, for any Person, (without duplication): (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all other
indebtedness (including Capital Lease Obligations, other than oil and gas leases
entered into in the ordinary course of business) of such Person on which
interest charges are customarily paid or accrued, (d) all Guarantees by such
Person, (e) the unfunded or unreimbursed portion of all letters of credit,
banker’s acceptances, surety or other bonds or instruments issued for the
account of such Person, (f) any amount owed by such Person representing the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business and which have not been outstanding
for more than ninety (90) days past the applicable due date), (g) all
obligations of such Person secured by a Lien on any property or asset owned or
held by that Person regardless of whether the indebtedness secured thereby shall
have been assumed by that Person, (h) all obligations under operating leases (i)
which require such Person or its Affiliate to make payments over the term of
such lease, including payments at termination, based on the purchase price or
appraisal value of the Property subject to such lease plus a marginal interest
rate, and (ii) that are used primarily as a financing vehicle for such Property,
(i) obligations to deliver goods or services, including, without limitation,
Hydrocarbons and the forward sale of Hydrocarbons, in consideration of Advance
Payments, (j) the undischarged balance of any Production Payment created by such
Person or for the creation of which such Person directly or indirectly received
payment, to the extent such Production Payment would be reflected as
indebtedness on a consolidated balance sheet of such Person, (k) net liabilities
of such Person under all Hedging Obligations determined in accordance with GAAP,
and (l) all liability of such Person as a general partner of a partnership for
obligations of such partnership of the nature described in clauses (a) through
(k) preceding.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” is defined in Section 10.3(b).

 

13



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith by and among the Global Administrative Agent on behalf of the
“Combined Lenders”, the “Combined Issuing Banks”, the “Accepting Lenders”, the
“Lender Hedge Counterparties” and the other “Agents” as defined therein, and the
Canadian Administrative Agent on behalf of the “Canadian Lenders”, the “Canadian
Issuing Banks”, the “Accepting Lenders”, the “Canadian Lender Hedge
Counterparties” and the other “Canadian Agents” as defined therein, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the Combined Loan Documents.

 

“Interest Election Request” means a written or telephonic request by an
Authorized Officer of the Borrower to convert or continue a Borrowing in
accordance with Section 2.6, which if written shall be in substantially the form
of Exhibit E-2 or any other form approved by the Global Administrative Agent and
the Canadian Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any Canadian Prime Loan or
U.S. Prime Loan, the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period, and (c) with respect to any BA Loan, the maturity date of the Bankers’
Acceptances issued concurrently with the advance of such BA Loan.

 

“Interest Period” means (i) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Global Administrative Agent and
the Canadian Administrative Agent, such other day, in the calendar month that is
one, two, three or six months or, if available to all Lenders, nine or twelve
months thereafter, as the Borrower may elect and (ii) with respect to any BA
Loan, each period commencing on the date such BA Loan is made or converted from
another Type of Loan or the last day of the next preceding Interest Period for
such BA Loan and ending on the date which is an integral multiple of 30 days
thereafter and is not less than 30 days or more than 180 days thereafter, as the
Borrower may select as provided in Section 2.6; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period, (c)
no Interest Period may end later than the last day of the Availability Period,
and (d) the Interest Period for a BA Loan shall end on the BA Maturity Date of
the Bankers’ Acceptances issued concurrently therewith. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” shall have the meaning set forth in the U.S. Credit Agreement.

 

14



--------------------------------------------------------------------------------

“Issuing Bank” means (i) the Canadian Administrative Agent and (ii) any other
Lender agreed to among the Borrower and the Global Administrative Agent to issue
Letters of Credit. An Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Judgment Currency” is defined in Section 2.20(b).

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the Equivalent Amount in U.S. Dollars of the
sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit at
such time plus (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
aggregate LC Exposure at such time.

 

“Lender Affiliate” means, with respect to any Lender, (a) an Affiliate of such
Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and with respect to any Lender that is a fund which invests in bank loans
and similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

“Lender Parties” means the Agents, the Lenders, the Issuing Banks and each
Affiliate of a then current Lender that is party to a Hedge Agreement with the
Borrower (or with any Loan Party that is organized in Canada or any province or
territory thereof, and each of their respective successors, transferees and
assigns).

 

“Lenders” means the Persons listed on Schedule 2.1 under the heading “Canadian
Lenders” and any other Person that shall have become a party to this Agreement
pursuant to an Additional Lender Certificate or an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Lien” means (a) any lien, charge or security interest arising from a mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt or a
lease, consignment, bailment or margin account for security purposes, (b)
Production Payments and the like which constitute Indebtedness, payable out of
Oil and Gas Properties or (c) reservations, exceptions, encroachments,
easements, rights of way, covenants, conditions, restrictions, leases and other
title exceptions and encumbrances affecting title to Property. For the purposes
of this Agreement, Borrower and its Subsidiaries shall be deemed to own subject
to a Lien any asset which is acquired or held subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

15



--------------------------------------------------------------------------------

“Loan Documents” means (a) this Agreement, the Notes, the Security Documents,
the Fee Letter, the Intercreditor Agreement, the Hedging Agreements between the
Borrower or any of its Subsidiaries and any Lender or any Affiliate of a then
current Lender, any Borrowing Request and any Interest Election Request, any
Additional Lender Certificate, any Assignment and Acceptance, and (b) each other
agreement, document or instrument delivered by the Borrower or any other Person
in connection with this Agreement, as such may be amended from time to time.

 

“Loan Parties” means the Parent, the Borrower, the Guarantors and any Material
Subsidiary or any U.S. Material Subsidiary that executes a Combined Loan
Document, for so long as such Combined Loan Document is in effect.

 

“Loans” means the loans (including, without limitation, the Canadian Prime
Loans, the Eurodollar Loans, the U.S. Prime Loans and the BA Loans) made by the
Lenders to the Borrower pursuant to this Agreement and the acceptance and
purchase by the Lenders of Bankers’ Acceptances pursuant hereto.

 

“Material Adverse Effect” means a material and adverse effect on (a) the
financial condition, business operations, properties or assets of the Borrower
and its Subsidiaries, taken as a whole, (b) (i) the validity and enforceability
of this Agreement, the Notes, the Security Documents or any other material
Combined Loan Documents, or (ii) the perfection or priority of any material Lien
purported to be created thereby, or (c) the right or ability of the Loan Parties
to fully, completely and timely pay and perform their obligations under the
Combined Loan Documents.

 

“Material Agreement” means any material written or oral agreement or contract to
which a Person is a party, by which such Person is bound, or to which any
material assets of such Person are subject, which is not cancelable by such
Person upon notice of thirty (30) days or less without liability for further
payment other than nominal penalty.

 

“Material Subsidiary” means (a) any Subsidiary of the Borrower that is domiciled
in Canada and listed on Exhibit L to the U.S. Credit Agreement under the heading
“Material Subsidiaries,” and (b) any Subsidiary of the Borrower that (i) is
designated by the Borrower in writing to the Global Administrative Agent as a
Material Subsidiary, (ii) owns Mortgaged Properties or (iii) is a direct or
indirect parent of any Material Subsidiary.

 

“Material Subsidiary Guaranty” means, collectively, any Guaranty executed by any
Person that becomes a Material Subsidiary and executes a Material Subsidiary
Guaranty pursuant to Section 5.9 hereof, each in favor of the Global
Administrative Agent and in form and substance acceptable to the Global
Administrative Agent, as amended, supplemented, restated or otherwise modified
from time to time in accordance with the terms of this Agreement and the other
Loan Documents. The term “Material Subsidiary Guaranty” shall include each and
every Material Subsidiary Guaranty executed and delivered by a Material
Subsidiary.

 

“Maturity Date” means July 28, 2009.

 

“MGV Class C Shares” means, collectively, the Class C Common Shares of the
Borrower issued and outstanding as of the Closing Date.

 

16



--------------------------------------------------------------------------------

“Mineral Interests” means all rights, estates, titles, and interests in and to
oil and gas leases and any oil and gas interests, royalty and overriding royalty
interests, production payments, net profits interests, oil and gas fee
interests, and other rights therein, including, without limitation, any
reversionary or carried interests relating to the foregoing, together with
rights, titles, and interests created by or arising under the terms of any
unitization, communization, and pooling agreements or arrangements, and all
properties, rights and interests covered thereby, whether arising by contract,
by order, or by operation of Governmental Rules, which now or hereafter include
all or any part of the foregoing.

 

“Minimum Threshold Amount” is defined in Section 2.7(d)(iii).

 

“Monthly Date” means the fifteenth day of each calendar month.

 

“Mortgage” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Mortgaged Property” means any Oil and Gas Property with respect to which a Lien
is granted pursuant to a Mortgage delivered pursuant to the U.S. Credit
Agreement or a Debenture.

 

“Net Cash Proceeds” shall have the meaning set forth in the U.S. Credit
Agreement.

 

“Non-Recourse Debt” shall have the meaning set forth in the U.S. Credit
Agreement.

 

“Non-Schedule I Lenders” means a Lender which is a Canadian chartered bank that
is listed on Schedule II or Schedule III to the Bank Act (Canada), as amended
from time to time.

 

“Note” means any promissory note delivered pursuant to Section 2.9(a).

 

“Obligations” means (without duplication), at any time, the sum of (a) the
Credit Exposure of the Lenders under the Loan Documents plus (b) all accrued and
unpaid interest and fees owing to the Lenders under the Loan Documents plus (c)
all Hedging Obligations in connection with all Hedging Agreements between the
Borrower or any of its Subsidiaries and any Lender or any Affiliate of a Lender
plus (d) all other obligations (monetary or otherwise) of the Borrower or any
Subsidiary to any Lender or any Agent, whether or not contingent, arising
(whether now or hereafter) under or in connection with any of the Loan
Documents.

 

“Oil and Gas Hedge Transaction” means a Hedge Transaction pursuant to which any
Person hedges the price to be received by it for future production of
Hydrocarbons.

 

“Oil and Gas Properties” shall have the meaning set forth in the U.S. Credit
Agreement.

 

“OPA” shall have the meaning set forth in the U.S. Credit Agreement.

 

“Organic Documents” means, relative to any Person, its articles of organization,
association, formation or incorporation (or comparable document), its by-laws,
memorandum of association or operating agreement and all partnership agreements,
limited liability company or operating agreements and similar arrangements
applicable to ownership of its Equity Interests.

 

“Other Currency” is defined in Section 2.20(a).

 

17



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent” means Quicksilver Resources Inc., a Delaware corporation.

 

“Parent Guaranty” means a Guaranty dated as of the Global Effective Date,
executed and delivered by the Parent pursuant to Section 4.1(a) hereof in favor
of the Global Administrative Agent and substantially in the form of Exhibit G
attached hereto, as amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms of this Agreement and the other Loan
Documents.

 

“Parent’s Global Effectiveness Notice” means a notice and certificate of the
Parent properly executed by an Authorized Officer of the Parent addressed to the
Combined Lenders and delivered to the Global Administrative Agent whereby the
Parent certifies its satisfaction (except to the extent previously waived in
accordance with the Combined Loan Documents) of all the conditions precedent to
the effectiveness under Section 4.1 of each Combined Credit Agreement to be
satisfied solely by the Parent or any Loan Party or any “Loan Party” as defined
in the U.S. Credit Agreement.

 

“Participant” is defined in Section 10.4(e).

 

“Pension Plan” means any retirement or pension benefit plan that is established
by a Person for the benefit of its employees, that requires such Person to make
periodic payments or contributions.

 

“Permitted Encumbrances” means, with respect to any asset:

 

(a) Liens securing the Combined Obligations;

 

(b) minor defects in title which do not secure the payment of money and
otherwise have no material adverse effect on the value or the operation of the
subject property, and for the purposes of this Agreement, a minor defect in
title shall include, but not be limited to, easements, rights-of-way,
servitudes, permits, zoning restrictions, surface leases and other similar
rights in respect of surface operations, and easements for pipelines, streets,
alleys, highways, telephone lines, power lines, railways and other easements and
rights-of-way, on, over or in respect of any of the properties of any Loan Party
and Immaterial Title Deficiencies;

 

(c) inchoate statutory or operators’ Liens securing obligations for labor,
services, materials and supplies arising in the ordinary course of business
which are not delinquent (except to the extent permitted by Section 5.7 of the
U.S. Credit Agreement);

 

(d) mechanic’s, materialmen’s, warehouseman’s, journeyman’s, vendor’s,
landlord’s and carrier’s Liens and other similar Liens arising by operation of
law in the ordinary course of business which are not delinquent (except to the
extent permitted by Section 5.7 of the U.S. Credit Agreement);

 

18



--------------------------------------------------------------------------------

(e) Liens for Taxes, assessments, fees and other charges of any Governmental
Authority not yet due or not yet delinquent, or, if delinquent, that are being
contested in good faith in the normal course of business by appropriate action,
as permitted by Section 5.7 of the U.S. Credit Agreement);

 

(f) lease burdens payable to third parties which are deducted in the calculation
of discounted present value in the Reserve Report including, without limitation,
any royalty, overriding royalty, net profits interest, production payment,
carried interest or reversionary working interest in existence as of the Closing
Date or as a result of or in accordance with the Loan Party’s acquisition of the
property burdened thereby;

 

(g) Liens in favor of the Subordinate Noteholders and/or Subordinate Note
Collateral Agent to secure the Existing Subordinate Debt or any Guarantees by
any Subsidiaries thereof which are junior, subordinate and inferior to the Liens
of the Mortgages and the Debentures;

 

(h) Liens securing Non-Recourse Debt permitted by Section 7.1;

 

(i) Liens created by and arising out of the Falcon Seaboard Settlement
Agreement;

 

(j) pledges or deposits in connection with workers’ compensation, unemployment
compensation and/or other social security legislation, and deposits in the
ordinary course of business securing liabilities to insurance carriers under
insurance or self-insurance arrangements;

 

(k) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
similar obligations incurred in the ordinary course of business;

 

(m) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(i) of either Combined Credit Agreement;

 

(n) any Lien existing on any Property or asset prior to the acquisition thereof
by the Parent or any Subsidiary of Parent or existing on any Property or asset
of any Person that becomes a Subsidiary of Parent after the date hereof prior to
the time such Person becomes a Subsidiary of Parent; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary of Parent, as applicable, (ii) such Lien shall
not apply to any other Property or assets of the Parent or any Subsidiary of
Parent and (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary of
Parent, as applicable, and extensions, renewals and replacements of such
obligations that are not in excess of the outstanding principal amount of such
obligations as of such acquisition date or date such Person becomes a Subsidiary
of Parent (provided, that such obligations and such extensions, renewals, and
replacements thereof so secured by such Lien, together with the Indebtedness
secured by Liens described in clause (q) below, shall at no time exceed
U.S.$10,000,000 in the aggregate);

 

(o) any interest or title of a lessor under any lease entered into by the Parent
or any Subsidiary of Parent in the ordinary course of business and in accordance
with the Combined Loan Documents and covering only the assets so leased;

 

19



--------------------------------------------------------------------------------

(p) Liens in existence on the date hereof listed on Schedule 7.3 to the U.S.
Credit Agreement securing Indebtedness permitted by Section 7.1(f), provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of the Indebtedness secured thereby is not increased;

 

(q) Liens on fixed or capital assets acquired, constructed or improved by Parent
or any of its Subsidiaries; provided that (i) such Liens secure Indebtedness
permitted by Section 7.1(m) hereof and of the U.S. Credit Agreement, (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within 90
days after such acquisition, construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets, (iv) such Liens shall not apply to any
other property or assets of Parent or any of such Subsidiaries, and (iv) the
Indebtedness secured by such Liens, together with the obligations and
extensions, renewals and replacements of such obligations described in clause
(n) above, shall at no time exceed U.S.$10,000,000 in the aggregate; or

 

(r) Liens not otherwise included in this definition so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Parent and all
Subsidiaries of Parent) U.S.$5,000,000 at any one time.

 

“Permitted Investments” shall have the meaning set forth in the U.S. Credit
Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledge Agreement” means (i) a Pledge Agreement and Irrevocable Proxy, dated as
of the Global Effective Date delivered by the Parent, substantially in the form
of Exhibit F and (ii) a Pledge Agreement and Irrevocable Proxy, dated as of the
Global Effective Date or otherwise delivered pursuant to the Loan Documents,
substantially in a form acceptable to the Global Administrative Agent), each as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the Loan Documents. The term “Pledge Agreements” shall include
each and every Pledge Agreement executed and delivered pursuant to the Loan
Documents.

 

“Pledging Subsidiary” means each existing and future Subsidiary of Borrower that
executes and delivers a Pledge Agreement in accordance with the Loan Documents
pursuant to which such Subsidiary pledges to the Global Administrative Agent,
for the ratable benefit of the Lenders, all of the issued and outstanding Equity
Interests of a Material Subsidiary owned by such Subsidiary to secure the
Obligations.

 

“Principal Amount” means, for a Bankers’ Acceptance, the face amount thereof,
for a BA Loan, the principal amount thereof determined in accordance with
Section 2.21(g) hereof, and for any other Loans, the outstanding principal
amount thereof.

 

“Principal Office” means the principal office of the Canadian Administrative
Agent, which on the date of this Agreement is located at BCE Place, 161 Bay
Street, Suite 4240, Toronto, Ontario, Canada, M5J 2S1.

 

20



--------------------------------------------------------------------------------

“Pro Rata Lender” means any Lender identified as a “Pro Rata Lender” on Schedule
2.1, as such Schedule 2.1 is replaced or amended from time to time pursuant to
the terms hereof.

 

“Production Payments” means a production payment obligation (whether volumetric
or dollar denominated) of the Borrower or any of its Subsidiaries which are
payable from a specified share of proceeds received from production from
specified Oil and Gas Properties, together with all undertakings and obligations
in connection therewith.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Property Description” is defined in Section 3.6.

 

“Proved Mineral Interests” means, collectively, all Mineral Interests which
constitute “proved reserves”, “proved developed producing reserves,” “proved
developed nonproducing reserves”, and “proved undeveloped reserves,” as such
terms are defined from time to time by the Society of Petroleum Engineers of the
American Institute of Mining Engineers.

 

“Proved Producing Mineral Interests” means all Mineral Interests which
constitute “proved developed producing reserves” as such term is defined from
time to time by the Society of Petroleum Engineers of the American Institute of
Mining Engineers.

 

“Recognized Value” means, with respect to Mineral Interests, the discounted
present value of the estimated net cash flow to be realized from the production
of Hydrocarbons from such Mineral Interests as determined by the Global
Administrative Agent for purposes of determining the portion of the Global
Borrowing Base which it attributes to such Mineral Interests in accordance with
Section 2.7 hereof.

 

“Redetermination Date” shall have the meaning set forth in the U.S. Credit
Agreement.

 

“Register” has the meaning set forth in Section 10.4(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means the Combined Lenders holding Combined Commitments (or
Combined Credit Exposure, as applicable) in the aggregate greater than or equal
to 66 2/3% of the aggregate Combined Commitments under the Combined Loan
Documents, or, if the Combined Commitments have been terminated, the aggregate
Combined Credit Exposure under the Combined Loan Documents.

 

“Required Reserve Value” means Proved Mineral Interests in respect of the
Borrowing Base Properties that in the aggregate have a Recognized Value of not
less than eighty percent (80%) of the Recognized Value of all Proved Mineral
Interests in respect of the Borrowing Base Properties held by Parent and its
Subsidiaries.

 

“Reserve Report” shall have the meaning set forth in the U.S. Credit Agreement.

 

21



--------------------------------------------------------------------------------

“Scheduled Redetermination” means any redetermination of the Global Borrowing
Base pursuant to Section 2.7(b).

 

“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada), as amended from time to time.

 

“Schedule I Reference Lenders” means The Bank of Nova Scotia, and any other
Person that becomes a Lender hereunder and which is a Canadian chartered bank
that is listed on Schedule I to the Bank Act (Canada), as amended from time to
time.

 

“Security Agreement” shall have the meaning set forth in the U.S. Credit
Agreement.

 

“Security Documents” means the Pledge Agreements, the Guaranties, the
Debentures, the Mortgages and Assignments of Production delivered pursuant to
the U.S. Credit Agreement, the Security Agreements delivered pursuant to the
U.S. Credit Agreement and each other security agreement or other instrument or
document executed and delivered pursuant to the Combined Loan Documents to
secure any of the Combined Obligations.

 

“Solvent” means, with respect to any Person at any time, a condition under which
(a) the fair saleable value of such Person’s assets is, on the date of
determination, greater than the total amount of such Person’s liabilities
(including contingent and unliquidated liabilities) at such time; (b) such
Person is able to pay all of its liabilities as such liabilities mature, (c)
such Person does not intend to, and such Person does not believe it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature, and (d) such Person is not engaged in a business or transaction, and
such Person is not about to engage in a business or transaction for which such
Person’s property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. For purposes of this definition (i) the amount of a Person’s contingent
or unliquidated liabilities at any time shall be that amount which, in light of
all the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability, (ii) the “fair
saleable value” of an asset shall be the amount which may be realized within a
reasonable time either through collection or sale of such asset at its regular
market value, and (iii) the “regular market value” of an asset shall be the
amount which a capable and diligent business person could obtain for such asset
from an interested buyer who is willing to purchase such asset under ordinary
selling conditions.

 

“Stamping Fee” means, in respect of any Bankers’ Acceptance or BA Loan, the
applicable fee described in the definition of “Applicable Margin “ payable by
the Borrower pursuant to Section 2.21(g).

 

“Subordinate Note Collateral Agent” shall have the meaning set forth in the U.S.
Credit Agreement.

 

“Subordinate Note Documents” means the Subordinated Note Purchase Agreement, the
Subordinate Notes, and all promissory notes, security agreements, deeds of
trust, assignments, guarantees and other documents, instruments and agreements
executed and delivered pursuant to the Subordinated Note Purchase Agreement
evidencing, securing, guaranteeing or otherwise pertaining to the Existing
Subordinate Debt and the other obligations arising under the

 

22



--------------------------------------------------------------------------------

Subordinated Note Purchase Agreement, as the foregoing may be amended, restated,
renewed, extended, supplemented, increased, replaced or otherwise modified from
time to time to the extent permitted hereunder and under the Subordinated Note
Purchase Agreement.

 

“Subordinate Noteholders” means each holder of Subordinate Notes, and their
successors and assigns.

 

“Subordinate Notes” means, collectively, each of the Parent’s Senior
Subordinated Second Lien Mortgage Notes due December 31, 2006, as amended,
restated, renewed, extended supplemented, increased, replaced or otherwise
modified from time to time to the event permitted hereunder and under the
Subordinated Note Purchase Agreement.

 

“Subordinated Debt” means (a) the Existing Subordinate Debt and (b) any other
Indebtedness incurred or assumed after the date of this Agreement by the Parent
or any of its Subsidiaries that (i) is subordinated in right of security and
payment to the payment in full in cash and cash equivalents of all Combined
Obligations of the Parent or the relevant Subsidiary, as the case may be, on
terms and conditions satisfactory to Global Administrative Agent and the
Required Lenders, (ii) has a maturity date at least six (6) months after the
Maturity Date, (iii) contains covenants not materially more onerous to Parent
and its Subsidiaries than those contained in the Combined Loan Documents and
(iv) contains other terms and conditions (including amount, interest,
amortization, covenants and events of default) as are satisfactory to the Global
Administrative Agent and the Required Lenders.

 

“Subordinated Note Purchase Agreement” means that certain U.S.$70,000,000 Note
Purchase Agreement dated as of June 27, 2003 by and among the Parent,
Subordinate Note Collateral Agent and Subordinate Noteholders, as amended by
that certain First Amendment to Note Purchase Agreement dated as of January 30,
2004, by and among the Parent, Subordinate Note Collateral Agent, and other
parties thereto, as further by amended by that certain Second Amendment to Note
Purchase Agreement, dated as of even date herewith, by and among the Parent,
Subordinate Note Collateral Agent, and other parties thereto, as the same may be
modified, amended, renewed, supplemented, extended, restated, increased or
replaced from time to time to the extent permitted hereunder and under the
Subordinated Note Purchase Agreement.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date any
corporation, limited liability company, partnership (limited or general),
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date.
Unless otherwise indicated herein, each reference to the term “Subsidiary” means
a Subsidiary of the Borrower.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Toronto” means Toronto, Ontario, Canada.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Canadian Prime Rate or the
Bankers’ Acceptance Rate or the U.S. Prime Rate.

 

23



--------------------------------------------------------------------------------

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“Unutilized Commitment” means, at the time of determination, the amount by which
(a) the lower of (i) the aggregate amount of the Commitments of all Lenders at
such time and (ii) the amount of the Allocated Canadian Borrowing Base as then
in effect at such time, exceeds (b) the amount of the aggregate Credit Exposure
of the Lenders at such time.

 

“Upfront Fee” is defined in Section 2.11(c).

 

“U.S. Commitment” means, with respect to each U.S. Lender, the “Commitment” of
such U.S. Lender (as defined in the U.S. Credit Agreement). The initial
aggregate principal amount of the U.S. Commitments of the U.S. Lenders is
U.S.$170,000,000.

 

“U.S. Credit Agreement” means that certain Credit Agreement of even date
herewith among the Parent, the U.S. Lenders, the other agents party thereto, and
the Global Administrative Agent, as it may be amended, supplemented, restated or
otherwise modified and in effect from time to time.

 

“U.S. Dollars” or “U.S.$” or “Dollar” refers to lawful money of the United
States of America.

 

“U.S. Flex Portion” means that unallocated portion of the U.S. Commitments
remaining after making the allocations described in Section 2.1(c)(ii) and
(iii).

 

“U.S. Lenders” means the financial institutions from time to time party to the
U.S. Credit Agreement and their respective successors and permitted assigns.

 

“U.S. Loan Documents” means the U.S. Credit Agreement and the U.S. Security
Documents, together with all exhibits, schedules and attachments thereto, and
all other agreements, documents, certificates, financing statements and
instruments from time to time executed and delivered pursuant to or in
connection with any of the foregoing.

 

“U.S. Material Subsidiary” shall have the meaning of the term “Material
Subsidiary” as defined in the U.S. Credit Agreement.

 

“U.S. Material Subsidiary Guaranty” means a Guaranty made pursuant to Sections
4.1(a) or 5.16 of the U.S. Credit Agreement by a U.S. Material Subsidiary in
favor of the Global Administrative Agent, as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms of the
Combined Loan Documents. The term “U.S. Material Subsidiary Guaranties” shall
include each and every U.S. Material Subsidiary Guaranty executed and delivered
hereunder.

 

“U.S. Obligations” means, at any time, the sum of (a) the aggregate “Credit
Exposure” (as defined in the U.S. Credit Agreement) of the U.S. Lenders under
the U.S. Loan Documents

 

24



--------------------------------------------------------------------------------

plus (b) all accrued and unpaid interest and fees owing to the U.S. Lenders
under the U.S. Loan Documents plus (c) all Hedging Obligations in connection
with all Hedging Agreements between the Parent or any of its Subsidiaries (other
than the Canadian Borrower or any Subsidiary of the Canadian Borrower) and any
U.S. Lender or any Affiliate of a U.S. Lender plus (d) all other obligations
(monetary or otherwise) of the Parent to any U.S. Lender or the “Agents” (as
defined in the U.S. Credit Agreement) under the U.S. Credit Agreement, whether
or not contingent, arising under or in connection with any of the U.S. Loan
Documents.

 

“U.S. Only Lender” means any Lender identified as a “U.S. Only Lender” on
Schedule 2.1, as such Schedule 2.1 is replaced or amended from time to time
pursuant to the terms hereof.

 

“U.S. Prime”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined in reference to the U.S. Prime Rate.

 

“U.S. Prime Rate” means the variable rate of interest quoted by the Canadian
Administrative Agent from time to time as the reference rate of interest which
it employs to determine the interest rate it will charge for demand loans in
U.S. Dollars to its customers in Canada and which it designates as its prime
rate.

 

“U.S. Required Reserve Value” shall have the meaning set forth in the U.S.
Credit Agreement.

 

“U.S. Security Documents” means the “Security Documents” as defined under the
U.S. Credit Agreement.

 

SECTION 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing” or “BA Loan” or “BA Borrowing” or
“U.S. Prime Loan” or “U.S. Prime Borrowing” or “Canadian Prime Loan” or
“Canadian Prime Borrowing”).

 

SECTION 1.3 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
increased, renewed, extended, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, increases, renewals, extensions,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
provided such successors and assigns are permitted by the Loan Documents, (c)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof,

 

25



--------------------------------------------------------------------------------

and (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement.

 

SECTION 1.4 U.S. Credit Agreement Definitions. Unless the context otherwise
requires, capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the U.S. Credit Agreement.

 

ARTICLE II

The Credits

 

SECTION 2.1 Global Commitments and Commitments. (a) Subject to the terms and
conditions set forth herein, each Lender agrees to make Loans (including BA
Loans made in accordance with Section 2.21) to the Borrower and each Accepting
Lender agrees to accept Bankers’ Acceptances presented to it by the Borrower
pursuant to Section 2.21, in each case from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) the Credit
Exposure of any Lender exceeding the lower of (A) the Commitment of such Lender
then in effect, or (B) such Lender’s Applicable Percentage of the Allocated
Canadian Borrowing Base then in effect, or (ii) the aggregate amount of the
Credit Exposure of all Lenders then in effect exceeding the lower of (A) the
aggregate Commitments of all the Lenders, or (B) the Allocated Canadian
Borrowing Base then in effect. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may repay (but not prepay)
Bankers’ Acceptances and may borrow, prepay and reborrow Loans.

 

(b) At any time and from time to time prior to the Maturity Date, the Borrower
may increase the aggregate amount of the Global Commitments of the Combined
Lenders (each such increase, a “Global Commitment Increase”) in an aggregate
amount for all such increases of up to U.S.$300,000,000 so long as (i) the
Global Administrative Agent, the Canadian Administrative Agent, and the Required
Lenders consent to such requested Global Commitment Increase, which consent
shall not be unreasonably withheld, conditioned or delayed; (ii) the aggregate
Global Commitments calculated after taking into effect the requested Global
Commitment Increase does not exceed U.S.$600,000,000; and (iii) each Combined
Lender shall have been offered a pro rata share of such requested Global
Commitment Increase, but no Combined Lender shall have its Global Commitment
increased without such Combined Lender’s consent. Each Combined Lender shall
have the option, but no Combined Lender shall have any obligation, to increase
its Global Commitment hereunder in connection with any Global Commitment
Increase. If the Borrower desires to effect a Global Commitment Increase, the
Borrower and the financial institution(s) that the Borrower proposes to become a
Lender hereunder, and, if applicable, the existing Lender(s) that the Borrower
proposes to increase its existing Global Commitment shall (subject at all times
to the consent of each such financial institution or each such existing Lender,
as applicable) execute and deliver to the Global Administrative Agent and the
Canadian Administrative Agent a certificate substantially in the form of Exhibit
J hereto (an “Additional Lender Certificate”). Upon receipt of such Additional
Lender Certificate (1) any such additional Lender shall be deemed to be a party
in all respects to this Agreement and the other Loan Documents as of the
effective date set forth in such Additional Lender Certificate and (2) upon the
effective date set forth in such Additional Lender Certificate, any such Lender
party to the Additional Lender Certificate shall purchase a pro rata portion of
the outstanding Loans (and participation interests in the Letters of Credit) of
each of

 

26



--------------------------------------------------------------------------------

the current Lenders such that the Lenders (including any additional Lender, if
applicable) shall hold their Applicable Percentage of the outstanding Loans (and
participation interests).

 

(c) The Global Commitments shall from time to time be reallocated, and the
Commitments shall from time to time be adjusted, by the Global Administrative
Agent in accordance with this Section 2.1(c). Upon each delivery by the Borrower
of a Borrowing Base Allocation Notice in accordance with Section 2.7(d)(iii) or
(iv) of the U.S. Credit Agreement, or upon an increase of the Global Commitments
pursuant to Section 2.1(b), or upon a reduction of the Global Commitments by the
Borrower pursuant to Section 2.8, the Global Administrative Agent will
reallocate the Global Commitments of the Combined Lenders between this Agreement
and the U.S. Credit Agreement in order to establish new Commitments under this
Agreement and U.S. Commitments under the U.S. Credit Agreement for the Combined
Lenders pursuant to the following guidelines: (i) the Global Commitments of all
Combined Lenders will be reallocated in such a manner that (1) the ratio of the
aggregate Commitments of all Lenders to the Combined Commitments equals the
ratio of the then proposed Allocated Canadian Borrowing Base (as so designated
or determined in accordance with Section 2.7 of the U.S. Credit Agreement) to
the then proposed Global Borrowing Base (as so designated or determined in
accordance with Section 2.7 of the U.S. Credit Agreement), (ii) the Global
Commitments of U.S. Only Lenders shall be allocated such that the U.S.
Commitment of each U.S. Only Lender shall be equal to its Global Commitment;
(iii) the Global Commitments of the Pro Rata Lenders (and their respective
Affiliates, if any, that are U.S. Lenders) shall be reallocated such that (A) if
a Pro Rata Lender is both a Lender and a U.S. Lender, (1) the ratio of such Pro
Rata Lender’s Commitment to its Global Commitment is equal to the ratio of the
then proposed Allocated Canadian Borrowing Base (as so designated or determined
in accordance with Section 2.7 of the U.S. Credit Agreement) to the then
proposed Global Borrowing Base (as so designated or determined in accordance
with Section 2.7 of the U.S. Credit Agreement) and (2) the ratio of such Pro
Rata Lender’s U.S. Commitment to its Global Commitment is equal to the ratio of
the then proposed Allocated U.S. Borrowing Base (as so designated or determined
in accordance with Section 2.7 of the U.S. Credit Agreement) to the then
proposed Global Borrowing Base (as so designated or determined in accordance
with Section 2.7 of the U.S. Credit Agreement) and (B) if a Pro Rata Lender is a
Lender and has an Affiliate that is a U.S. Lender, (1) the ratio of such Pro
Rata Lender’s Commitment to the Global Commitment associated with such Pro Rata
Lender and such Affiliate is equal to the ratio of the then proposed Allocated
Canadian Borrowing Base (as so designated or determined in accordance with
Section 2.7 of the U.S. Credit Agreement) to the then proposed Global Borrowing
Base (as so designated or determined in accordance with Section 2.7 of the U.S.
Credit Agreement) and (2) the ratio of such Affiliate’s U.S. Commitment to the
Global Commitment associated with such Pro Rata Lender and such Affiliate is
equal to the ratio of the then proposed Allocated U.S. Borrowing Base (as so
designated or determined in accordance with Section 2.7 of the U.S. Credit
Agreement) to the then proposed Global Borrowing Base (as so designated or
determined in accordance with Section 2.7 of the U.S. Credit Agreement); (iv)
after making the reallocations in clauses (ii) and (iii) above, the Global
Administrative Agent shall determine the Flex Portion of the Combined
Commitments, the U.S. Flex Portion of the Combined Commitments and the Canadian
Flex Portion of the Combined Commitments and shall allocate the Flex Portion of
the Combined Commitments, the U.S. Flex Portion of the Combined Commitments and
the Canadian Flex Portion of the Combined Commitments among the Flex Lenders
such that (A) if a Flex Lender is both a Lender and a U.S. Lender, such Flex
Lender shall be allocated (1) its Flex Percentage of

 

27



--------------------------------------------------------------------------------

the U.S. Flex Portion of the Combined Commitments and (2) its Flex Percentage of
the Canadian Flex Portion of the Combined Commitments, and (B) if a Flex Lender
is a Lender and has an Affiliate that is a U.S. Lender, (1) such Flex Lender
shall be allocated its Flex Percentage of the Canadian Flex Portion of the
Combined Commitments and (2) its Affiliate shall be allocated such Affiliate’s
Flex Percentage of the U.S. Flex Portion of the Combined Commitments. The Global
Administrative Agent shall (x) in the case of a reallocation of the Global
Commitments as a result of the delivery of a Borrowing Base Designation Notice,
notify the Parent, the Borrower and the Combined Lenders of the reallocated
Global Commitments and adjusted Combined Commitments at the same time that it
notifies them, pursuant to Section 2.7(d)(iii) or (iv) of the U.S. Credit
Agreement, of the Allocated U.S. Borrowing Base and the Allocated Canadian
Borrowing Base and (y) in the case of a reallocation of the Global Commitments
as a result of an increase or reduction of the Global Commitments, notify the
Borrower and the Combined Lenders of the reallocated Global Commitments and
adjusted Combined Commitments by the date on which such increase or reduction is
to become effective in accordance with the terms of Section 2.1(b) or 2.8. Any
U.S. Only Lender may become a Pro Rata Lender or a Flex Lender, and any Pro Rata
Lender may become a Flex Lender, in each case by giving the Global
Administrative Agent a written notice of its agreement to be designated as such,
which notice shall be effective as of the date of the next reallocation of the
Global Commitments made pursuant to this clause (c). No Combined Lender may have
more than one Designation and no Flex Lender may be designated as a Pro Rata
Lender or a U.S. Only Lender and no Pro Rata Lender may be designated as a U.S.
Only Lender.

 

(d) The parties hereto acknowledge that any increase in the Global Commitments
pursuant to Section 2.1(b) of the U.S. Credit Agreement or any reduction in the
Global Commitments pursuant to Section 2.8 of the U.S. Credit Agreement also
constitutes an increase or reduction, as the case may be, of the Global
Commitments pursuant to Sections 2.1(b) and 2.8 hereof (which increase or
reduction hereunder shall take place simultaneously with the increase or
reduction, as the case may be, under the U.S. Credit Agreement).

 

SECTION 2.2 Loans and Borrowings.

 

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Applicable Percentages.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b) Subject to Sections 2.13 and 2.14, each Borrowing shall be comprised
entirely of Canadian Prime Loans, Eurodollar Loans or U.S. Prime Loans as the
Borrower may request in accordance herewith or shall be comprised of Bankers’
Acceptances and BA Loans made in accordance with Section 2.21. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c) Each Eurodollar Borrowing, Bankers’ Acceptance or BA Loan shall be in an
aggregate amount that is an integral multiple of U.S.$1,000,000 and not less
than U.S.$5,000,000

 

28



--------------------------------------------------------------------------------

(including any continuation or conversion of existing Loans made in connection
therewith). At the time that each Canadian Prime Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
C$500,000 and not less than C$500,000 (including any continuation or conversion
of existing Loans made in connection therewith); provided that a Canadian Prime
Borrowing may be in an aggregate amount that is equal to the Equivalent Amount
in Canadian Dollars of the entire Unutilized Commitment, if less. At the time
that each U.S. Prime Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of U.S.$500,000 and not less than
U.S.$500,000, as applicable (including any continuation or conversion of
existing Loans made in connection therewith); provided that a U.S. Prime
Borrowing may be in an aggregate amount that is equal to the entire Unutilized
Commitment, if less. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
(6) Eurodollar Borrowings, BA Loan Borrowings or Bankers’ Acceptance Borrowings
outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

SECTION 2.3 Requests for Borrowings. To request a Borrowing, an Authorized
Officer of the Borrower shall notify the Global Administrative Agent and the
Canadian Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m., Toronto time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of a Canadian
Prime Borrowing, or U.S. Prime Borrowing, by 11:00 a.m., Toronto time, on the
Business Day of the proposed Borrowing or by 1:00 p.m., Toronto time, at least
one (1) Business Day before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Global Administrative Agent and the
Canadian Administrative Agent of a written Borrowing Request executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit E-1 or
otherwise in a form approved by the Global Administrative Agent and the Canadian
Administrative Agent. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.2:

 

(i) the aggregate amount of the requested Borrowing (which amount will be in the
appropriate Currency as required pursuant to the last sentence of this Section
2.3);

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Canadian Prime Borrowing, a U.S. Prime
Borrowing or a Eurodollar Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) either (A) the wire transfer instructions for the account (together with the
account number of such account) of the Borrower maintained with a Lender to
which funds are to be disbursed or (B) if to be disbursed to an account other
than an account maintained with a Lender, the wire transfer instructions for
such account (together with the account number of such account), each in
compliance with Section 2.5.

 

29



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Canadian Prime Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Canadian Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan (which shall be made in
the appropriate Currency based on the Currency of the Borrowings being
requested) to be made as part of the requested Borrowing. Notwithstanding
anything herein to the contrary, Canadian Prime Loans and BA Loans may only be
denominated in Canadian Dollars and U.S. Prime Loans and Eurodollar Loans may
only be denominated in U.S. Dollars.

 

SECTION 2.4 Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, an Authorized
Officer of the Borrower may request the issuance of Letters of Credit for its
own account or the account of any Material Subsidiary (other than a Foreign
Subsidiary), in a form reasonably acceptable to the Global Administrative Agent,
the Canadian Administrative Agent and the relevant Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions;
Issuance of Letters of Credit. To request the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit), an
Authorized Officer of the Borrower shall, prior to 1:00 p.m., Toronto time, at
least three (3) Business Days prior to the proposed date of issuance or
modification, hand deliver or telecopy (or transmit by electronic communication,
if arrangements for doing so have been approved by the relevant Issuing Bank) to
an Issuing Bank, the Canadian Administrative Agent and the Global Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name of the account party (which shall be the Borrower or a Material
Subsidiary that is not a Foreign Subsidiary), the name and address of the
beneficiary thereof and such other information (including, if applicable, the
Currency of such Letter of Credit which shall be Canadian Dollars or U.S.
Dollars) as shall be necessary to prepare, amend, renew or extend such Letter of
Credit. If requested by an Issuing Bank, an Authorized Officer of the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or

 

30



--------------------------------------------------------------------------------

extension (i) the aggregate LC Exposure (when aggregated with the “LC Exposure”
(as defined in the U.S. Credit Agreement) under the U.S. Credit Agreement) shall
not exceed U.S.$30,000,000 and (ii) the total Credit Exposure shall not exceed
the lowest of (x) the aggregate Commitments of the Lenders then in effect, or
(y) the Allocated Canadian Borrowing Base then in effect. On the Business Day on
which a Letter of Credit is requested to be issued, unless the Global
Administrative Agent, the Canadian Administrative Agent or the relevant Issuing
Bank determines that any applicable condition precedent required pursuant to
this Agreement has not been satisfied, the relevant Issuing Bank shall issue
such Letter of Credit for the account of the Borrower or the account of the
applicable Material Subsidiary, as the case may be, by the end of such Business
Day.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date one year after the date of the issuance of such Letter
of Credit or, in the case of any renewal or extension thereof of any Letter of
Credit with an initial one-year tenor, one year after such renewal or extension,
provided such date is not beyond the Maturity Date unless, with respect to such
Letter of Credit that has an expiration date extending beyond the Maturity Date,
the Borrower shall, no later than five (5) days prior to the Maturity Date,
deposit in an account with the Global Administrative Agent (and in accordance
with the procedure and subject to the same terms as described in clause (i)
below), in the name of the Global Administrative Agent and for the benefit of
the Lenders as security for the LC Exposure with respect to such Letter of
Credit, cash collateral in an amount equal to the LC Exposure with respect to
such Letter of Credit so remaining as of the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Canadian Administrative
Agent, for the account of such Issuing Bank in the Currency in which such Letter
of Credit is denominated, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments or
Global Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement in the
currency in which such Letter of Credit is denominated by paying to the Canadian
Administrative Agent an amount equal to such LC Disbursement not later than 2:00
p.m., Toronto time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
Toronto time, on such date, or, if such notice has not been

 

31



--------------------------------------------------------------------------------

received by the Borrower prior to such time on such date, then not later than
2:00 p.m., Toronto time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that the Borrower may, subject to
the conditions to Borrowing set forth herein, request in accordance with Section
2.3 that such payment be financed with a Borrowing (it being understood that if
such payment is to be financed with a Canadian Prime Borrowing or a U.S. Prime
Borrowing, then the Borrower may request and obtain such Loan on the same
Business Day as the proposed Borrowing, notwithstanding the advance notice
requirements of Section 2.3(b), so long as such request is made by 1:00 p.m.,
Toronto time) in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Borrowing. If the Borrower fails to make such payment when due (or
request a Canadian Prime Borrowing or U.S. Prime Borrowing therefor as provided
herein), the Canadian Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Canadian Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.5 with respect to Loans made by such
Lender in the appropriate Currency (and Section 2.5 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Canadian
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the Canadian
Administrative Agent of any payment from the Borrower pursuant to this paragraph
(or promptly following the Canadian Administrative Agent’s receipt from the
Lenders of proceeds from a requested Borrowing), the Global Administrative Agent
shall distribute such payment to such Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of Canadian Prime Loans or
U.S. Prime Loans as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or the other Loan Documents, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein proving to be untrue or inaccurate in any respect, (iii)
payment by an Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Agents, the
Lenders or any Issuing Bank nor any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error

 

32



--------------------------------------------------------------------------------

in interpretation of technical terms or any consequence arising from causes
beyond the control of such Issuing Bank; provided that none of the foregoing
shall be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct or actual damages (AS OPPOSED TO SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED
BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care (REGARDLESS OF WHETHER THE
ISSUING BANK HAS BEEN NEGLIGENT) in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, any Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Canadian Administrative Agent and the Borrower by telephone (confirmed by
telecopy attaching a copy of each such document) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Canadian Prime Loans or U.S. Prime Loans, as
applicable; provided that, if the Borrower fails to reimburse such LC
Disbursement within two (2) Business Days after such reimbursement is due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives written notice from
the Global Administrative Agent, the Canadian Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Canadian
Administrative Agent, in the name of the Canadian Administrative Agent and for
the benefit of the Lenders, an amount in cash (in the applicable Currency) equal
to the aggregate LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the

 

33



--------------------------------------------------------------------------------

obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in Section 8.1 (g) or (h). The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.10, and any such cash collateral so deposited and held by
the Canadian Administrative Agent hereunder shall constitute part of the Global
Borrowing Base for purposes of determining compliance with Section 2.10. Each
such deposit shall be held by the Canadian Administrative Agent as collateral
for the payment and performance of the obligations of the Borrower under this
Agreement. The Canadian Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest, if any, earned on the investment of such deposits, which
investments shall be made at the option and reasonable discretion of the
Canadian Administrative Agent (provided that it has received sufficient
protection and indemnities as it reasonably requests in connection with its
investing such cash collateral) and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Canadian Administrative Agent to reimburse the relevant Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the aggregate LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
all Lenders), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) and, if any, all interest and profits
thereon shall be returned to the Borrower within three (3) Business Days after
all Events of Default then in existence have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.10, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.10 and no Event
of Default shall have occurred and be continuing.

 

SECTION 2.5 Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m. (or
3:00 p.m., in the case of a Canadian Prime Borrowing or U.S. Prime Borrowing
requested pursuant to Section 2.4(e)), Toronto time, to the account of the
Canadian Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, which Loan shall be in the appropriate Currency (based on
the relevant Borrowing Request). The Canadian Administrative Agent will make
such Loans available to the Borrower by promptly wiring the amounts so received,
in like funds, to an account of the Borrower in Canada in accordance with the
wiring instructions set forth in the relevant Borrowing Request; provided that
Canadian Prime Loans and/or U.S. Prime Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.4(e) shall be remitted by the
Canadian Administrative Agent to the applicable Issuing Bank.

 

(b) Unless the Canadian Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to

 

34



--------------------------------------------------------------------------------

the Canadian Administrative Agent such Lender’s share of such Borrowing, the
Canadian Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Canadian Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Canadian
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Canadian
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
costs incurred by the Canadian Administrative Agent for making such Lender’s
share of such Borrowing or (B) a rate determined by the Canadian Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to Loans made in
such Borrowing (provided that any such demand made to the Borrower shall be made
within three (3) Business Days following disbursement by the Canadian
Administrative Agent, or the Canadian Administrative Agent shall be deemed to
have waived the right to make such demand for immediate reimbursement from the
Borrower and such funded amount shall be, as with respect to the Borrower,
deemed to be a Loan hereunder). If such Lender pays such amount to the Canadian
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

(c) Borrowings, conversion or continuations of Loans, and prepayments of Loans
of different Currencies at the same time hereunder shall be deemed to be
separate Borrowings, continuations, conversions and prepayments, respectively,
one for each Currency.

 

SECTION 2.6 Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request (or a Canadian Prime Borrowing if no Type is specified) and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request (or one month if no Interest Period is
specified). Thereafter, the Borrower may elect from time to time to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may, subject to the requirements of Section 2.2(c),
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, an Authorized Officer of the
Borrower shall notify the Global Administrative Agent and the Canadian
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Global Administrative Agent and the Canadian Administrative Agent of a written
Interest Election Request executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit E-2 or otherwise in a form approved by the
Global Administrative Agent and the Canadian Administrative Agent.

 

35



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be a Canadian Prime Borrowing or a
U.S. Prime Borrowing or a Eurodollar Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the Canadian
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request (or
delivers an Interest Election Request that is inconsistent with a telephonic
election) with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a U.S. Prime Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the Global
Administrative Agent or the Canadian Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless the Obligations have been
accelerated pursuant to Section 8.3, each Eurodollar Borrowing shall be
converted to a U.S. Prime Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.7 Global Borrowing Base.

 

(a) Effectiveness. Notwithstanding anything to the contrary in this Agreement,
for so long as any of the Combined Commitments are in effect and/or any Combined
Obligation is outstanding, the Global Borrowing Base shall be determined in
accordance with, and as provided in, Section 2.7 of the U.S. Credit Agreement.

 

36



--------------------------------------------------------------------------------

(b) Annual Scheduled Determinations of the Global Borrowing Base. Promptly after
January 1st of each calendar year (commencing January 1, 2005), and in any event
prior to March 15th of each calendar year, the Parent shall furnish to the
Global Administrative Agent and the Combined Lenders a Reserve Report in form
and substance reasonably satisfactory to the Global Administrative Agent, which
Reserve Report shall evaluate as of December 31st of the immediately preceding
calendar year the Proved Mineral Interests attributable to the Oil and Gas
Properties which the Parent wishes to include in the Global Borrowing Base, and
a projection of the rate of production and net operating income with respect
thereto, as of such date, together with additional data concerning pricing,
hedging, operating costs and quantities of production, and other information and
engineering and geological data as the Global Administrative Agent or any
Combined Lender may reasonably request. Within 30 days after receipt of such
report and information, the Global Administrative Agent shall make an initial
determination of the Global Borrowing Base and shall promptly notify the
Combined Lenders and the Parent in writing of the Global Administrative Agent’s
initial determination of the Global Borrowing Base. The Global Administrative
Agent shall make such determination in accordance with its customary practices
and standards for oil and gas loans and in the exercise of its sole discretion.
Within fifteen (15) days following their receipt of the proposed amount for the
redetermined Global Borrowing Base, (x) each Combined Lender (and with the
agreement of the Parent, such agreement to be given in its sole discretion) if
the proposed amount is an increase or (y) the Required Lenders if the proposed
amount is a decrease or maintenance, shall approve or reject the Global
Administrative Agent’s initial determination of the Global Borrowing Base by
written notice to the Global Administrative Agent; provided, however that
failure by any Combined Lender to reject in writing the Global Administrative
Agent’s determination of the Global Borrowing Base within said fifteen (15) day
period shall be deemed an acceptance of such determination by such Combined
Lender. If all of the Combined Lenders (and with the agreement of the Parent,
such agreement to be given in its sole discretion) or the Required Lenders, as
applicable, fail to approve any such determination of the Global Borrowing Base
made by the Global Administrative Agent hereunder, then the Global
Administrative Agent shall poll the Combined Lenders or Required Lenders, as
appropriate, and the Global Borrowing Base shall be set at the highest amount on
which each Combined Lender (and with the agreement of the Parent, such agreement
to be given in its sole discretion) if such number would result in an increase
in the Global Borrowing Base, or otherwise, the Required Lenders can agree, it
being understood that a Combined Lender is deemed to have agreed to any and all
amounts that are lower than the amount actually determined by such Combined
Lender to be the appropriate value of the Global Borrowing Base. Notwithstanding
anything herein to the contrary, until the repayment in full of the Existing
Subordinate Debt and the termination of the Subordinate Note Documents, the
Global Borrowing Base shall not be increased to an amount greater than
U.S.$300,000,000 unless the Parent has submitted evidence satisfactory to the
Global Administrative Agent that such increase in the Global Borrowing Base is
permitted at such time under the Subordinate Note Documents and that clause (a)
of the definition of “Senior Indebtedness” in, and the other provisions of, the
Subordinated Note Purchase Agreement and other Subordinate Note Documents are
amended to the satisfaction of the Global Administrative Agent in order to
reflect the subordination of the Existing Subordinate Debt to the Obligations
hereunder, after giving effect to the increased Global Borrowing Base on the
same terms of subordination contained in the Existing Subordinate Debt with
respect to the Obligations immediately prior to such amendment(s) to the
Existing Subordinate Debt, with such changes as acceptable to the Global

 

37



--------------------------------------------------------------------------------

Administrative Agent. Upon approval or deemed approval by each Combined Lender
and the Parent or the Required Lenders, as applicable, of the Global Borrowing
Base, the Global Administrative Agent upon notice thereof shall, by written
notice to the Parent, and the Combined Lenders, designate the new Global
Borrowing Base available to the Parent and the Borrower (each such notice in
this Section 2.7(b), a “Global Borrowing Base Designation Notice”). If the
Combined Commitments are in effect and/or any Combined Obligations are
outstanding, then upon receipt of such Global Borrowing Base Designation Notice,
the Parent shall designate the Allocated U.S. Borrowing Base and the Allocated
Canadian Borrowing Base to the Global Administrative Agent in accordance with
Section 2.7(d). The Parent shall be deemed to have agreed to the Global
Borrowing Base as set forth in such Global Borrowing Base Designation Notice
unless it informs the Global Administrative Agent in writing of its objection
thereto prior to the date it designates the Allocated U.S. Borrowing Base and
Allocated Canadian Borrowing Base pursuant to Section 2.7(d) following its
receipt of such Global Borrowing Base Designation Notice.

 

(c) Maximum Credit. The Global Borrowing Base shall represent the maximum amount
of credit in the form of loans, letters of credit and bankers’ acceptances
(subject to the aggregate Combined Commitments and subject to the other
provisions hereof or of the U.S. Credit Agreement) that the Combined Lenders
will extend to the Borrower or the Parent pursuant to the Combined Loan
Documents at any one time prior to the Maturity Date.

 

(d) Allocation of the Global Borrowing Base. For so long as any of the Combined
Commitments are in effect and/or any Combined Obligations are outstanding, the
Global Borrowing Base shall be comprised of the Allocated U.S. Borrowing Base
and the Allocated Canadian Borrowing Base, and allocations between the Allocated
U.S. Borrowing Base and Allocated Canadian Borrowing Base shall be made in
accordance with this Section 2.7(d).

 

(i) The “Allocated U.S. Borrowing Base” means, as of any date, the amount in
U.S. Dollars designated or determined as such from time to time (A) by the
Parent pursuant to a Borrowing Base Allocation Notice delivered in accordance
with Section 2.7(d)(iii) of this Agreement or (B) in accordance with the other
provisions of this Agreement. As of the date of this Agreement, the initial
Allocated U.S. Borrowing Base shall be U.S.$170,000,000.

 

(ii) The “Allocated Canadian Borrowing Base” means, as of any date, the
Equivalent Amount in U.S. Dollars designated as such from time to time (A) by
the Parent pursuant to a Borrowing Base Allocation Notice delivered in
accordance with Section 2.7(d)(iii) of this Agreement or (B) in accordance with
the other provisions of this Agreement; provided, however, that at no time prior
to the first scheduled redetermination of the Global Borrowing Base following
the Global Effective Date shall the Allocated Canadian Borrowing Base exceed
U.S.$150,000,000. On the date of this Agreement, the initial Allocated Canadian
Borrowing Base shall be U.S.$130,000,000.

 

(iii) Within ten (10) Business Days of receipt of a Global Borrowing Base
Designation Notice, the Parent shall specify the allocation of the Global
Borrowing Base between the Allocated U.S. Borrowing Base and the Allocated
Canadian Borrowing Base by providing a written notice to the Global
Administrative Agent of such allocation (each

 

38



--------------------------------------------------------------------------------

such notice herein a “Borrowing Base Allocation Notice”); provided that (A) the
sum of the Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing
Base shall at all times be equal to the Global Borrowing Base then in effect and
(B) at no time shall the Allocated U.S. Borrowing Base be set at an amount less
than U.S.$108,000,000 and at no time shall the Allocated Canadian Borrowing Base
be set at an amount less than U.S.$50,000,000 (provided, however, that in the
event that the Global Administrative Agent, acting in good faith, determines
that sufficient Combined Lenders have agreed to become Pro Rata Lenders or Flex
Lenders, then such foregoing minimum amount in respect of the Allocated U.S.
Borrowing Base shall be decreased to an amount determined in good faith by the
Global Administrative Agent, such amount never to be less than $50,000,000 (such
minimum amount in respect of the Allocated U.S. Borrowing Base then in effect,
the “Minimum Threshold Amount”). In the event that the Parent fails to provide
the Global Administrative Agent with a Borrowing Base Allocation Notice required
to be delivered upon receipt of a Global Borrowing Base Designation Notice
within the period required by this Section 2.7(d)(iii), the Global Borrowing
Base will be allocated in the same proportion as existed prior to such
redetermination. Promptly upon the allocation of the Global Borrowing Base
between the Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing
Base in accordance with the procedures set forth above, the Global
Administrative Agent shall provide a written notice to the Combined Lenders and
the Parent, which written notice shall set forth the Allocated U.S. Borrowing
Base and the Allocated Canadian Borrowing Base to be in effect. Any designation
of the Allocated U.S. Borrowing Base or the Allocated Canadian Borrowing Base
effected pursuant to this Section 2.7(d)(iii) in connection with a determination
or redetermination of the Global Borrowing Base shall be effective as of the
date of the Global Borrowing Base Designation Notice.

 

(iv) So long as no Default or Event of Default shall have occurred and be
continuing, from time to time but in no event more than once every ninety (90)
days, upon at least ten (10) Business Days prior written notice to the Global
Administrative Agent, the Parent may reallocate the Global Borrowing Base
between the Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing
Base (a “Discretionary Borrowing Base Reallocation”). Promptly upon the
allocation of the Global Borrowing Base between the Allocated U.S. Borrowing
Base and the Allocated Canadian Borrowing Base in accordance with the procedures
set forth in this clause (iv), the Global Administrative Agent shall provide a
written notice to the Combined Lenders and the Parent, which written notice
shall set forth the Allocated U.S. Borrowing Base and the Allocated Canadian
Borrowing Base to be in effect. Any designation of the Allocated U.S. Borrowing
Base or the Allocated Canadian Borrowing Base effected pursuant to this Section
2.7(d)(iv) in connection with a Discretionary Borrowing Base Reallocation, shall
(A) be effective ten (10) Business Days following the date the Global
Administrative Agent receives the Borrowing Base Allocation Notice or the date
indicated for such effectiveness in the Borrowing Base Allocation Notice,
whichever is later and (B) be subject to the Minimum Threshold Amount described
in clause (iii) above.

 

(e) Discretionary Redetermination of the Global Borrowing Base. Each of (i) the
Parent or (ii) (A) the Global Administrative Agent or (B) the Required Lenders,
shall have the right to request in writing a redetermination of the Global
Borrowing Base, in its or their sole

 

39



--------------------------------------------------------------------------------

discretion at any time and from time to time, provided, that clause (i) and
clause (ii) may each be the basis of an unscheduled redetermination not more
often than one (1) time during any calendar year, regardless, in the case of
clause (ii), of which Person makes such request. If any Person shall request a
discretionary redetermination of the Global Borrowing Base pursuant to the
provisions of this Section 2.7(e), the Parent shall, upon receipt of a request
therefor from the Global Administrative Agent, deliver to the Global
Administrative Agent, by the date reasonably requested by the Global
Administrative Agent, a Reserve Report dated as of the date requested in such
notice and such updated engineering, production, operating and other data as the
Global Administrative Agent or any other Combined Lender may reasonably request.
Each Combined Lender (and with the agreement of the Parent, such agreement to be
given in its sole discretion) if such number would result in an increase in the
Global Borrowing Base or otherwise, the Required Lenders shall approve and
designate the new Global Borrowing Base in accordance with the procedures and
standards described in Section 2.7(b) (including, without limitation, delivery
by the Parent of satisfactory evidence that any increase in the Global Borrowing
Base is permitted under the Subordinate Note Documents) and the Parent shall
provide a Borrowing Base Allocation Notice to the Global Administrative Agent in
accordance with Section 2.7(d)(iii); provided that in the event that the Parent
fails to provide such Borrowing Base Allocation Notice, the Global Borrowing
Base shall be allocated between the Allocated U.S. Borrowing Base and Allocated
Canadian Borrowing Base in accordance with Section 2.7(d)(iii).

 

(f) General Provisions With Respect to the Global Borrowing Base. The
determination of the Global Borrowing Base shall be made by the Global
Administrative Agent and the Combined Lenders or Required Lenders, as
applicable, taking into consideration the estimated value of the Oil and Gas
Properties owned by the Parent and its Subsidiaries as reflected in the most
recent Reserve Report delivered hereunder and any other relevant information
obtained by or delivered to the Global Administrative Agent or any other
Combined Lender, all in accordance with the other provisions of this Section 2.7
in accordance with their customary practices for oil and gas loans as in effect
from time to time. It is understood by the parties hereto that the Combined
Lenders shall have no commitment or obligation whatsoever to increase the Global
Borrowing Base to any amount in excess of U.S.$300,000,000, and nothing herein
contained shall be construed to be a commitment by the Combined Lenders to so
increase the Global Borrowing Base. The Global Borrowing Base may be
redetermined pursuant to Section 2.7(b) (annual) and Section 2.7(e)
(unscheduled) and, subject to the rights of the Parent and the applicable
Subsidiaries contained in Section 2.7(g), may be adjusted from time to time to
give effect to the occurrence of Casualty Events under Section 2.7(g). In
connection with any redetermination or adjustment pursuant to any of the
foregoing, if the Global Administrative Agent determines that a Global Borrowing
Base Deficiency exists, the Global Administrative Agent shall give written
notice thereof to the Parent and the Borrower and the date such notice is
received shall be the “Deficiency Notification Date”.

 

(g) Casualty Event. In the event that a Casualty Event has occurred with respect
to any Borrowing Base Property, to the extent that the Net Cash Proceeds
received by the Parent or any of its Subsidiaries with respect to such Casualty
Event (together with all other Net Cash Proceeds received during such calendar
year) exceeds 5% of the Global Borrowing Base and have not been applied or
budgeted to be applied by the Parent or any such Subsidiary to repair, restore
or replace the Property affected by such Casualty Event within 180 days after
the

 

40



--------------------------------------------------------------------------------

occurrence thereof, which actions the Parent or such Subsidiary shall hereby be
permitted to take, the Global Administrative Agent, at the request of the
Required Lenders, shall have the right to reduce the Global Borrowing Base, in
its reasonable discretion based on its review of such Casualty Event, by the
value of the Property so affected by such Casualty Event as set forth in the
most recent Reserve Report; provided that, if an Event of Default has occurred
and is continuing, (i) such repair, restoration or replacement may occur only
with the written consent of the Global Administrative Agent, (ii) the Global
Administrative Agent may, at the request of the Required Lenders, reduce the
Global Borrowing Base in the manner set forth above without regard to the 180
day period referenced above and (iii) such Net Cash Proceeds shall be applied in
accordance with Section 2.10 to the extent required thereby. The Global
Administrative Agent shall provide notice to the Parent and the Combined Lenders
of the reduction in the Global Borrowing Base, which reduction shall be
effective as of the date of such notice.

 

SECTION 2.8 Termination and Reduction of Global Commitments and Commitments.

 

(a) Unless previously terminated, the Global Commitments and the Commitments
shall terminate on the Maturity Date.

 

(b) An Authorized Officer of the Parent may at any time terminate, or from time
to time reduce, without premium or penalty, the Global Commitments; provided
that (i) each reduction of the Global Commitments shall be in an amount that is
an integral multiple of U.S.$1,000,000 and not less than U.S.$5,000,000 and (ii)
the Parent shall not terminate or reduce the Global Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section 2.10
and after giving effect to a reallocation of the Global Commitments and
adjustment of the Commitments pursuant to Section 2.1(c), the aggregate Credit
Exposure of the Lenders would exceed the aggregate Commitments of the Lenders.

 

(c) An Authorized Officer of the Parent shall notify the Global Administrative
Agent of any election to terminate or reduce the Global Commitments under
paragraph (b) of this Section at least three (3) Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Global Administrative Agent shall advise the Combined Lenders of the contents
thereof and reallocate the Global Commitments and adjust the Commitments in
accordance with Section 2.1(c). Each notice delivered by an Authorized Officer
of the Parent pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Global Commitments delivered by an Authorized
Officer of the Parent may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Parent (by notice to the Global Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Except as
provided in the immediately preceding sentence, any termination or reduction of
the Global Commitments shall be permanent. Each reduction of the Global
Commitments shall reduce the Global Commitments of the Combined Lenders on a pro
rata basis and result in adjustments to the Commitments of the Lenders in
accordance with Section 2.1(c).

 

(d) The Parent and the Borrower will not terminate, or permit to expire, all of
the Global Commitments and Commitments under this Agreement prior to (i) the
expiration or termination of the U.S. Commitments and (ii) the payment and
performance in full of all U.S. Obligations.

 

41



--------------------------------------------------------------------------------

SECTION 2.9 Repayment of Loans; Evidence of Indebtedness.

 

(a) The Borrower hereby unconditionally promises to pay to the Canadian
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Obligations of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Canadian Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Canadian
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Canadian Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the Loans
in accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes. In such event, the Borrower shall prepare, execute and deliver
to such Lender promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns and in
substantially the form of Exhibit A). Thereafter, the Loans evidenced by such
promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.10 Prepayment of Loans.

 

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty except as
expressly provided in this Agreement, subject to the requirements of Section
2.10(d). The Borrower shall not be permitted to prepay any Bankers’ Acceptance
or BA Loans at any time.

 

(b) Subject to clause (c) below, the Borrower shall be required to prepay the
Loans hereunder and “Loans” under the U.S. Credit Agreement in accordance with
the following:

 

  (1) Upon the occurrence of a Global Borrowing Base Deficiency resulting from a
redetermination or reduction of the Global Borrowing Base, the Borrower will

 

42



--------------------------------------------------------------------------------

prepay, or cause to be prepaid, Loans in an aggregate principal amount equal to
such deficiency, together, in each case, with unpaid interest accrued thereon to
the date of such prepayment and, if after prepaying all of such Loans (other
than Bankers’ Acceptances), a Global Borrowing Base Deficiency remains as a
result of a BA Exposure, pay to the Canadian Administrative Agent an amount
equal to such remaining Global Borrowing Base Deficiency to be held as cash
collateral as provided in Section 2.21, and, if after prepaying all of the
Combined Loans (other than Bankers’ Acceptances) and providing cash collateral
for all Bankers’ Acceptances pursuant to this Section, a Global Borrowing Base
Deficiency remains as a result of an LC Exposure, pay to the Canadian
Administrative Agent an amount equal to such remaining Global Borrowing Base
Deficiency to be held as cash collateral as provided in Section 2.4(i); provided
however, that if the Global Borrowing Base Deficiency is the result of a
Scheduled Redetermination or a redetermination of the Global Borrowing Base
pursuant to Section 2.7(e)(ii) or as a result of any other event directly
brought about by the actions of any of the Global Administrative Agent, the
Canadian Administrative Agent, the Combined Lenders or the Required Lenders
(other than an acceleration of the Obligations, reduction, reallocation,
adjustment or termination of the Global Commitments or the “Global Commitments”
(as defined in the U.S. Credit Agreement) or the Commitments or U.S. Commitments
or an exercise of rights under Article VIII or Article VIII of the U.S. Credit
Agreement or any other enforcement of rights or remedies under the Combined Loan
Documents), then the Borrower shall, at its option, either (A) make (or cause to
be made) a single prepayment of principal and/or deposit of cash collateral in
an amount equal to such deficiency within five (5) Business Days following the
Deficiency Notification Date with respect to such deficiency, or (B) make (or
cause to be made) six consecutive mandatory prepayments of principal each of
which shall be in an amount equal to one-sixth (1/6th) of the amount of such
Global Borrowing Base Deficiency commencing on the first Monthly Date following
the Deficiency Notification Date and continuing on each Monthly Date thereafter.

 

  (2) [Reserved].

 

  (3) [Reserved].

 

  (4) [Reserved].

 

  (5) Upon the occurrence of a Global Borrowing Base Deficiency resulting from a
Casualty Event pursuant to Section 2.7(g) (subject to the Borrower’s and the
applicable Subsidiaries’ rights contained in Section 2.7(g)), the Borrower will
utilize the Net Cash Proceeds of such Casualty Event to take the action
described under clause (1) above (except that prepayments shall first be made in
respect of Loans made pursuant to this Agreement); provided that if a prepayment
or deposit is required under this clause (5), then the Borrower shall be
obligated to make (or cause to be made) such prepayment and/or deposit of cash
collateral on the Business Day immediately following the Deficiency Notification
Date with respect to such deficiency.

 

43



--------------------------------------------------------------------------------

  (6) Upon the occurrence of a Global Borrowing Base Deficiency or any U.S.
Borrowing Base Deficiency not resulting from a reason described in clauses (1)
or (5) above, the Borrower will prepay within thirty (30) days the Loans (other
than Bankers’ Acceptances) in an aggregate principal amount equal to such Global
Borrowing Base Deficiency or U.S. Borrowing Base Deficiency together, in each
case, with unpaid interest thereon accrued to the date of such prepayment and,
if after prepaying all such Loans (other than Bankers’ Acceptances), a Global
Borrowing Base Deficiency remains as a result of an LC Exposure, pay to the
Global Administrative Agent an amount equal to such remaining Global Borrowing
Base Deficiency to be held as cash collateral as provided in Section 2.4(i).

 

(c) Notwithstanding any other provision of this Section 2.10, if at any time the
Credit Exposure of any Lender exceeds its Commitment (including, without
limitation, as a result of a reallocation of its Global Commitment and
adjustment of its Commitment pursuant to Section 2.1(c)), the Borrower will
forthwith prepay the Loans (other than Bankers’ Acceptances) of such Lender in
an aggregate principal amount equal to such excess, together with interest on
the principal amount paid accrued to the date of such prepayment, and if any
excess remains after prepaying all of such Loans as a result of BA Exposure, pay
to the Canadian Administrative Agent an amount equal to such remaining excess to
be held as cash collateral as provided in Section 2.21, and, if after prepaying
all of the Combined Loans (other than Bankers’ Acceptances) and providing cash
collateral for all Bankers’ Acceptances pursuant to Section 2.21, any excess
remains as a result of an LC Exposure, pay to the Canadian Administrative Agent
an amount equal to such remaining excess to be held as cash collateral for such
Lender as provided in Section 2.4(i). The Borrower shall make prepayments
pursuant to this clause (c) prior to making prepayments pursuant to clause (b)
above.

 

(d) The Borrower shall notify the Global Administrative Agent and the Canadian
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., Toronto time, three (3) Business Days before the date of
prepayment or (ii) in the case of prepayment of a Canadian Prime Borrowing or
U.S. Prime Borrowing, not later than 1:00 p.m., Toronto time, one (1) Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid (which amount shall, in the case of clause (a)
above, be in a minimum principal amount of U.S.$5,000,000 and in U.S.$1,000,000
increments in excess thereof); provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Global Commitments
as contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8. Promptly
following receipt of any such notice relating to a prepayment of a Borrowing,
the Canadian Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.2. Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12 and by any other
amounts then due under this Agreement (including all amounts due under Section
2.16).

 

44



--------------------------------------------------------------------------------

SECTION 2.11 Fees.

 

(a) The Borrower agrees to pay to the Global Administrative Agent for the
account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Margin on the daily amount equal to the Applicable
Percentage of such Lender of the Unutilized Commitment during the period from
and including the Global Effective Date to but excluding the date on which the
Global Commitments and Commitments terminate. Accrued Commitment Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Global Commitments and Commitments
terminate, commencing on the first such date to occur after the date of this
Agreement; provided that any Commitment Fees accruing after the date on which
the Global Commitments and Commitments terminate shall be payable on demand. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b) The Borrower agrees to pay (i) to the Canadian Administrative Agent for the
account of each Lender a participation fee with respect to its participation in
each Letter of Credit, at a per annum rate equal to the Applicable Margin as
interest on Eurodollar Loans on such Lender’s Applicable Percentage of the
stated face amount of each such outstanding Letter of Credit during the period
from and including the date such Letter of Credit is issued to but excluding the
date such Letter of Credit expires, and (ii) to the relevant Issuing Bank a
fronting fee equal to the greater of (A) U.S.$500 and (B) the rate of 0.125% per
annum on the Equivalent Amount in U.S. Dollars of the stated face amount of each
outstanding Letter of Credit during the period from and including the date such
Letter of Credit is issued to but excluding the date such Letter of Credit
expires, as well as any such Issuing Bank’s standard and customary fees with
respect to the administration, issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees shall be payable upon the issuance and on each renewal of each
Letter of Credit. Any other fees payable to any such Issuing Bank pursuant to
this paragraph shall be payable within ten (10) Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days.

 

(c) The Borrower agrees to pay to the Global Administrative Agent, for the
account of each Lender, as applicable, fees, including, without limitation, an
upfront fee (the “Upfront Fee”), in the amounts and at the times separately
agreed upon in writing between the Borrower and the Global Administrative Agent,
including, without limitation, the amounts agreed upon in the Fee Letter.

 

(d) Unless otherwise set forth herein, all fees payable hereunder shall be paid
on the dates due, in immediately available funds in U.S. Dollars, to the Global
Administrative Agent or the Canadian Administrative Agent (or the relevant
Issuing Bank, in the case of fees payable to it), as the case may be, for
distribution, in the case of Commitment Fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

 

45



--------------------------------------------------------------------------------

SECTION 2.12 Interest.

 

(a) Subject to Sections 2.12(f), (g) and (h) and Section 10.13, Loans comprising
each Canadian Prime Borrowing shall bear interest at the Canadian Prime Rate
plus the Applicable Margin for Canadian Prime Loans, and Loans comprising each
U.S. Prime Borrowing shall bear interest at the U.S. Prime Rate plus the
Applicable Margin for U.S. Prime Rate Loans.

 

(b) Subject to Sections 2.12(f), (g) and (h) and Section 10.13, the Loans
comprising each Eurodollar Borrowing shall bear interest at the Eurodollar Rate
for the Interest Period in effect for such Borrowing plus the Applicable Margin
for Eurodollar Loans.

 

(c) Notwithstanding the foregoing, but subject to Section 2.12(f), (g) and (h)
and Section 10.13, if any principal of or interest on any Loan or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall until
paid or waived in writing bear interest, after as well as before judgment, at a
rate per annum (the “Default Rate”) equal to (i) in the case of overdue
principal of any Loan, the lesser of (A) the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section plus 2% or (B) the
Highest Lawful Rate or (ii) in the case of any other amount, the lesser of (A)
the rate applicable to Canadian Prime Loans as provided in paragraph (a) of this
Section plus 2% or (B) the Highest Lawful Rate.

 

(d) Subject to Sections 2.12(f), (g) and (h) and Section 10.13, accrued interest
on each Loan (other than a Loan consisting of the acceptance of a Bankers’
Acceptance) shall be payable in arrears on each Interest Payment Date for such
Loan and upon termination of the Global Commitments and Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand of the Canadian Administrative Agent or the Required Lenders,
(ii) in the event of any repayment or prepayment of any Loan (whether due to
acceleration or otherwise), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

(e) Subject to Sections 2.12(f), (g) and (h) and Section 10.13, all interest
hereunder shall be computed on the basis of a year of 360 days, except that
interest computed by reference to the Canadian Prime Rate or the U.S. Prime Rate
and interest associated with BA Loans shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The applicable Canadian Prime Rate, U.S. Base Rate or Eurodollar Rate
shall be determined by the Canadian Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

(f) To the extent permitted by applicable law, any provision of the Interest Act
(Canada) or the Judgment Interest Act (Alberta) which restricts any rate of
interest set forth herein shall be inapplicable to this Agreement and is hereby
waived by the Borrower.

 

(g) The theory of deemed reinvestment shall not apply to the calculation of
interest or payment of fees or other amounts hereunder, notwithstanding anything
contained in this

 

46



--------------------------------------------------------------------------------

Agreement, acceptance or other evidence of indebtedness or in any other Loan
Document now or hereafter taken by any Agent or any Lender for the obligations
of the Borrower under this Agreement, or any other instrument referred to
herein, and all interest and fees payable by the Borrower to the Lenders, shall
accrue from day to day, computed as described herein in accordance with the
“nominal rate” method of interest calculation.

 

(h) Where, in this Agreement, a rate of interest or fees is to be calculated on
the basis of a 360-day year, such rate is, for the purpose of the Interest Act
(Canada), equivalent to the said rate (i) multiplied by the actual number of
days in the one year period beginning on the first day of the period of
calculation and (ii) divided by 360.

 

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Global Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period;

 

(b) the Global Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; or

 

(c) the Global Administrative Agent determines in good faith (which
determination shall be conclusive) that by reason of circumstances affecting the
interbank dollar market generally, deposits in U.S. Dollars in the London
interbank dollar market are not being offered for the applicable Interest Period
and in an amount equal to the amount of the Eurodollar Loan requested by the
Borrower, then the Global Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Global Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
which notice the Global Administrative Agent shall give promptly after becoming
aware thereof, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
for the affected Interest Period shall be ineffective, and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as a
Eurodollar Loan having the shortest Interest Period which is not unavailable
under clauses (a) through (c) of this Section, and if no Interest Period is
available, as a U.S. Prime Borrowing.

 

SECTION 2.14 Illegality.

 

(a) Notwithstanding any other provision of this Agreement to the contrary, if
(i) by reason of the adoption of any applicable Governmental Rule or any change
in any applicable Governmental Rule or in the interpretation or administration
thereof by any Governmental Authority or compliance by any Lender with any
request or directive (whether or not having the force of law) of any central
bank or other Governmental Authority or (ii) circumstances affecting the London
interbank dollar market or the position of a Lender therein shall at any time
make it

 

47



--------------------------------------------------------------------------------

unlawful in the sole discretion of a Lender exercised in good faith for such
Lender or its Applicable Lending Office to (A) honor its obligation to make
Eurodollar Loans either generally or for a particular Interest Period provided
for hereunder, or (B) maintain Eurodollar Loans either generally or for a
particular Interest Period provided for hereunder, then such Lender shall
promptly notify the Borrower thereof in writing through the Global
Administrative Agent (who will endeavor to, but not be liable for failing to,
provide the Borrower with the basis therefor in reasonable detail) and such
Lender’s obligation to make or maintain Eurodollar Loans having an affected
Interest Period hereunder shall be suspended until such time as such Lender may
again make and maintain Eurodollar Loans having an affected Interest Period (in
which case the provisions of Section 2.14(b) hereof shall be applicable). Before
giving such notice pursuant to this Section 2.14, such Lender will designate a
different available Applicable Lending Office for the affected Eurodollar Loans
of such Lender or take such other action as the Borrower may request if such
designation or action will avoid the need to suspend such Lender’s obligation to
make Eurodollar Loans hereunder and will not, in the sole opinion of such Lender
exercised in good faith, be disadvantageous to such Lender (provided, that such
Lender shall have no obligation so to designate an Applicable Lending Office for
Eurodollar Loans located in the United States of America).

 

(b) If the obligation of any Lender to make or maintain any Eurodollar Loans
shall be suspended pursuant to Section 2.14(a) hereof, all Loans having an
affected Interest Period which would otherwise be made by such Lender as
Eurodollar Loans shall be made instead as U.S. Prime Loans (and, if such Lender
so requests by written notice to the Borrower with a copy to the Global
Administrative Agent and the Canadian Administrative Agent, each Eurodollar Loan
having an affected Interest Period of such Lender then outstanding shall be
automatically converted into a U.S. Prime Loan on the last day of the Interest
Period for such Eurodollar Loans unless earlier conversion is required by
applicable law) and, to the extent that Eurodollar Loans are so made as (or
converted into) U.S. Prime Loans, all payments of principal which would
otherwise be applied to such Eurodollar Loans shall be applied instead to such
U.S. Prime Loans.

 

SECTION 2.15 Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any Issuing Bank; or

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or BA Loan or Bankers’
Acceptance (or of maintaining its obligation to make any such Loan or BA Loan or
Bankers’ Acceptance) or to increase the cost to such Lender or such Issuing Bank
of participating in, issuing or maintaining any Letter of Credit or BA Loan or
Bankers’ Acceptance, or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or

 

48



--------------------------------------------------------------------------------

otherwise) with respect to any Eurodollar Loan or any Letter of Credit or any BA
Loan or Bankers’ Acceptance, then the Borrower will pay, in accordance with
Section 2.15(c), to such Lender or such Issuing Bank such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered with respect to any
Eurodollar Loan or any Letter of Credit or any BA Loan or Bankers’ Acceptance.

 

(b) If any Lender or any Issuing Bank determines in good faith that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then the Borrower will pay, in
accordance with Section 2.15(c), to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. Except as provided in
Section 2.15(d), the Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16 Break Funding Payments. In the event of:

 

(a) the payment (including prepayment or cash collateralization, as applicable)
of any principal of any Eurodollar Loan or BA Loan or Bankers’ Acceptance other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default);

 

49



--------------------------------------------------------------------------------

(b) the conversion of any Eurodollar Loan or BA Loan or Bankers’ Acceptance
other than on the last day of the Interest Period applicable thereto;

 

(c) the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.10 and is revoked in accordance
therewith); or

 

(d) the assignment of any Eurodollar Loan or BA Loan or Bankers’ Acceptance
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.1(b) or 2.19;

 

then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower, the Global Administrative Agent and the Canadian Administrative Agent
and shall be conclusive absent manifest error. Except as provided in the last
sentence of this Section 2.16, the Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) Business Days after receipt
thereof. Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any such loss, cost or expense described in
this Section 2.16 incurred more than 270 days prior to the date that such Lender
or such Issuing Bank, as the case may be, notifies the Borrower of the
circumstance giving rise to such loss, cost or expense described in this Section
2.16 and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefore.

 

SECTION 2.17 Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Global Administrative Agent,
the Canadian Administrative Agent, each Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount

 

50



--------------------------------------------------------------------------------

deducted to the relevant Governmental Authority in accordance with applicable
law; provided that if a Lender has breached or is in breach of its
representations, warranties, covenants and obligations under Section 2.17(e),
then the Borrower shall have no obligations under clause (i) of this Section
2.17(a) with respect to payments made or to be made to such Lender where
Indemnified Taxes and/or Other Taxes arise in respect of such payments as a
consequence of such Lender’s status as a Foreign Lender.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) THE BORROWER SHALL INDEMNIFY THE GLOBAL ADMINISTRATIVE AGENT, THE CANADIAN
ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUING BANK, WITHIN TEN (10)
BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE GLOBAL ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS THE CASE MAY
BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES
OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER
THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY; PROVIDED THAT IF SUCH PAYMENTS OR LIABILITIES ARISE FROM
THE LENDER HAVING BREACHED OR BEING IN BREACH OF ITS REPRESENTATIONS,
WARRANTIES, COVENANTS AND OBLIGATIONS UNDER SECTION 2.17(e), THEN THE BORROWER
SHALL HAVE NO OBLIGATIONS UNDER THIS SECTION 2.17(c) WITH RESPECT TO SUCH
PAYMENTS OR LIABILITIES. A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR AN ISSUING BANK, OR BY EITHER
THE GLOBAL ADMINISTRATIVE AGENT OR THE CANADIAN ADMINISTRATIVE AGENT ON ITS OWN
BEHALF OR ON BEHALF OF A LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, if available, the Borrower shall
deliver to the Global Administrative Agent and the Canadian Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Global
Administrative Agent and the Canadian Administrative Agent.

 

(e) Each Lender represents, warrants and covenants that it is not, and shall not
be at any time during the term of this Agreement, a Foreign Lender.

 

51



--------------------------------------------------------------------------------

(f) If the Borrower at any time pays an amount under Section 2.17(a), (b) or (c)
to any Lender, the Global Administrative Agent, the Canadian Administrative
Agent or any Issuing Bank, and such payee receives a refund of or credit for any
part of any Indemnified Taxes or Other Taxes which such payee determines in its
reasonable judgment is made with respect to such amount paid by the Borrower,
such Lender, the Global Administrative Agent, the Canadian Administrative Agent
or any Issuing Bank, as the case may be, shall pay to the Borrower the amount of
such refund or credit promptly, and in any event within 60 days, following the
receipt of such refund or credit by such payee.

 

(g) If the Borrower pays any amount pursuant to Section 2.17(a) or (c) with
respect to any payment to a Lender or, with the prior written consent of such
Lender, provides any security therefor pursuant to applicable law, and the
Borrower at its expense wishes to contest the eligibility of the relevant Taxes
and furnishes to such Lender an opinion of tax counsel satisfactory to such
Lender, acting reasonably, to the effect that there exists a reasonable basis
for contesting such Taxes, the Borrower may contest such Taxes, provided that:

 

(i) the Borrower has otherwise complied with this Section 2.17(g);

 

(ii) the Borrower has delivered to such Lender such additional security or
assurances as such Lender may require, acting reasonably, in order to be
satisfied that such Lender will not incur any liability by reason of any
contestation, including legal fees, disbursements, interest and penalties; and

 

(iii) the conduct of such proceedings (including the settlement or compromise of
same) will remain within the sole discretion of such Lender and will forthwith
be abandoned if such Lender so requires, acting reasonably, having regard to its
overall tax and related interests.

 

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., Toronto time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Canadian
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Canadian Administrative Agent c/o Bank One, NA, Canada
Branch, BCE Place, 161 Bay Street, Toronto, Ontario M5J 2S1, with a copy to Bank
One, NA, 1 Bank Plaza, Suite IL1-0010, Chicago, Illinois 60670, Attention:
Mattie Reed, except payments to be made directly to an Issuing Bank as expressly
provided herein and payments pursuant to Sections 2.15, 2.16, 2.17(c) and 10.3
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Canadian Administrative Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. Except as set forth in clause (a) of the definition
of “Interest Period”, if any

 

52



--------------------------------------------------------------------------------

payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in the appropriate Currency as required pursuant to the Loan
Documents.

 

(b) If at any time insufficient funds are received by and available to the
Canadian Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied, subject to Sections 10.15 and 10.17, (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d) Unless the Canadian Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Canadian
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrower will not make such payment, the Canadian Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
an Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or each of
the Issuing Banks, as the case may be, severally agrees to repay to the Canadian
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with

 

53



--------------------------------------------------------------------------------

interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Global
Administrative Agent, at the greater of the costs incurred by the Canadian
Administrative Agent for making such distributed amount and a rate determined by
the Canadian Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(d) or (e), 2.5(b), 2.18(d) or 10.3(c) then the Canadian
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Canadian
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b) If (i) any Lender asserts that events have occurred suspending its
obligation to make or maintain Eurodollar Loans under Section 2.14 when
substantially all other Lenders have not also done so, (ii) any Lender requests
compensation under Section 2.15, (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or (iv) any Lender defaults in its
obligation to fund Loans hereunder, then the Borrower may, at its sole expense,
upon notice to such Lender, the Canadian Administrative Agent and the Global
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (1) if the assignee
is not a Lender or a Lender Affiliate, the Borrower shall have received the
prior written consent of the Global Administrative Agent and the Canadian
Administrative Agent and the Issuing Banks, which consent of such Agents and the
Issuing Banks shall not unreasonably be withheld, conditioned or delayed, (2)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (3) the assignee and
assignor shall have entered into an Assignment and Acceptance, and (4) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.

 

54



--------------------------------------------------------------------------------

SECTION 2.20 Currency Conversion and Currency Indemnity.

 

(a) Payments in Agreed Currency. The Borrower shall make payment relative to any
Obligation in the currency (the “Agreed Currency”) in which the Obligation was
effected. If any payment is received on account of any Obligation in any
currency (the “Other Currency”) other than the Agreed Currency (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any Collateral or the liquidation of the Borrower or
otherwise howsoever), such payment shall constitute a discharge of the liability
of the Borrower hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Lender, Issuing Bank or Agent, as the case may be, is able to purchase
with the amount of the Other Currency received by it on the Business Day next
following such receipt in accordance with its normal procedures and after
deducting any costs and expenses of exchange.

 

(b) Conversion of Agreed Currency into Judgment Currency. If, for the purpose of
obtaining or enforcing judgment in any court in any jurisdiction, it becomes
necessary to convert into a particular currency (the “Judgment Currency”) any
amount due in the Agreed Currency, then the conversion shall be made on the
basis of the rate of exchange prevailing on the next Business Day following the
date such judgment is given and in any event the Borrower shall be obligated to
pay the Agents, Issuing Banks and the Lenders any deficiency in accordance with
Section 2.20(c). For the foregoing purposes “rate of exchange” means the rate at
which the relevant Lender, Issuing Bank or Agent, as applicable, in accordance
with its normal banking procedures is able on the relevant date to purchase the
Agreed Currency with the Judgment Currency after deducting costs and expenses of
exchange.

 

(c) Circumstances Giving Rise to Indemnity. To the fullest extent permitted by
applicable law, if (i) any Lender, any Issuing Bank or any Agent receives any
payment or payments on account of the liability of the Borrower hereunder
pursuant to any judgment or order in any Other Currency, and (ii) the amount of
the Agreed Currency which the relevant Lender, Issuing Bank or Agent, as
applicable, is able to purchase on the Business Day next following such receipt
with the proceeds of such payment or payments in accordance with its normal
procedures and after deducting any costs and expenses of exchange is less than
the amount of the Agreed Currency due in respect of such liability immediately
prior to such judgment or order, then the Borrower on demand shall, and the
Borrower hereby agrees to, indemnify the Lenders, the Issuing Banks and the
Agents from and against any loss, cost or expense arising out of or in
connection with such deficiency.

 

(d) Indemnity Separate Obligation. To the fullest extent permitted by applicable
law, the agreement of indemnity provided for in Section 2.20(c) shall constitute
an obligation separate and independent from all other obligations contained in
this Agreement, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by the Lenders, the Issuing
Banks or Agents or any of them from time to time, and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under any judgment or order.

 

SECTION 2.21 Bankers’ Acceptances. Subject to the terms and conditions of this
Agreement, the Commitments may be utilized, upon the request of the Borrower, in
addition to

 

55



--------------------------------------------------------------------------------

the Loans provided for by Section 2.2 and the issuance of Letters of Credit
provided for by Section 2.4, for the acceptance by the Lenders of Bankers’
Acceptances issued by the Borrower, provided that in no event shall (i) the
aggregate amount of all Bankers’ Acceptance Liabilities together with the
Equivalent Amount in U.S. Dollars of the aggregate Principal Amount of the Loans
and the aggregate amount of all LC Exposure exceed the lesser of (A) the
aggregate amount of the Allocated Canadian Borrowing Base then in effect and (B)
the aggregate amount of the Commitments of the Lenders, and (ii) any Bankers’
Acceptances have maturities that are not integral multiples of 30 days, nor
fewer than 30 days nor more than 180 days, from the BA Acceptance Date (and in
no event shall any Bankers’ Acceptances mature on a date after the Maturity
Date). Whenever the Borrower is required to furnish a notice to the Canadian
Administrative Agent pursuant to the following additional provisions of this
Section, it shall give a copy of such notice to the Global Administrative Agent.
The following additional provisions shall apply to Bankers’ Acceptances:

 

(a) In order to facilitate and expedite the issuance and acceptance of Bankers’
Acceptances hereunder, the Borrower agrees to the terms and conditions of the
Power of Attorney with respect to the Bankers’ Acceptance attached hereto as
Exhibit L.

 

(b) When the Borrower wishes to make a Borrowing by way of Bankers’ Acceptances,
the Borrower shall submit to the Canadian Administrative Agent and the Global
Administrative Agent a Bankers’ Acceptance Request by not later than 2:00 p.m.,
Toronto time, three (3) Business Days’ prior to the BA Acceptance Date. Each
Bankers’ Acceptance Request shall be irrevocable and binding on the Borrower.
The Borrower shall indemnify each Lender against any loss or expense incurred by
such Lender as a result of any failure by the Borrower to fulfill or honor
before the date specified as the BA Acceptance Date, the applicable conditions
set forth in Article IV, if, as a result of such failure the requested Bankers’
Acceptance is not made on such date. Unless otherwise agreed among the Canadian
Administrative Agent, the Global Administrative Agent and the Lenders, the
aggregate amount of all Bankers’ Acceptances issued on any BA Acceptance Date
hereunder shall be accepted pro rata by all Lenders relative to their respective
Applicable Percentage, rounded, upwards or downwards, as the case may be, to the
nearest C$100,000. Upon receipt of a Bankers’ Acceptance Request, the Canadian
Administrative Agent shall advise each Lender of the contents thereof.

 

(c) [Reserved].

 

(d) On each day during the period commencing with the issuance by the Borrower
of any Bankers’ Acceptance and until such Bankers’ Acceptance Liability shall
have been paid by the Borrower, the Commitment of each Accepting Lender that is
able to extend credit by way of Bankers’ Acceptances shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the Principal
Amount of such Bankers’ Acceptance.

 

The Commitment of any Lender providing a BA Loan rather than Bankers’
Acceptances shall be deemed utilized during this period in an amount equal to
its Applicable Percentage of the total amount of Bankers’ Acceptances and BA
Loans in each Bankers’ Acceptance Request.

 

(e) The Borrower agrees to pay on the BA Maturity Date for each Bankers’
Acceptance, to the Canadian Administrative Agent for account of each Accepting
Lender, an amount equal to the Bankers’ Acceptance Liability for such Bankers’
Acceptance.

 

56



--------------------------------------------------------------------------------

The Borrower hereby waives presentment for payment of Bankers’ Acceptances by
each Accepting Lender and any defense to payment of amounts due to an Accepting
Lender in respect of a Bankers’ Acceptance which might exist by reason of such
Bankers’ Acceptance being held at maturity by the Accepting Lender which
accepted it and agree not to claim from such Lenders any days of grace for the
payment at maturity of Bankers’ Acceptances.

 

(f) In the event the Borrower fails to notify the Canadian Administrative Agent
in writing not later than 2:00 p.m., Toronto time, on the Business Day prior to
any BA Maturity Date that the Borrower intends to pay with such Borrower’s own
funds the Bankers’ Acceptance Liabilities due on such BA Maturity Date or fails
to make such payment, the Borrower shall be deemed, for all purposes to have
given the Canadian Administrative Agent notice of a borrowing of a Canadian
Prime Loan pursuant to Section 2.3 for an amount equal to the Principal Amount
of such Bankers’ Acceptance; provided that:

 

(i) the BA Maturity Date for such Bankers’ Acceptances shall be considered to be
the date of such borrowing;

 

(ii) the proceeds of such Canadian Prime Loan shall be used to pay the amount of
the Bankers’ Acceptance Liability due on such BA Maturity Date;

 

(iii) if after giving effect to such Canadian Prime Loan, a Global Borrowing
Base Deficiency would exist, the Global Administrative Agent shall so advise the
Borrower and the Borrower shall comply with the provisions of Section 2.10;

 

(iv) each Lender which has made a maturing BA Loan (in accordance with Section
2.21(g) hereof) shall continue to extend credit to the Borrower by way of a
Canadian Prime Loan (without further advance of funds to the Borrower) in the
Principal Amount equal to its Applicable Percentage of the total amount of
credit requested to be extended by Bankers’ Acceptances when the BA Loan was
made; and

 

(v) the Canadian Administrative Agent shall promptly and in any event within
three (3) Business Days following the BA Maturity Date of such Bankers’
Acceptances, notify the Borrower in writing of the making of such Canadian Prime
Loan pursuant to this Section 2.21(f).

 

(g) If, in the sole judgment of a Lender, such Lender is unable, as a result of
applicable law or customary market practice, to extend credit by way of Bankers’
Acceptance in accordance with this Agreement, such Lender shall give written
notice to such effect to the Canadian Administrative Agent and the Borrower
prior to noon, Toronto time, on the date of the requested credit extension
(which notice may, if so stated therein, remain in effect with respect to
subsequent requests for extension of credit by way of Bankers’ Acceptance until
revoked by notice to the Global Administrative Agent, the Canadian
Administrative Agent and the Borrower) and shall make available to the Canadian
Administrative Agent, in accordance with Section 2.1 hereof prior to 3:00 p.m.,
Toronto time, on the date of such requested credit extension a Canadian Dollar
loan (a “BA Loan”) in the Principal Amount equal to such Lender’s Applicable
Percentage of the total amount of credit requested to be extended by way of
Bankers’ Acceptances. The Stamping Fee for that BA Loan shall be calculated on
that Principal Amount. On the BA Acceptance Date, the Borrower shall pay each
Accepting Lender and each Canadian

 

57



--------------------------------------------------------------------------------

Lender providing a BA Loan a Stamping Fee with respect to such Bankers’
Acceptance and each BA Loan and each Canadian Lender is hereby authorized to
deduct such Stamping Fee prior to remitting the BA Net Proceeds to the Canadian
Administrative Agent. For each Bankers’ Acceptance or BA Loan, the Stamping Fee
payable by the Borrower shall be the product obtained by multiplying: (i) the
applicable Bankers’ Acceptance Stamping Fee specified in the definition of
Applicable Margin in effect from time to time by (ii) the Principal Amount of
that Bankers’ Acceptance or BA Loan; and prorating that product for the number
of days in that term from and including the BA Acceptance Date to but not
including the BA Maturity Date of that Bankers’ Acceptance or the Interest
Period for the BA Loan, as the case may be, on the basis of a year of 365 days.
Such BA Loan shall have an Interest Period equal to the term of the Bankers’
Acceptances for which it is a substitute and shall bear interest throughout such
Interest Period applicable to that BA Loan at a rate per annum equal to the
Bankers’ Acceptance Rate for such Bankers’ Acceptances. On the maturity date of
the Bankers’ Acceptances issued concurrently with the advance of the BA Loan,
the Borrower shall pay to each Lender which made a BA Loan, in satisfaction of
the BA Loan and accrued interest thereon, an amount equal to the Principal
Amount of such BA Loan, failing which such Principal Amount shall be converted
to a Canadian Prime Loan. The amount of the proceeds of that BA Loan to be
disbursed to the Borrower on the BA Acceptance Date shall be the same amount as
if that Lender had accepted and purchased its Lender’s Applicable Percentage of
the requested Bankers’ Acceptances at a discount from the Principal Amount of
that Bankers’ Acceptance calculated at a discount rate per annum equal to the
Bankers’ Acceptance Rate for the term of such Bankers’ Acceptances in the same
manner that BA Net Proceeds are calculated; provided that the Principal Amount
of such BA Loan shall be the same amount as the face amount of the Bankers’
Acceptance which such Lender would have accepted but for this Section 2.21(g).

 

(h) [Reserved].

 

(i) (i) If a Lender determines in good faith, which determination shall be
final, conclusive and binding upon the Borrower absent manifest error, and
notifies the Borrower that, by reason of circumstances affecting the money
market:

 

(i) there is no market for Bankers’ Acceptances generally or of the requested
duration; or

 

(ii) the demand for Bankers’ Acceptances is insufficient to allow the sale or
trading of the Bankers’ Acceptances created and purchased hereunder generally or
in connection with the requested duration;

 

then:

 

(x) the right of the Borrower to request Bankers’ Acceptances or a BA Loan of
the affected duration from that Lender shall be suspended until such Lender
determines that the circumstances causing such suspension no longer exist and
such Lender so notifies each Borrower; and

 

(y) any Bankers’ Acceptance Request for an affected duration which is
outstanding shall be canceled and the Bankers’ Acceptances or BA Loan requested

 

58



--------------------------------------------------------------------------------

therein shall not be made and a Bankers’ Acceptance or BA Loan having the
shortest duration available (or if none) a Canadian Prime Loan shall be made in
its place.

 

(j) It is the intention of the Canadian Administrative Agent, the Lenders and
the Borrower that, except to the extent a Lender advises otherwise, pursuant to
the Depository Bills and Notes Act (“DBNA”), all Bankers’ Acceptances accepted
by the Lenders under this Agreement shall be issued in the form of a “depository
bill” (as defined in the DBNA), deposited with the Canadian Depository for
Securities Ltd. and made payable to CDS & Co. In order to give effect to the
foregoing, the Canadian Administrative Agent shall, subject to the approval of
the Borrower and the Lenders, establish and notify the Borrower and the Lenders
of any procedure, consistent with the terms of this Agreement and the
requirements of the DBNA, as is reasonably necessary to accomplish such
intention, including, without limitation:

 

(i) any instrument held by the Canadian Administrative Agent or a Lender for the
purposes of Bankers’ Acceptances shall have marked prominently and legibly on
its face and within its text, at or before the time of issue, the words “This is
a depository bill subject to the Depository Bills and Notes Act (Canada)”;

 

(ii) any reference to the authentication of the Bankers’ Acceptances will be
removed; and

 

(iii) any reference to “bearer” will be removed and no Bankers’ Acceptance shall
be marked with any words prohibiting negotiation, transfer or assignment of it
or of an interest in it.

 

(k) If any Event of Default shall occur and be continuing on the Business Day
that the Borrower receives written notice from the Global Administrative Agent,
the Canadian Administrative Agent or the Required Lenders (or, if the maturity
of the Loans has been accelerated, Lenders with BA Exposure representing greater
than 50% of the total BA Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Canadian Administrative Agent, in the name of the Canadian Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the BA Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default described
in Section 8.1(g). The Borrower shall also deposit cash collateral pursuant to
this paragraph as and to the extent required by Section 2.10, and any such cash
collateral so deposited and held by the Canadian Administrative Agent hereunder
shall constitute part of the Global Borrowing Base for purposes of determining
compliance with Section 2.10. Each such deposit shall be held by the Canadian
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Canadian Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Canadian Administrative Agent and at the Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Canadian Administrative Agent for the satisfaction of
the obligations of the Borrower with respect to the BA Exposure at such time or,
if

 

59



--------------------------------------------------------------------------------

the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with BA Exposure representing greater than 50% of the total BA
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) and, if any, all interest and profits
thereon shall be returned to the Borrower within three (3) Business Days after
all Events of Default then in existence have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.10, such amount (to the extent not applied as aforesaid) and, if
any, all interest and profits thereon shall be returned to the Borrower, within
three (3) Business Days as required by Section 2.10, as and to the extent that,
after giving effect to such return, the Borrower would remain in compliance with
Section 2.10 and no Event of Default shall have occurred and be continuing.

 

ARTICLE III

Representations and Warranties

 

In order to induce the Global Administrative Agent, the Canadian Administrative
Agent, the other Agents, any Issuing Bank and the Lenders to enter into this
Agreement and to make Loans (including making BA Loans and accepting Bankers’
Acceptances) and issue or participate in any Letters of Credit hereunder, the
Borrower represents and warrants to the Global Administrative Agent, the
Canadian Administrative Agent, the other Agents, any Issuing Bank and the
Lenders that each of the following statements is true and correct:

 

SECTION 3.1 Existence and Power. Each Loan Party (a) is a corporation,
partnership or limited liability company duly incorporated or organized (as
applicable), validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, (b) has all corporate,
partnership or limited liability company power (as applicable) and all material
governmental licenses, authorizations, consents and approvals required to carry
on its businesses as now conducted and as proposed to be conducted, and (c) is
duly qualified to transact business as a foreign corporation, partnership or
limited liability company in each jurisdiction where a failure to be so
qualified would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.2 Loan Party and Governmental Authorization; Contravention. The
execution, delivery and performance of this Agreement and the other Loan
Documents by each Loan Party (to the extent each Loan Party is a party to this
Agreement and such Loan Documents) (a) are within such Loan Party’s corporate,
partnership or limited liability company powers, (b) when executed will be duly
authorized by all necessary corporate, partnership or limited liability company
action, (c) require no action by or in respect of, or filing with, any
Governmental Authority (other than (i) actions or filings pursuant to the
Exchange Act, (ii) actions or filings necessary to create or perfect the Liens
required hereby or by any other Combined Loan Document and (iii) actions or
filings that have been taken or made and are in full force and effect) and (d)
do not contravene, or constitute a default under, any provision of applicable
Governmental Rule or of the articles or certificate of incorporation, bylaws,
regulations, partnership agreement or comparable charter documents of any Loan
Party or of any agreement, judgment, injunction, order, decree or other
instrument binding upon any Loan Party or result in the creation or imposition
of any Lien on any Borrowing Base Property or Collateral other than the Liens
securing the Combined Obligations.

 

60



--------------------------------------------------------------------------------

SECTION 3.3 Binding Effect. This Agreement constitutes, and each other Loan
Document when executed and delivered will constitute, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
each such Loan Party which executes the same in accordance with its terms except
as the enforceability thereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, or similar Governmental Rules affecting creditors’
rights generally, and (ii) equitable principles of general applicability
(whether enforcement is sought by proceedings at law or in equity).

 

SECTION 3.4 Financial Information.

 

(a) Except as disclosed in writing to the Lenders prior to the execution and
delivery of this Agreement, since December 31, 2003, no event or circumstance
which would reasonably be expected to have a Material Adverse Effect has
occurred.

 

(b) After giving effect to the transactions contemplated by this Agreement, the
Parent and each of its Subsidiaries, on a consolidated basis, are Solvent.

 

SECTION 3.5 Ownership of Properties Generally. Each Loan Party has good and
defensible fee simple or leasehold title (subject to Immaterial Title
Deficiencies and Permitted Encumbrances) to all Borrowing Base Properties and
Collateral purported to be owned by it, including, without limitation, all
Borrowing Base Properties and Collateral reflected in the balance sheets
referred to in Section 3.4 (a), and none of such Borrowing Base Properties and
Collateral is subject to any Lien other than Permitted Encumbrances.

 

SECTION 3.6 Mineral Interests. The real property described in Exhibit K hereto
(the “Property Description”) is an accurate and complete description of all
Mortgaged Properties owned by the Borrower and its Subsidiaries which are real
property on and as of the Closing Date, and such Mortgaged Properties, together
with the Mortgaged Properties described in Exhibit K to the U.S. Credit
Agreement, constitute the Required Reserve Value. Subject only to Immaterial
Title Deficiencies (as herein defined) and Permitted Encumbrances, the Borrower
and each of its Subsidiaries executing a Security Document (as applicable) have
good and defensible title to all Borrowing Base Properties owned by the Borrower
and its Subsidiaries, as applicable, free and clear of all Liens except for
Permitted Encumbrances. Without regard to any consent or non-consent provisions
of any joint operating agreement covering any of the Borrower’s or such
Subsidiary’s (as applicable) Proved Mineral Interests, subject to Immaterial
Title Deficiencies and Permitted Encumbrances, the Borrower’s share and/or the
share of each Subsidiary executing a Security Document (as applicable) of (a)
the costs for each Proved Mineral Interest described in the most recent Reserve
Report delivered pursuant hereto is not greater than 105% of the decimal
fraction set forth in such Reserve Report, before and after payout, as the case
may be, and described therein by the respective designations “working
interests,” “WI,” “gross working interest,” “GWI,” or similar terms, and (b)
production from, allocated to, or attributed to each such Proved Mineral
Interest is not less than the decimal fraction set forth in such Reserve Report,
before and after payout, as the case may be, and described therein by the
designations “net revenue interest,” “NRI,” or similar terms. As used herein,
the term “Immaterial Title

 

61



--------------------------------------------------------------------------------

Deficiencies” means minor defects or deficiencies in title which do not diminish
more than two percent (2%) the aggregate value of the Borrowing Base Properties.
Each well drilled in respect of each Proved Producing Mineral Interest owned by
the Borrower and its Subsidiaries (y) is capable of, and is presently, producing
Hydrocarbons in commercially profitable quantities (except to the extent shut-in
in accordance with the applicable lease for such Proved Producing Mineral
Interest), and after giving effect to the transactions contemplated by this
Agreement, the Borrower and each of its Subsidiaries executing a Security
Document (as applicable) will be entitled to receive payments on a current basis
for its share of production, with no funds in respect of any thereof held in
suspense, other than any such funds held in suspense pending delivery of
appropriate division orders, and (z) has been drilled, bottomed, completed, and
operated in compliance in all material respects with all applicable Governmental
Rules and no such well which is currently producing Hydrocarbons is subject to
any penalty in production by reason of such well having produced in excess of
its allowable production.

 

SECTION 3.7 Licenses, Permits, Etc. Each Loan Party possesses such valid
franchises, certificates of convenience and necessity, operating rights,
licenses, permits, consents, authorizations, exemptions and orders of
Governmental Authorities as are necessary to carry on its business as now
conducted and as proposed to be conducted, except to the extent a failure to
obtain any such item would not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.8 Compliance with Law. The business and operations of the Loan Parties
have been and are being conducted in accordance with all applicable Governmental
Rules other than violations of Governmental Rules which would not (either
individually or collectively) reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.9 Full Disclosure. All information heretofore furnished by each Loan
Party to the Global Administrative Agent, the Canadian Administrative Agent or
any Lender for purposes of or in connection with this Agreement, any Loan
Document or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by or on behalf of any Loan Party to the Global
Administrative Agent, the Canadian Administrative Agent or any Lender will be,
true, complete and accurate in every material respect. The Loan Parties have
disclosed or have caused to be disclosed to Lenders in writing any and all facts
(other than facts of general public knowledge, including those facts contained
in the Parent’s filings with the SEC) which would reasonably be expected to have
a Material Adverse Effect.

 

SECTION 3.10 Organizational Structure; Nature of Business. The Loan Parties are
engaged only in the business of acquiring, exploring, developing and operating
Mineral Interests and the production, marketing, processing and transporting of
Hydrocarbons therefrom and businesses reasonably related or complementary
thereto.

 

SECTION 3.11 Fiscal Year. The Borrower’s Fiscal Year is January 1 through
December 31.

 

SECTION 3.12 No Default. Neither a Default nor an Event of Default has occurred
or will exist after giving effect to the transactions contemplated by this
Agreement or the other Loan Documents. Neither the Borrower nor any Subsidiary
is in default under, nor has any event

 

62



--------------------------------------------------------------------------------

or circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default under, any
Material Agreement to which the Borrower or any Subsidiary is a party or by
which the Borrower or any Subsidiary is bound which default would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.13 Use of Proceeds and Letters of Credit. The proceeds of the Loans
are or will be used solely (a) at the option of the Borrower, to repay the
Indebtedness under the Existing Credit Facility and to redeem or repay
Investments made by the Parent in the Borrower, (b) to reimburse each Issuing
Bank for LC Disbursements in accordance with Section 2.4(e), or (c) except as
otherwise restricted in clause (a) above to finance the acquisition,
exploration, development and operation of Mineral Interests and related Property
and for any other business activities described in Section 3.10 and, for the
Borrower’s and its Subsidiaries’ working capital and general corporate purposes
in the ordinary course of business. Letters of Credit will be issued only to
support business operations described in Section 3.10 and/or general corporate
purposes in the ordinary course of business of the Borrower or any of its
Subsidiaries.

 

SECTION 3.14 Location of Business and Offices. Each Loan Party’s principal place
of business and chief executive offices are located at the addresses specified
on Schedule 3.24 to the U.S. Credit Agreement or at such other address as
specified in writing to the Global Administrative Agent, which address is at a
location permitted by the terms of the Combined Loan Documents.

 

SECTION 3.15 Subsidiaries. Except as set forth on Schedule 3.13 to the U.S.
Credit Agreement or Exhibit L to the U.S. Credit Agreement or as otherwise
formed or acquired in accordance with Section 5.9 and disclosed in writing to
the Global Administrative Agent, the Borrower has no Subsidiaries.

 

SECTION 3.16 Priority; Security Matters. The Obligations are and shall be at all
times secured by valid, perfected first and prior Liens (subject only to
Permitted Encumbrances) in favor of the Global Administrative Agent, covering
and encumbering (a) the Required Reserve Value, (b) all of the issued and
outstanding Equity Interests owned by the Borrower of each existing and future
Material Subsidiary, (c) all of the issued and outstanding Equity Interests
owned by each Pledging Subsidiary of the Borrower of each existing and future
Material Subsidiary thereof and (d) all other Collateral located in Canada owned
by the Borrower or any Material Subsidiary, pursuant to the Security Documents
delivered pursuant to this Agreement or the other Loan Documents, to the extent
perfection has or will occur, by the filing of an instrument to perfect a
floating charge, and if required by the Global Administrative Agent or the
Canadian Administrative Agent, the filing of an instrument to crystallize such
floating charge, under the laws of any applicable province, or by possession.

 

SECTION 3.17 Status as Senior Indebtedness. The Loans and other Obligations
hereunder are “Senior Indebtedness” under the Subordinated Note Purchase
Agreement.

 

SECTION 3.18 Pension Plans. The Borrower and its Subsidiaries have in all
respects complied with the contractual provisions and applicable laws relating
to each Pension Plan to which the Borrower or such Subsidiary is a party or is
otherwise bound, all amounts due and owing under any such Pension Plan have been
paid in full and no deficiency exists (whether or

 

63



--------------------------------------------------------------------------------

not waived) under any such Pension Plan, in each case except to the extent such
failure to comply, such failure of payment in full or such deficiency would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.19 Representations and Warranties in U.S. Credit Agreement. The
Borrower represents and warrants that each of the representations and warranties
contained in the U.S. Credit Agreement, including, without limitation, Article
III of the U.S. Credit Agreement, pertaining or otherwise applicable to the
Borrower or its Subsidiaries, each in its capacity as a direct or indirect
Subsidiary of the Parent, is true, correct and complete in all respects (except
with respect to such representations and warranties which expressly relate to an
earlier date, in which case such representations and warranties are true,
correct and complete as of such earlier date) and except to the extent
previously waived in writing by the Combined Lenders, the Required Lenders, the
U.S. Lenders or the U.S. Required Lenders, as applicable.

 

ARTICLE IV

Conditions

 

SECTION 4.1 Initial Loan. The obligations of the Lenders to make Loans
(including making BA Loans and accepting Bankers’ Acceptances) or participate in
any Letters of Credit or for any Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):

 

(a) Certain Loan Documents. The Global Administrative Agent (or its counsel)
shall have received from each party thereto either a counterpart of each of the
following documents duly executed on behalf of such party or written evidence
satisfactory to the Global Administrative Agent (which may include telecopy
transmission of a signed signature page of such document) that each such party
has duly executed for delivery to the Global Administrative Agent a counterpart
of each of the following documents which documents must be acceptable to the
Global Administrative Agent in its sole and absolute discretion: this Agreement,
the Intercreditor Agreement, the Fee Letter, the Notes (to the extent requested
by any Lender), a Guaranty from each Guarantor, the Pledge Agreements required
by Section 4.1(e), and the Debentures required by Section 4.1(f), and all
related financing statements and other filings, and the other Loan Documents.

 

(b) U.S. Loan Documents. The Global Administrative Agent shall have received
copies of the executed U.S. Loan Documents and all other deliveries required by
Section 4.1 of the U.S. Credit Agreement.

 

(c) Opinions of Counsel. The Global Administrative Agent shall have received
opinions, dated the Global Effective Date, addressed to the Global
Administrative Agent, the Canadian Administrative Agent and all Lenders, from
(i) General Counsel of the Parent, in substantially the form attached hereto as
Exhibit B-1, (ii) McCarthy Tétrault LLP, counsel to the Borrower, in
substantially the form attached hereto as Exhibit B-2, (iii) Jones Day, U.S.
counsel to the Parent and its Subsidiaries, in substantially the form attached
hereto as Exhibit B-3, (iii) Loomis, Ewert, Parsley, Davis & Gotting, special
Michigan counsel to the Parent and its Subsidiaries, in substantially the form
attached hereto as Exhibit B-4, and (iv) Marian McGrath Pearcy, special Indiana
counsel to the Parent and its Subsidiaries, in substantially the form attached
hereto as Exhibit B-5.

 

64



--------------------------------------------------------------------------------

(d) Organizational Documents. The Global Administrative Agent shall have
received a certificate of an Authorized Officer of each Loan Party dated as of
the Global Effective Date, certifying:

 

(i) that attached to each such certificate are (A) a true and complete copy of
the Organic Documents of such Loan Party, as the case may be, as in effect on
the date of such certificate, (B) a true and complete copy of a certificate from
the applicable Governmental Authority of the jurisdiction of such Loan Party’s
organization to the effect that such entity is validly existing in such
jurisdiction, and (C) a true and complete copy of a certificate from the
appropriate Governmental Authority of each jurisdiction (without duplication) to
the effect that such Loan Party is duly qualified to transact business in such
jurisdiction as a foreign entity, if the failure to be so qualified would
reasonably be expected to have a Material Adverse Effect;

 

(ii) that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors or management committee of
such Loan Party, as applicable, authorizing the execution, delivery and
performance of such of the Combined Loan Documents to which such Loan Party is
or is intended to be a party;

 

(iii) that attached thereto is (A) a true and complete copy of a certificate
from the applicable Governmental Authority of the jurisdiction of such Loan
Party’s organization as to the good standing of such Loan Party, dated as of a
recent date; and (B) a true and complete copy of a certificate from the
appropriate Governmental Authority of each jurisdiction (without duplication) to
the effect that such Loan Party is in good standing in such jurisdiction as a
foreign entity, if the failure to be so qualified would reasonably be expected
to have a Material Adverse Effect; and

 

(iv) as to the incumbency and specimen signature of each Authorized Officer of
such Loan Party executing such of the Combined Loan Documents to which such Loan
Party is or is intended to be a party.

 

(e) Pledge Agreement - Parent. The Global Administrative Agent shall have
received counterparts of a Pledge Agreement, dated as of the Global Effective
Date, duly executed and delivered by the Parent, together with the following:

 

(i) stock certificates representing 100% of the outstanding shares of capital
stock of the Borrower (other than the MGV Class C Shares), and stock powers and
instruments of transfer, endorsed in blank, with respect to such certificates;
and

 

(ii) all documents and instruments, including Uniform Commercial Code Financing
Statements (Form UCC-1), required by law or reasonably requested by the Global
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under such Pledge Agreement.

 

65



--------------------------------------------------------------------------------

(f) Debentures. The Global Administrative Agent shall have received executed
counterparts of the duly executed Debentures, as applicable, which Debentures
shall create a floating charge in favor of the Global Administrative Agent for
the benefit of the Lenders on substantially all of the Borrowing Base Properties
owned by the Borrower and its Material Subsidiaries, and a Lien in and to all of
the Borrower’s and its Material Subsidiaries’, as applicable, present and
after-acquired personal property, together with all releases and all other
documents and instruments necessary to release any Liens (except for Permitted
Encumbrances) on such Borrowing Base Properties granted by Borrower and its
Subsidiaries (including, without limitation, any Liens granted under the
Existing Credit Facilities), and together with such other documents or
instruments as the Global Administrative Agent may reasonably request.

 

(g) Canadian Lien Searches. The Global Administrative Agent shall have received
(i) the Canadian Lien Searches, all dated reasonably close to the Closing Date,
requested by the Global Administrative Agent and in form and substance
satisfactory to the Global Administrative Agent, (ii) evidence reasonably
satisfactory to the Global Administrative Agent that the Liens indicated by the
financing statements (or similar documents) in such Canadian Lien Searches are
Permitted Encumbrances or have been released, and (iii) title due diligence in
form and substance acceptable to the Global Administrative Agent and other
evidence of ownership regarding the ownership by the Borrower and its
Subsidiaries of the Borrowing Base Properties.

 

(h) Priority; Security Interest. The Collateral and Borrowing Base Properties
owned by the Borrower and its Material Subsidiaries shall be free and clear of
all Liens, except Permitted Encumbrances. All filings, notices, recordings and
other action necessary to perfect the Liens in the Collateral shall have been
made, given or accomplished or arrangements for the completion thereof
satisfactory to the Global Administrative Agent and its counsel shall have been
made and all filing fees and other expenses related to such actions either have
been paid in full or arrangements have been made for their payment in full which
are satisfactory to the Global Administrative Agent.

 

(i) Approvals and Consents. The Borrower and its Subsidiaries shall have
obtained, and the Global Administrative Agent shall have received, copies of all
material Governmental Approvals (if any) and third party consents and approvals
(if any) necessary or advisable in connection with the Financing Transactions
and the continuing operation and maintenance of the Borrowing Base Properties
owned by the Borrower and its Material Subsidiaries, and all applicable waiting
periods and appeal periods shall have expired, in each case without the
imposition of any materially burdensome conditions. There shall be no actual
government or judicial action restraining, preventing or imposing materially
burdensome conditions on the Financing Transactions.

 

(j) Existing Credit Facility. The Global Administrative Agent shall have
received a certificate, signed by an Authorized Officer of the Parent, stating
that the Parent or its Subsidiaries have repaid in full and terminated the
Existing Credit Facility (other than the “Existing Letters of Credit” as defined
in the U.S. Credit Agreement) contemporaneously with the initial Combined Loans
under the Combined Credit Agreements, which certificate shall have attached to
it copies of the relevant payoff letters or termination agreements. The Global
Administrative Agent shall have received evidence satisfactory to it that all
Liens associated with the Existing Credit Facility have been released,
terminated, or assigned to either the Global

 

66



--------------------------------------------------------------------------------

Administrative Agent or the Canadian Administrative Agent, and/or amended and
restated by the Security Documents, contemporaneously with the making of such
payments and that arrangements satisfactory to the Global Administrative Agent
have been made for recording and filing such releases, terminations or
assignments.

 

(k) Parent’s Global Effectiveness Notice. The Global Administrative Agent shall
have received the Parent’s Global Effectiveness Notice.

 

(l) No Material Adverse Effect; Litigation. The Global Administrative Agent
shall have received a certificate, signed by an Authorized Officer of the
Parent, stating that (i) no event or condition has occurred since December 31,
2003, which would reasonably be expected to have a Material Adverse Effect and
(ii) no litigation, arbitration, governmental proceeding, claim for Taxes,
dispute or administrative or other proceeding shall be pending or, to the
knowledge of the Parent, threatened against the Parent or any of its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.

 

(m) Other Documents. The Global Administrative Agent shall have received such
other customary legal opinions, instruments and documents as any of the Global
Administrative Agent, the Lenders or their counsel may have reasonably
requested.

 

(n) Satisfactory Legal Form. All documents executed or submitted pursuant hereto
by and on behalf of the Borrower, the Parent or any other Loan Party shall be in
form and substance reasonably satisfactory to the Global Administrative Agent
and its counsel. The Global Administrative Agent and its counsel shall have
received all information, approvals, documents or instruments as the Global
Administrative Agent or its counsel may reasonably request.

 

(o) Fees and Expenses. The Global Administrative Agent, the Canadian
Administrative Agent, the Arranger, the other Agents and the Lenders shall have
received all fees, including the Upfront Fee, and other amounts due and payable
pursuant to this Agreement or any other Combined Loan Document on or prior to
the date hereof, including, to the extent invoiced at least two (2) Business
Days prior to the Global Effective Date, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder or under any other Combined Loan Document.

 

The Global Administrative Agent shall notify the Parent, the Borrower, the
Canadian Administrative Agent and the Combined Lenders of the Global Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 10.2) at or
prior to 4:00 p.m., Toronto time, on July 30, 2004 (and, in the event such
conditions are not so satisfied or waived, the Global Commitments and
Commitments shall terminate at such time).

 

SECTION 4.2 Each Credit Event. The obligation of each Lender to make a Loan
(including making BA Loans and accepting and purchasing Bankers’ Acceptances) on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

67



--------------------------------------------------------------------------------

(a) Representations and Warranties. At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, the representations and warranties of each
Loan Party set forth in the Combined Loan Documents to which it is a party shall
be true and correct on and as of such date after giving effect to such funding
and to the intended use thereof as if made on and as of such date (or, if stated
to have been made expressly as of an earlier date, were true and correct in all
material respects as of such date), except to the extent previously waived in
writing by the Combined Lenders, the Required Lenders, the Lenders, the U.S.
Lenders or the U.S. Required Lenders, as applicable.

 

(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c) No Material Adverse Effect. At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, no event or events shall have occurred which individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect.

 

(d) Borrowing Request. The Global Administrative Agent and the Canadian
Administrative Agent shall have received a Borrowing Request for any Borrowing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

 

ARTICLE V

Affirmative Covenants

 

The Borrower agrees with the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents, any Issuing Bank and each Lender that,
until the Global Commitments and Commitments have expired or been terminated and
all Obligations shall have been paid and performed in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed and no Bankers’ Acceptances Liabilities are outstanding, the Borrower
will perform the obligations set forth in this Article.

 

SECTION 5.1 Information. The Borrower shall deliver, or shall cause to be
delivered, to the Global Administrative Agent and the Canadian Administrative
Agent (and to otherwise make available for each Lender):

 

(a) Promptly, but in no event later than five (5) Business Days, following any
Authorized Officer of any Loan Party becoming aware of the occurrence of any
Default, a certificate of an Authorized Officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto.

 

68



--------------------------------------------------------------------------------

(b) Promptly, but in no event later than five (5) Business Days following an
Authorized Officer of any Loan Party becoming aware of same, notice to the
Global Administrative Agent of any event or circumstance that would reasonably
be expected to have a Material Adverse Effect.

 

(c) From time to time such additional information regarding the financial
position or business of any Loan Party as the Global Administrative Agent, at
the request of any Lender, may reasonably request.

 

SECTION 5.2 Business of Borrower and Subsidiaries. The sole business of the
Borrower shall be the acquisition, exploration, development and operation of
Mineral Interests and the production, marketing, processing and transportation
of Hydrocarbons therefrom and businesses reasonably related or complementary
thereto; and each Subsidiary’s business is substantially similar and/or related
thereto.

 

SECTION 5.3 Maintenance of Existence; Oil and Gas Properties. (a) The Borrower
shall, and shall cause each other Loan Party to, at all times (i) maintain its
corporate, partnership or limited liability company existence in its state of
incorporation or organization, and (ii) maintain its good standing and
qualification to transact business in all jurisdictions where the failure to
maintain good standing or qualification to transact business would reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any action permitted under Section 7.4 of the U.S. Credit
Agreement.

 

(b) The Borrower will and will cause each Subsidiary to, in all material
respects, promptly: (i) pay and discharge, or make commercially reasonable
efforts to cause to be paid and discharged, when due all delay rentals,
royalties and expenses accruing under the leases or other agreements affecting
or pertaining to its Oil and Gas Properties, provided that, in the case of delay
rentals, the Borrower and/or the applicable Subsidiary shall only be required to
pay and discharge, or make commercially reasonable efforts to pay and discharge,
delay rentals as and to the extent the Borrower or such Subsidiary determines in
good faith that payment and discharge thereof is in the Borrower’s or such
Subsidiary’s, as applicable, best interest, (ii) perform, or make reasonable and
customary efforts to cause to be performed, the obligations of the Borrower or
any such Subsidiary required by each and all of the assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its material Oil
and Gas Properties and other material Properties, (iii) do all other things
necessary to keep unimpaired, except for Permitted Encumbrances, its rights with
respect to its material Oil and Gas Properties and other material Properties and
prevent any forfeiture thereof or a default thereunder, except to the extent a
portion of such Properties is no longer capable of producing Hydrocarbons in
economically reasonable amounts, except for dispositions permitted by this
Agreement or any other Combined Loan Document and except when the failure to do
so would not, in the aggregate, reasonably be effected to have a Material
Adverse Effect. The Borrower will and will cause each Subsidiary to operate its
Oil and Gas Properties and other material Properties or cause or make reasonable
and customary efforts to cause such Oil and Gas Properties and other material
Properties to be operated in a careful and efficient manner, subject to ordinary
wear and tear, materially in accordance with the practices of the industry in
compliance with all applicable Material Agreements and in compliance with all
Governmental Rules, except where the failure to do so would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

SECTION 5.4 Title Data; Title to Oil and Gas Properties. The Borrower shall,
upon the request of the Required Lenders, cause to be delivered to the Global
Administrative Agent such title due diligence regarding title to the Borrowing
Base Properties owned by the Borrower and each of its Subsidiaries and the
perfection and priority of Global Administrative Agent’s Liens therein, as and
to the extent such Borrowing Base Properties are required to be mortgaged
pursuant hereto, as are reasonably appropriate to determine the status thereof.
The Borrower shall, and shall cause each Subsidiary to, in all material respects
maintain good and defensible title (except for Immaterial Title Deficiencies and
Permitted Encumbrances) to (i) the Mortgaged Properties and (ii) its and their
other material Oil and Gas Properties, and to do all things reasonably necessary
to cure any material title defects which are not Permitted Encumbrances of which
an Authorized Officer of the Borrower or any Subsidiary has knowledge or has
been provided written notice.

 

SECTION 5.5 Right of Inspection. The Borrower will permit, and will cause each
other Loan Party to permit, any officer, employee or agent of the Global
Administrative Agent or of any Lender to visit and inspect any of the assets of
any Loan Party, examine each Loan Party’s books of record and accounts, take
copies and extracts thereof and therefrom, and discuss the affairs, finances and
accounts of each Loan Party with such Loan Party’s officers, accountants and
auditors, all upon prior written notice to the Borrower at such reasonable times
during the Borrower’s or such Loan Party’s normal business hours (and in a
manner so as, to the extent practicable, not to interfere with the normal
business operations of the Borrower or such Loan Party) and as often as the
Global Administrative Agent or any Lender may reasonably request, and upon and
during the continuance of an Event of Default all at the expense of the
Borrower. Notwithstanding the foregoing, as long as no Event of Default has
occurred and is continuing, the Borrower will not be required to bear the
expense of more than one (1) inspection in the aggregate during any calendar
year pursuant to this Section and Section 5.5 of the U.S. Credit Agreement;
provided that if an Event of Default has occurred and is continuing, the Global
Administrative Agent shall be entitled to conduct more frequent inspections at
the expense of the Borrower.

 

SECTION 5.6 Compliance with Laws and Documents. The Borrower will, and will
cause each other Loan Party to, comply with all Governmental Rules, their
respective certificates (or articles) of incorporation, bylaws, regulations and
similar organizational documents and all Material Agreements to which any Loan
Party is a party, if a violation, alone or when combined with all other such
violations, would reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.7 Operation of Properties and Equipment.

 

(a) The Borrower will, and will cause each of its Subsidiaries to, maintain,
develop and operate (or use its commercially reasonable efforts to cause the
operator to maintain and operate to the extent the Borrower is not the operator)
its Mineral Interests in a good and workmanlike manner as and to the extent the
Borrower or any of its Subsidiaries, as applicable, elect in their commercially
reasonable discretion to maintain, develop and operate any such Mineral
Interest.

 

(b) Subject to Section 7.5 of the U.S. Credit Agreement and to exceptions as in
the aggregate would not reasonably be expected to have a Material Adverse
Effect, the Borrower

 

70



--------------------------------------------------------------------------------

will, and will cause each of its Subsidiaries to, at all times maintain,
preserve and keep all operating equipment used with respect to its Mineral
Interests in proper repair, working order and condition (subject to ordinary
wear and tear), and make all necessary or appropriate repairs, renewals,
replacements, additions and improvements thereto so that, in the Borrower’s
commercially reasonable judgment, the efficiency of such operating equipment
shall at all times be properly preserved and maintained; provided further, that
no item of operating equipment need be so repaired, renewed, replaced, added to
or improved, if the Borrower shall in good faith determine that such action is
not necessary or desirable for the continued efficient and profitable operation
of the business of such Loan Party.

 

SECTION 5.8 Performance of Obligations. The Borrower will and will cause each
Loan Party to do and perform every act and discharge all of the Obligations as
and to the extent required to be performed or discharged by the Borrower or such
Loan Party at the time or times and in the manner specified in the applicable
Loan Documents.

 

SECTION 5.9 Additional Subsidiaries. If any additional Subsidiary of the
Borrower is created or acquired after the Global Effective Date, the Borrower
will notify the Global Administrative Agent and the Lenders thereof. On or
before the date of the designation by the Borrower or the Parent of any direct
or indirect wholly owned Material Subsidiary, the Borrower shall cause such
Material Subsidiary, and any other Material Subsidiaries resulting from such
designation, to execute and deliver to the Global Administrative Agent a
Guaranty. On or before the date of the designation by the Borrower or the Parent
of a Subsidiary as a Material Subsidiary, the Borrower or relevant Subsidiary,
as applicable, will pledge all Equity Interests in such newly designated
Material Subsidiary owned by the Borrower or such Subsidiary, and any other
Material Subsidiaries resulting from such designation, and shall execute and
deliver to the Global Administrative Agent a Pledge Agreement together with (i)
all certificates (or other evidence acceptable to the Global Administrative
Agent) evidencing the issued and outstanding Equity Interests owned by the
Borrower or such Subsidiary of any such new Material Subsidiary of every class
owned by the Borrower or such Subsidiary (as applicable) which shall be duly
endorsed or accompanied by stock powers executed in blank (as applicable), and
(ii) such filings as the Global Administrative Agent shall deem reasonably
necessary or appropriate to grant, evidence and perfect the Liens required
hereunder in the issued and outstanding Equity Interests of each such new
Material Subsidiary. On or before the designation by the Borrower or the Parent
of any additional Material Subsidiary after the Global Effective Date, the
Borrower will cause such Material Subsidiary, and any other Material
Subsidiaries resulting from such designation, to execute appropriate Debentures,
to the extent required by Section 5.10, and promptly take such actions to create
and perfect Liens on such Material Subsidiary’s assets, as and to the extent
such assets are required to be mortgaged or pledged pursuant to Section 5.10, to
secure the Obligations as the Global Administrative Agent shall reasonably
request.

 

SECTION 5.10 Further Assurances.

 

(a) The Borrower will, and will cause each Loan Party to, at the Borrower’s
expense, cure promptly any defects in the execution and delivery of this
Agreement and any other Loan Document to which any of them is a party. The
Borrower, at its expense, will and will cause each Subsidiary to, promptly
execute and deliver to the Global Administrative Agent or the Canadian
Administrative Agent all such other documents, agreements and instruments

 

71



--------------------------------------------------------------------------------

reasonably requested by the Global Administrative Agent or the Canadian
Administrative Agent to comply with or accomplish the covenants and agreements
of the Borrower or any Subsidiary, as the case may be, in this Agreement and any
other Loan Document, or to file any notices or obtain any consents, all as may
be reasonably necessary or appropriate in connection therewith.

 

(b) The Borrower agrees that it will, and will cause each Loan Party to, at the
Borrower’s expense, execute any and all further documents, financing statements,
agreements and instruments and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents) that may be required under any applicable law or
which the Global Administrative Agent or the Canadian Administrative Agent may
reasonably request, to effect the transactions contemplated by the Security
Documents, or to grant, preserve, protect or perfect the Liens created or
intended to be created thereby or the validity or priority (subject only, with
respect to priority, to Permitted Encumbrances other than those of the type
described in clause (g) of the definition thereof) of any such Liens, all at the
expense of the Loan Parties.

 

(c) The Borrower shall at all times cause the Obligations to be secured by first
and prior Liens (subject only, with respect to priority, to Permitted
Encumbrances other than those of the type described in clause (g) of the
definition thereof) covering and encumbering the Required Reserve Value. On or
before each Redetermination Date after the Closing Date and at such other times
as the Global Administrative Agent or Required Lenders shall request, the
Borrower and its Subsidiaries shall execute and deliver to Administrative Agent,
for the ratable benefit of each Lender, Security Documents in form and substance
reasonably acceptable to the Global Administrative Agent and duly executed by
the Borrower and any such Subsidiary (as applicable) together with such other
assignments, conveyances, amendments, agreements and other writings, including,
without limitation, appropriate financing statements and similar filings as the
Global Administrative Agent shall deem reasonably necessary or appropriate to
grant, evidence and perfect the Liens granted pursuant to the Security Documents
with respect to Borrowing Base Properties acquired by the Borrower and its
Subsidiaries subsequent to the last date on which the Borrower or any such
Subsidiary was required to execute and deliver Debentures pursuant to Section
4.1, this Section 5.10 or Section 5.9, or which, for any other reason are not
the subject of valid, enforceable, perfected first priority Liens (subject only
to Permitted Encumbrances) in favor of the Global Administrative Agent for the
ratable benefit of Lenders covering the Required Reserve Value. Notwithstanding
anything herein to the contrary, it is the intention of the parties hereto that
the Borrower and its Subsidiaries will not be required to deliver security or
collateral for the Obligations other than (i) as delivered on or before the
Closing Date pursuant to Article IV, (ii) as required pursuant to Section 5.9 or
this Section 5.10 or the U.S. Loan Documents and (iii) as otherwise agreed upon
in writing between the Lender Parties and the Parent, the Borrower and/or the
applicable Subsidiary after the Closing Date, provided that the Borrower and the
Material Subsidiaries shall in no event be required to pledge, or grant any
security interests in any of the following that may now or hereafter be owned or
leased by the Borrower or any Material Subsidiary, or to which the Borrower or
any Material Subsidiary is a party: (x) any vehicles, (y) any equipment the
ownership to which is evidenced by certificate(s) of title or (z) any Hedging
Agreements or computer or software licenses that are non-assignable by their
terms without the consent of the other party or parties thereto or the licensor
(or sublicensor) thereof, as applicable.

 

72



--------------------------------------------------------------------------------

(d) At any time the Borrower or any of its Subsidiaries is required to execute
and deliver Security Documents to the Global Administrative Agent pursuant to
this Section 5.10 or Section 5.9, the Borrower shall also deliver to the Global
Administrative Agent such customary opinions of counsel (including, if so
requested, title opinions, and in each case addressed to Administrative Agent)
and other evidence of title as the Global Administrative Agent shall deem
reasonably necessary or appropriate to verify (i) the Borrower’s or such
Subsidiary’s title to the Required Reserve Value of the Proved Mineral Interests
which are subject to such Mortgages or Debentures, and (ii) the validity,
perfection of the Liens and priority (subject only, with respect to priority, to
Permitted Encumbrances other than those of the type described in clause (g) of
the definition thereof) of the Liens created by such Mortgages and Debentures
and such other matters regarding such Mortgages and such Debentures and the Loan
Documents as the Global Administrative Agent shall reasonably request.

 

(e) The Borrower agrees to provide to the Global Administrative Agent, from time
to time upon reasonable request of the Global Administrative Agent, information
that is in the possession of the Borrower or its Subsidiaries or otherwise
reasonably obtainable by any of them, reasonably satisfactory to the Global
Administrative Agent as to the perfection and priority (subject only, with
respect to priority, to Permitted Encumbrances other than those of the type
described in clause (g) of the definition thereof) of the Liens created or
intended to be created by the Security Documents. The Security Documents shall
remain in effect at all times unless otherwise released pursuant to the terms of
this Agreement or any other Combined Loan Document.

 

(f) In connection with the foregoing, the Borrower hereby authorizes the Global
Administrative Agent and the Lenders to file one or more financing statements or
similar filings or continuation statements, and amendments thereto, in such
jurisdictions as are necessary or as the Global Administrative Agent, in its
reasonable discretion, deems advisable to perfect, prepare, protect and maintain
the Liens, and the priority thereof, created pursuant to the Security Documents
relative to all or any part of the Collateral without the signature of the
Borrower or any other Loan Party where permitted by law and describing the
collateral using words such as “all personal property” or “all assets” or other
words of similar import. A carbon, photographic or other reproduction of the
Security Documents or any financing statement covering the Collateral or any
part thereof shall be sufficient as a financing statement where permitted by
law. The Global Administrative Agent will promptly send the Borrower any
financing or continuation statements it files without the signature of the
Borrower or any other Loan Party and the Global Administrative Agent will
promptly send the Borrower the filing or recordation information with respect
thereto.

 

SECTION 5.11 Pension Plans. The Borrower and its Subsidiaries shall in all
respects comply with the contractual provisions and applicable laws relating to
each Pension Plan to which the Borrower or such Subsidiary is a party or is
otherwise bound and shall cause all amounts due and owing under any such Pension
Plan to be paid in full, in each case except to the extent failure to comply or
failure to cause to be paid would not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.12 Covenants in U.S. Credit Agreement. Until the payment in full in
cash of all Obligations and the termination or expiration of all Commitments and
Letters of Credit and

 

73



--------------------------------------------------------------------------------

Bankers’ Acceptances, the Borrower covenants and agrees that it will perform,
comply with, observe and fulfill, each of the covenants, agreements and
obligations contained in the U.S. Credit Agreement (or, if the U.S. Credit
Agreement has been terminated, the covenants, agreements and obligations in
effect immediately prior to the termination of the U.S. Credit Agreement),
including, without limitation, Article V and Article VII of the U.S. Credit
Agreement, pertaining or otherwise applicable to such Borrower in its capacity
as a Subsidiary of the Parent. The Borrower hereby irrevocably and
unconditionally agrees to be bound by such covenants, agreements and obligations
applicable to it in such capacity as if such Borrower were a party to the U.S.
Credit Agreement and such covenants, agreements and obligations applicable to it
in such capacity are hereby reaffirmed by the Borrower.

 

ARTICLE VI

[RESERVED.]

 

ARTICLE VII

Negative Covenants

 

The Borrower agrees with the Global Administrative Agent, the Canadian
Administrative Agent, the other Agents, any Issuing Bank and each Lender that,
until the Global Commitments and Commitments have expired or been terminated and
all Obligations shall have been paid and performed in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed and no Bankers’ Acceptances Liabilities are outstanding, the Borrower
will perform the obligations set forth in this Article.

 

SECTION 7.1 Incurrence of Debt. The Borrower will not, nor will the Borrower
permit any other Loan Party to, incur, become or remain liable for any
Indebtedness, other than:

 

(a) the Combined Obligations;

 

(b) (i) Subordinated Debt (including, without limitation, the Existing
Subordinated Debt), and (ii) Guarantees by any Subsidiary of the Subordinated
Debt (including the Existing Subordinate Debt); provided, however, that all such
Subordinated Debt (inclusive of the Existing Subordinated Debt) does not exceed
an aggregate principal amount of U.S.$70,000,000 and shall be in compliance with
the requirements of Section 7.14 of the U.S. Credit Agreement;

 

(c) the guarantee by the Borrower or any Material Subsidiary of any Contractual
Obligation of any Material Subsidiary so long as such guarantee only guarantees
not more than the percentage of such Contractual Obligation that equals the
percentage of common equity owned directly or indirectly by the Borrower or any
Material Subsidiary, as applicable, in such Material Subsidiary at the time such
guaranty is executed;

 

(d) Indebtedness of the Parent evidenced by and/or arising out of the Falcon
Seaboard Settlement Agreement;

 

(e) Indebtedness of any Material Subsidiary to the Borrower or any other
Material Subsidiary or any Indebtedness permitted pursuant to Section 7.1(e) of
the U.S. Credit Agreement;

 

74



--------------------------------------------------------------------------------

(f) Indebtedness outstanding on the date hereof listed on Schedule 7.1 to the
U.S. Credit Agreement and any refinancings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);

 

(g) Indebtedness of a Person which becomes a Subsidiary of the Parent after the
date hereof, provided that (i) such Indebtedness existed at the time such Person
became a Subsidiary and was not created in anticipation thereof and (ii)
immediately after giving effect to the acquisition of such Person by the Parent
or a Subsidiary of the Parent, no Default or Event of Default shall have
occurred and be continuing; provided that all Indebtedness incurred under this
clause (g), together with all Indebtedness incurred pursuant to clause (m)
below, does not exceed U.S.$10,000,000 in the aggregate;

 

(h) endorsements of negotiable instruments for collection in the ordinary course
of business;

 

(i) Indebtedness consisting of performance bonds or surety or appeal bonds
provided by the Parent or any Subsidiary of the Parent in the ordinary course of
business;

 

(j) Non-Recourse Debt in an aggregate amount outstanding at any time not to
exceed U.S.$2,000,000;

 

(k) Hedging Obligations existing or arising under Oil and Gas Hedge Transactions
to the extent such Oil and Gas Hedge Transactions are not prohibited by Section
7.11 of the U.S. Credit Agreement;

 

(l) Indebtedness constituting “Permitted Investments” under the U.S. Credit
Agreement;

 

(m) Indebtedness incurred to finance the acquisition, construction or
improvement of fixed or capital assets (including, without limitation, Capital
Lease Obligations) secured by Liens permitted by subsection (q) of the
definition of “Permitted Encumbrances” contained herein; provided that all
Indebtedness incurred under this clause (m), together with all Indebtedness
incurred pursuant to clause (g) above, does not exceed U.S.$10,000,000 in the
aggregate; and

 

(n) Indebtedness in an aggregate amount outstanding at any time not to exceed
U.S.$5,000,000;

 

provided, that, the Borrower may not incur any new Indebtedness (other than (i)
the renewal, extension, refinancing or replacement of the Existing Subordinate
Debt and (ii) Guarantees by any Subsidiaries thereof to the extent the same is
incurred in accordance with Section 7.14 of the U.S. Credit Agreement) described
in clauses (b), (g), (j) and (k) above at any time that a Default, Event of
Default, Global Borrowing Base Deficiency or U.S. Borrowing Base Deficiency has
occurred and is continuing.

 

For the avoidance of doubt, to the extent any Indebtedness could be attributable
to more than one subsection of this Section 7.1, the Borrower or any other Loan
Party may categorize all or any portion of such Indebtedness to any one or more
subsections of this Section 7.1 as it elects and unless as otherwise expressly
provided, in no event shall the same portion of any Indebtedness be deemed to
utilize or be attributable to more than one subsection of this Section 7.1.

 

75



--------------------------------------------------------------------------------

SECTION 7.2 Negative Pledge. The Borrower will not, nor will the Borrower permit
any other Loan Party to, create, assume or suffer to exist any Lien on any of
their respective assets, other than Permitted Encumbrances. Subject to Sections
9-406 through 9-409 of the Uniform Commercial Code as amended and in effect from
time to time, the Borrower will not, nor will the Borrower permit any other Loan
Party to, create, assume or suffer to exist or enter into or become bound by any
agreement (other than this Agreement and the other Combined Loan Documents or
pursuant to agreements creating purchase money security interests or governing
Capital Lease Obligations, in each case to the extent the same are permitted
pursuant to the Combined Loan Documents) that prohibits or otherwise restricts
the right of the Borrower or any other Loan Party to create, assume or suffer to
exist any Lien on any of their respective assets in favor of the Global
Administrative Agent for the ratable benefit of Lenders.

 

SECTION 7.3 Amendments to Organizational Documents. The Borrower will not, nor
will the Borrower permit any other Loan Party to, enter into or permit any
modification or amendment of, or waive any material right or obligations of any
Person under, its Organic Documents (other than amendments, modifications and
waivers which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect).

 

SECTION 7.4 Use of Proceeds. The proceeds of the Loans and Letters of Credit
will not be used for any purpose other than in the manner described in Section
3.13.

 

SECTION 7.5 Transactions with Affiliates. The Borrower will not, nor will the
Borrower permit any of its Subsidiaries to, engage in any transaction with any
Affiliate (other than Borrower or any Subsidiary of Borrower), except for
Permitted Investments or unless such transaction is on material terms and
conditions materially as favorable to such party as could be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

 

SECTION 7.6 Fiscal Year. The Borrower will not, and the Borrower will not permit
any other Loan Party to, change its Fiscal Year.

 

SECTION 7.7 Change in Business. The Borrower will not, nor will the Borrower
permit any other Loan Party to, engage in any business other than the businesses
described in Section 3.10 hereof.

 

ARTICLE VIII

Events of Default

 

SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

 

(a) the Borrower shall fail to pay when due any principal on any Loan (including
BA Loans) or shall fail to pay when due any reimbursement obligation in respect
of any Bankers’ Acceptance;

 

76



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay when due accrued interest on any Loan
(including BA Loans and Bankers’ Acceptances), or any reimbursement obligation
made under any Letter of Credit or any fees or any other amount payable
hereunder, and such failure shall continue for a period of three (3) Business
Days following the due date thereof;

 

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in Article VI, Article VII or Section 5.12 (as it relates to Article
VII of the U.S. Credit Agreement) of this Agreement;

 

(d) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those
referenced in Sections 8.1(a), (b) and (c)) and such failure continues for a
period of thirty (30) days after the earlier of (i) the date any Authorized
Officer of any Loan Party acquires knowledge of such failure, or (ii) written
notice of such failure has been given to any Loan Party by Global Administrative
Agent or any Lender;

 

(e) any representation, warranty, certification or statement made or deemed to
have been made by any Loan Party in any certificate, financial statement or
other document delivered pursuant to this Agreement or any other Combined Loan
Document shall prove to have been incorrect in any material respect when made;

 

(f) any Loan Party shall fail to make one or more payments when due on any
Indebtedness of such Person (including, without limitation, any payment due
under a Hedging Agreement, but excluding any payment due under any Combined Loan
Document) in a principal amount equal to or greater than U.S.$5,000,000
individually or $10,000,000 in the aggregate beyond any applicable grace period
provided with respect thereto which shall continue uncured or unwaived, or any
other event or condition shall occur and be continuing which event or condition
(i) results in the acceleration of the maturity of any such Indebtedness, or
(ii) entitles the holder of such Indebtedness to accelerate the maturity
thereof;

 

(g) any Loan Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency, corporate or other similar Governmental Rule
now or hereafter in effect, including, without limitation, under the Bankruptcy
and Insolvency Act (Canada), the Companies Creditors Arrangement Act (Canada) or
the Winding-up and Restructuring Act (Canada), or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due or shall admit in writing its inability to pay its debts as they
become due or shall admit to any of the circumstances, facts or events in clause
(g) or (h) of this Section 8.1, or shall take any corporate, partnership or
limited liability company action to authorize any of the foregoing;

 

(h) an involuntary case or other proceeding shall be commenced against any Loan
Party seeking liquidation, reorganization, dissolution, winding up, or other
similar relief (including re-composition or readjustment) with respect to it or
its debts under any bankruptcy,

 

77



--------------------------------------------------------------------------------

insolvency, corporate or other similar Governmental Rule now or hereafter in
effect, including, without limitation, under the Bankruptcy and Insolvency Act
(Canada), the Companies Creditors Arrangement Act (Canada) or the Winding-up and
Restructuring Act (Canada), or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed, undischarged, unbonded or unstayed for a period of sixty (60)
consecutive days; or an order for relief shall be entered against any Loan Party
under the Bankruptcy and Insolvency Act (Canada) or other similar Governmental
Rules as now or hereafter in effect;

 

(i) one (1) or more final judgments or orders (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage
and a copy of such acknowledgement has been delivered to the Global
Administrative Agent) for the payment of money aggregating in excess of
U.S.$2,000,000 shall be rendered against any Loan Party and such judgment or
order shall continue unsatisfied or unstayed for sixty (60) days;

 

(j) [reserved];

 

(k) this Agreement or any other Combined Loan Document shall cease to be in full
force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by any Loan Party, or
any Loan Party shall deny that it has any further liability or obligation under
any of the Combined Loan Documents to which it is a party, or any Lien created
by the Combined Loan Documents shall for any reason (other than the release
thereof in accordance with the Combined Loan Documents) cease to be a valid,
first priority, perfected Lien (subject only, with respect to priority, to
Permitted Encumbrances other than those of the type described in clause (g) of
the definition thereof) upon any of the Collateral purported to be covered
thereby;

 

(l) any circumstance or event shall occur that has had since December 31, 2003,
or that would reasonably be expected to have a Material Adverse Effect with
respect to the Borrower and its Subsidiaries, taken as a whole;

 

(m) a Change of Control shall occur;

 

(n) a “Default” or “Event of Default” (each as defined in the Subordinated Note
Purchase Agreement) shall occur and be continuing;

 

(o) any Subordinate Noteholder or Subordinate Note Collateral Agent shall (i)
default in the observance or performance of any obligation to be observed or
performed by such party under Article XVI of the Subordinated Note Purchase
Agreement or that certain Shared Possessory Collateral Letter Agreement dated of
even date herewith, by and among the Global Administrative Agent, Parent, and
BNP Paribas as “Subordinate Note Collateral Agent”, (ii) breach any
representation or warranty made by such party in Article XVI of the Subordinated
Note Purchase Agreement in any material respect, or (iii) assert in writing that
any provision of Article XVI of the Subordinated Note Purchase Agreement is not
valid, binding and enforceable against any such party; provided that if such
default, breach, repudiation, or assertion is appropriately cured, waived or
retracted to the satisfaction of the Global Administrative Agent,

 

78



--------------------------------------------------------------------------------

then such default, breach, repudiation or assertion shall no longer constitute a
Default or an Event of Default, respectively, under this Agreement;

 

(p) any “Default” or “Event of Default” as defined in the U.S. Loan Documents
shall occur; provided that if such “Default” or “Event of Default” is cured or
waived under the U.S. Loan Documents, then such “Default” or “Event of Default”
shall no longer constitute a Default or an Event of Default, respectively, under
this Agreement; or

 

(q) any Guarantor fails to make payment under the Guaranty executed by such
Guarantor in accordance with the terms thereof; or any Guaranty is for any
reason (other than satisfaction in full of all Combined Obligations and the
termination of the Commitments and the U.S. Commitments) partially or wholly
revoked or invalidated, or otherwise ceases to be in full force and effect in
any material respect, or any Guarantor or any other Loan Party contests in any
manner the validity or enforceability thereof or denies that such Guarantor has
any further liability or obligation thereunder.

 

SECTION 8.2 Action if Bankruptcy. If any of the Events of Default specified in
Section 8.1(g) or (h) shall occur, then without any notice to any Loan Party or
any other act by the Global Administrative Agent or Lenders, the Global
Commitments and Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations hereunder shall automatically be and become immediately due
and payable, without demand, protest or presentment or notice of any kind, all
of which are hereby expressly waived by the Borrower and its Subsidiaries.
Without limiting the foregoing, the Agents and the Lenders shall be entitled to
exercise any and all other remedies available to them under the Loan Documents
and applicable law.

 

SECTION 8.3 Action if Other Event of Default. If any of the Events of Default
(other than any Event of Default specified in Section 8.1(g) or (h)) shall occur
for any reason, whether voluntary or involuntary, and be continuing, the
Required Lenders may, by notice to the Borrower, declare (a) the Global
Commitments and Commitments (if not theretofore terminated) to be terminated
and/or (b) all of the outstanding principal amount of the Loans (including BA
Loans and Bankers’ Acceptances) and all other Obligations hereunder to be due
and payable, whereupon the Global Commitments and Commitments shall terminate
and the full unpaid amount of such Loans and other obligations shall be and
become immediately due and payable, without demand, protest or presentment or
notice of any kind, all of which are hereby waived by the Borrower and its
Subsidiaries. Without limiting the foregoing, the Agents and the Lenders shall
be entitled to exercise any and all other remedies available to them under the
Loan Documents and applicable law.

 

ARTICLE IX

Agents

 

Each of the Lenders, the Issuing Banks and the other Agents hereby irrevocably
appoints Bank One, NA, as the Global Administrative Agent, Bank One, NA, Canada
Branch, as the Canadian Administrative Agent, BNP Paribas and Bank of America,
N.A., as Co-Global Syndication Agents, and Fortis Capital Corp. and The Bank of
Nova Scotia, as Co-Global Documentation Agents, and authorizes each such Agent
to take such actions on its behalf and to exercise such powers as are delegated
to such Agent by the terms of the Loan Documents, together with such actions and
powers as are reasonably incidental thereto.

 

79



--------------------------------------------------------------------------------

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) each Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise
following its receipt of written instructions from the Required Lenders (or such
other number or percentage of the Combined Lenders as shall be necessary under
the circumstances as provided in Section 10.2), and (c) except as expressly set
forth in the Loan Documents, the Agents shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent, the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as such Agent or any of its Related Parties in any
capacity. Each Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Combined Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. Each
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by the Borrower or a Lender, and
such Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent.

 

The Global Administrative Agent, the Canadian Administrative Agent and the other
Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Global Administrative Agent, the Canadian
Administrative Agent and the other Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Global Administrative
Agent,

 

80



--------------------------------------------------------------------------------

the Canadian Administrative Agent and the other Agents may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

Any Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Any Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Subject to the appointment and acceptance of a successor Global Administrative
Agent or Canadian Administrative Agent as provided in this paragraph, the Global
Administrative Agent or Canadian Administrative Agent may resign at any time by
notifying the Combined Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Parent and the
Borrower (unless an Event of Default has occurred and is continuing), to appoint
a successor. If no successor shall have been so appointed by the Required
Lenders, with such consent of the Parent and the Borrower (unless an Event of
Default has occurred and is continuing), and shall have accepted such
appointment within 30 days after the retiring Global Administrative Agent or the
retiring Canadian Administrative Agent gives notice of its resignation, then the
retiring Global Administrative Agent or retiring Canadian Administrative Agent
may, with the consent of the Parent and the Borrower (unless an Event of Default
has occurred and is continuing) on behalf of the Combined Lenders and the
Issuing Banks, appoint a successor Global Administrative Agent or successor
Canadian Administrative Agent, respectively, which shall be a commercial bank
organized under the laws of the United States of America or the laws of Canada,
respectively, having combined capital and surplus of at least U.S.$100,000,000,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Global Administrative Agent or Canadian Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Global Administrative
Agent or retiring Canadian Administrative Agent, as the case may be, and the
retiring Global Administrative Agent or retiring Canadian Administrative Agent
shall be discharged from its duties and obligations hereunder (other than its
obligations under Section 10.12). The fees payable by the Borrower to a
successor Global Administrative Agent or successor Canadian Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Global Administrative Agent’s
or Canadian Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.3 shall continue in effect for the benefit of such
retiring Global Administrative Agent or retiring Canadian Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Global
Administrative Agent or the Canadian Administrative Agent, respectively.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the

 

81



--------------------------------------------------------------------------------

Intercreditor Agreement. Each Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Each of the Lenders, for itself and on behalf of any of its Affiliates, and the
Issuing Banks hereby irrevocably appoints the Global Administrative Agent and
the Canadian Administrative Agent to act as its agent under the Intercreditor
Agreement and authorizes the Global Administrative Agent and the Canadian
Administrative Agent to execute the Intercreditor Agreement on its behalf and to
take such actions on its behalf and to exercise such powers as are delegated to
the Global Administrative Agent or the Canadian Administrative Agent by the
terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.

 

ARTICLE X

Miscellaneous

 

SECTION 10.1 Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(1) if to the Borrower, to:

 

MGV Energy Inc.

One Palliser Square, Suite 2000

125-9th Avenue, SE

Calgary, Alberta T2G OP8 Canada

Attention: Chief Financial Officer

Telephone: (403) 537-2455

Telecopy: (403) 262-6115

 

  with a copy to:

 

Quicksilver Resources Inc.

777 West Rosedale Street

Suite 300

Fort Worth, Texas 76104

Attention: MarLu Hiller

Telephone: (817) 665-4866

Telecopy: (817) 665-5016

Email: mhiller@qrinc.com

 

82



--------------------------------------------------------------------------------

(2) if to the Global Administrative Agent, to:

 

Bank One, NA

1 Bank Plaza, Suite IL1-0010

Chicago, Illinois 60670

Attention: Mattie Reed

Telephone: (312) 385-7069

Telecopy: (312) 385-7096

Email: mattie_flournoy@bankone.com

 

and, with respect to non-Borrowing related matters, with a copy to:

 

Bank One, NA

1717 Main Street, 4th Floor

TX1-2448 Dallas, Texas 75201

Attention: J. Scott Fowler

Telephone: (214) 290-2162

Telecopy: (214) 290-2332

Email: scott_fowler@bankone.com

 

(3) if to the Canadian Administrative Agent, to:

 

Bank One, NA, Canada Branch

BCE Place

161 Bay Street, Suite 4240

Toronto, Ontario, M5J 2S1

Attention: Michael Tam

Telephone: (416) 365-5261

Telecopy: (416) 363-7574

Email: michael_n_tam@bankone.com

 

with a copy to:

 

Bank One, NA

1 Bank Plaza, Suite IL1-0010

Chicago, Illinois 60670

Attention: Mattie Reed

Telephone: (312) 385-7069

Telecopy: (312) 385-7096

Email: mattie_flournoy@bankone.com

 

and, with respect to non-Borrowing related matters, with a copy to:

 

Bank One, NA

1717 Main Street, 4th Floor

TX1-2448

 

83



--------------------------------------------------------------------------------

Dallas, Texas 75201

Attention: J. Scott Fowler

Telephone: (214) 290-2162

Telecopy: (214) 290-2332

Email: scott_fowler@bankone.com

 

  (4) if to any other Agent or Lender, to it at its address (or telecopy number)
provided to the Global Administrative Agent, the Canadian Administrative Agent
and the Borrower or as set forth in its Administrative Questionnaire; and

 

  (5) if to any U.S. Lender, to it at its address (or telecopy number) provided
to the Global Administrative Agent and the Parent or as set forth in its
“Administrative Questionnaire” as defined in the U.S. Credit Agreement.

 

Upon receipt by the Canadian Administrative Agent thereof, the Global
Administrative Agent shall promptly provide the Global Administrative Agent and
the Borrower with a copy of each Lender’s Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Global Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Global
Administrative Agent and the applicable Lender. The Global Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by written notice to the other parties hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

 

SECTION 10.2 Waivers; Amendments.

 

(a) No failure or delay by the Global Administrative Agent, the Canadian
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Global Administrative Agent, the
Canadian Administrative Agent, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Global Administrative Agent, the Canadian Administrative Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default at the
time.

 

84



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any of the Combined Loan Documents nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Global Administrative Agent and the Canadian Administrative Agent with the
consent of the Required Lenders, or, in the case of any other Combined Loan
Document, pursuant to an agreement or agreements in writing entered into by the
relevant Loan Parties thereto and the Required Lenders or by the relevant Loan
Parties thereto and the Global Administrative Agent and the Canadian
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the Global Commitment or Commitment of any
Lender without the written consent of such Lender (other than, in the case of a
Commitment of a Lender, pursuant to a reallocation in accordance with Section
2.1(c)), (ii) reduce, or otherwise release the Borrower from its obligation to
pay, the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the Maturity Date, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
10.2, or Sections 2.7 or 2.10, or the definition of “Combined Lenders” or
“Required Lenders” or any other provision of any Combined Loan Document
specifying the number or percentage of Lenders, U.S. Lenders, or Combined
Lenders required to determine or redetermine the Global Borrowing Base or
required to waive, amend or modify any rights of the Combined Lenders thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Combined Lender, (vi) release any Loan Party from its Guaranty
(except as expressly provided in such Guaranty), or limit its liability in
respect of such Guaranty, without the written consent of each Combined Lender,
(vii) except as expressly provided herein, in the Intercreditor Agreement or in
the Security Documents (as defined herein and in the U.S. Credit Agreement),
release all or any part of the Collateral from the Liens of the Security
Documents (as defined herein and in the U.S. Credit Agreement), without the
written consent of each Combined Lender, or (viii) amend or modify Section
2.1(c) without the written consent of each Combined Lender; provided further
that no such agreement shall amend, waive, modify or otherwise affect the rights
or duties of any Agent (as defined herein and in the U.S. Credit Agreement) or
any Issuing Bank (as defined herein and in the U.S. Credit Agreement) without
the prior written consent of such Agent (as defined herein and in the U.S.
Credit Agreement) or such Issuing Bank (as defined herein and in the U.S. Credit
Agreement), as the case may be; and provided further that the Global
Administrative Agent shall have the right to execute and deliver any release of
Lien (or other similar instrument) without the consent of any Lender to the
extent such release is required to permit the Borrower or a Subsidiary to
consummate a transaction permitted by this Agreement or the other Combined Loan
Documents.

 

85



--------------------------------------------------------------------------------

SECTION 10.3 Expenses; Indemnity; Damage Waiver.

 

(a) The Borrower shall pay (i) all legal, printing, recording, syndication,
travel, advertising and other reasonable and substantiated out-of-pocket
expenses incurred by the Agents, the Arrangers and their Affiliates, including
the reasonable and substantiated fees, charges and disbursements of counsel for
the Agents and the Arranger (on a solicitor and his own client full indemnity
basis), in connection with the syndication of the credit facilities provided for
herein, the preparation, execution, delivery and administration of this
Agreement, the Loan Documents and each other document or instrument relevant to
this Agreement or the Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by an Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) the filing, recording, refiling or rerecording of
the Pledge Agreements and any other Security Documents and/or any Uniform
Commercial Code financing statements relating thereto and all amendments,
supplements and modifications to, and all releases and terminations of, any
thereof and any and all other documents or instruments of further assurance
required to be filed or recorded or refiled or rerecorded by the terms hereof or
of the Pledge Agreements and any other Security Documents, and (iv) all
reasonable and substantiated out-of-pocket expenses incurred by the Agents, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Agents, any Issuing Bank or any Lender (on a solicitor and his
own client full indemnity basis), reasonably incurred in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and
substantiated out-of-pocket expenses reasonably incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b) THE BORROWER SHALL INDEMNIFY THE AGENTS, EACH ISSUING BANK, THE ARRANGERS
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE REASONABLE OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE (ON A SOLICITOR AND HIS OWN CLIENT FULL
INDEMNITY BASIS), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF,
IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY LOAN
DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS
THEREUNDER OR THE CONSUMMATION OF THE FINANCING TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY AN ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE

 

86



--------------------------------------------------------------------------------

OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV)
ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED
THAT SUCH INDEMNITY AND RELEASE SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE (IT BEING UNDERSTOOD THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT EACH OF THE INDEMNITEES BE INDEMNIFIED IN THE CASE OF ITS OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE
IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL).

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by the Borrower to the Global Administrative Agent, the Canadian Administrative
Agent or an Issuing Bank under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Global Administrative Agent, the Canadian
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Global Administrative Agent, the Canadian Administrative Agent or
such Issuing Bank in its capacity as such.

 

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e) All amounts due under this Section shall be payable not later than thirty
(30) days after written demand is received by Borrower therefor.

 

SECTION 10.4 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Global Administrative Agent, each Issuing Bank and each Combined Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and

 

87



--------------------------------------------------------------------------------

void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Global Administrative Agent, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Global Commitment, Commitment and the Loans at the time owing to it) to any
Person who is not a Foreign Lender; provided that (i) except in the case of an
assignment to a Lender, a Lender Affiliate or an Approved Fund, each of the
Borrower (unless an Event of Default has occurred and is continuing) and the
Global Administrative Agent and the Canadian Administrative Agent (and, in the
case of an assignment of all or a portion of a Global Commitment or Commitment
or any Lender’s obligations in respect of its LC Exposure, the Issuing Banks)
must give their prior written consent to such assignment (which consents shall
not be unreasonably withheld, conditioned or delayed), (ii) except in the case
of an assignment to a Lender, a Lender Affiliate or an Approved Fund, or an
assignment of the entire remaining amount of the assigning Lender’s Global
Commitment, Commitment or Loans, the amount of the Global Commitment, Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Global Administrative Agent) shall be not less than
U.S.$10,000,000 unless each of the Borrower (unless an Event of Default has
occurred and is continuing), the Global Administrative Agent and the Canadian
Administrative Agent otherwise consent, (iii) in the case of an assignment to a
Lender, a Lender Affiliate, or an Approved Fund of an amount less than the
entire remaining amount of the assigning Lender’s Global Commitment, Commitment
or Loans, the amount of the Global Commitment, Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Global Administrative Agent) shall be not less than U.S.$5,000,000, (iv) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iv) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Commitments or Loans in conformity with the Intercreditor
Agreement, (v) the parties to each assignment shall execute and deliver to the
Global Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of U.S.$3,500 to the Global Administrative Agent,
(vi) the assignee, if it shall not be a Lender, shall deliver to the Global
Administrative Agent an Administrative Questionnaire, (vii) after giving effect
to any assignment under clause (ii), the assigning Lender shall have a Global
Commitment of at least U.S.$10,000,000 and after giving effect to any assignment
under clause (iii), the assigning Lender shall have a Global Commitment of at
least U.S.$5,000,000, unless, in each case, each of the Borrower and the Global
Administrative Agent otherwise consents, and (viii) any assignee Lender shall
have the same Designation (which Designation may be changed in accordance with
Section 2.1(c)) as the assigning Lender to the extent of the Global Commitment,
Commitments and Loans so assigned by such assigning Lender; and provided further
that any consent of the Borrower otherwise required under this paragraph shall
not be required if an Event of Default under Section 8.1 has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the

 

88



--------------------------------------------------------------------------------

effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Loan Documents and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
and the other Loan Documents (and, in the case of an Assignment and Acceptance
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17, 2.18, 2.20 and 10.3 and
be subject to the terms of Section 10.12). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c) The Global Administrative Agent and the Canadian Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Chicago and Toronto, respectively, a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Global Commitment and Commitment of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement and the other Loan Documents, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Global Administrative Agent and the Canadian Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register and will provide prompt written notice to the Borrower
of the effectiveness of such assignment. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e) Any Lender may, without the consent of the Borrower, the Global
Administrative Agent, the Canadian Administrative Agent or any Issuing Bank,
sell participations to one or more banks or other entities which are entities in
Canada for purposes of the Income Tax Act (Canada) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Global Commitment, Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrower,
the Global Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations

 

89



--------------------------------------------------------------------------------

under this Agreement. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce the Loan Documents and to approve any amendment, modification
or waiver of any provision of the Loan Documents; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
second proviso to Section 10.2(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.8 and 10.12 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.

 

(g) Any Lender may at any time pledge or assign a Lien in all or any portion of
its rights under this Agreement to secure obligations of such Lender and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 10.5 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any Issuing Bank, the Arrangers or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Global Commitments and Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17, 2.18, 2.20, 10.3 and
10.12 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Global Commitments and Commitments or the termination of this Agreement
or any provision hereof.

 

SECTION 10.6 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been

 

90



--------------------------------------------------------------------------------

executed by the Global Administrative Agent and the Canadian Administrative
Agent and when the Global Administrative Agent and the Canadian Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 10.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each of the Agents, the Issuing Banks, the Lenders and their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of, the Borrower or any of its Subsidiaries against any
and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured; provided, however, that any such set-off and application shall be
subject to the provisions of Section 2.18 and the Intercreditor Agreement. As
security for such obligations, the Borrower hereby grants to the Agents, each
Issuing Bank and each Lender a continuing security interest in any and all
balances, credits, deposits, accounts or moneys of the Borrower and its
Subsidiaries then or thereafter maintained with any of the Agents, such Issuing
Bank and such Lenders. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

SECTION 10.9 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE PROVINCE OF ALBERTA AND OF CANADA APPLICABLE THEREIN.

 

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF THE COURTS OF THE PROVINCE
OF ALBERTA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH

 

91



--------------------------------------------------------------------------------

ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS OF THE PROVINCE
OF ALBERTA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE GLOBAL ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
PROVINCE OF ALBERTA. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

92



--------------------------------------------------------------------------------

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12 Confidentiality. In the event that a Loan Party provides to the
Global Administrative Agent, the Canadian Administrative Agent or the Lenders
confidential information belonging to such Loan Party or any of its Subsidiaries
(whether before or after the date of this Agreement), then the Global
Administrative Agent, the Canadian Administrative Agent and the Lenders shall
thereafter use such information only in connection with, or as contemplated by,
this Agreement, the other Combined Loan Documents and the transactions
contemplated hereby and thereby and shall maintain such information in
confidence in accordance with the standards of care and diligence that each
utilizes in maintaining its own confidential information. This obligation of
confidence shall not apply to such portions of the information which (a) are in
the public domain due to no breach hereof by the Global Administrative Agent,
the Canadian Administrative Agent or any of the Lenders, (b) hereafter become
part of the public domain without the Global Administrative Agent, the Canadian
Administrative Agent or the Lenders breaching their obligation of confidence to
such Loan Party as required hereby or by any other Combined Loan Document, (c)
are previously known by the Global Administrative Agent, the Canadian
Administrative Agent or the Lenders from some source other than such Loan Party,
(d) are hereafter developed by the Global Administrative Agent, the Canadian
Administrative Agent or the Lenders without using such Loan Party’s information,
(e) are hereafter obtained by or available to the Global Administrative Agent,
the Canadian Administrative Agent or the Lenders from a third party who owes no
obligation of confidence to such Loan Party with respect to such information,
(f) are disclosed with such Loan Party’s consent, (g) must be disclosed either
pursuant to any Governmental Rule or to Persons regulating the activities of the
Global Administrative Agent, the Canadian Administrative Agent or the Lenders,
or (h) as may be required by law or regulation or order of any Governmental
Authority in any judicial, arbitration or governmental proceeding. Further, the
Global Administrative Agent, the Canadian Administrative Agent or a Lender may
disclose any such information to any other Lender, any independent petroleum
engineers or consultants, any independent certified public or chartered
accountants, any legal counsel employed by such Person in connection with this
Agreement or any other Combined Loan Document, including without limitation, the
enforcement or exercise of all rights and remedies thereunder, or any assignee
or participant (including prospective assignees and participants) in the Loans;
provided, however, that the Global Administrative Agent, the Canadian
Administrative Agent or the Lenders shall receive a confidentiality agreement
from the Person to whom such information is disclosed such that said Person
shall have the same obligation to maintain the confidentiality of such
information as is imposed upon the Global Administrative Agent, the Canadian
Administrative Agent or the Lenders hereunder. Furthermore, this obligation of
confidence shall not apply to, and each of the Agents and the Lenders (and each
Person employed or retained by such Agents or Lenders who are or are expected to
become engaged in evaluating, approving, structuring or administering the Loans)
may disclose to any Governmental Authority, without limitation of any kind, the
tax treatment and tax structure of the Loan transactions contemplated by this
Agreement and the other Combined Loan Documents, and all materials of any kind
(including opinions or other tax analyses) related thereto that are or have been
provided to such Agent or Lender relating to such tax treatment or tax
structure; provided that with respect to any document or similar item that in
either case contains confidential information concerning such

 

93



--------------------------------------------------------------------------------

tax treatment or tax structure of the Loan transactions contemplated by this
Agreement and the other the Combined Loan Documents as well as other
information, this sentence shall only apply to such portions of the documents or
similar item that relate to such tax treatment or tax structure. Notwithstanding
anything to the contrary provided herein, this obligation of confidence shall
cease four (4) years from the date the information was furnished, unless the
Borrower or the Parent requests in writing at least thirty (30) days prior to
the expiration of such four year period, to maintain the confidentiality of such
information for an additional four (4) year period. The Borrower and each other
Loan Party (by their acceptance of the benefits of this Section 10.12) hereby
waive any and all other rights any of them may have to confidentiality as
against the Global Administrative Agent, the Canadian Administrative Agent and
the Lenders arising by contract, agreement, statute or law except as expressly
stated in this Section 10.12 or Section 10.12 of the U.S. Credit Agreement.

 

SECTION 10.13 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of the Borrower
and the Guarantors to a Lender, any Issuing Bank or any Agent under this
Agreement or any Combined Loan Document shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to such Lender, such Issuing
Bank or Agent limiting rates of interest which may be charged or collected by
such Lender, such Issuing Bank or Agent. Accordingly, if the transactions
contemplated hereby or thereby would be illegal, unenforceable, usurious or
criminal under laws applicable to a Lender, any Issuing Bank or any Agent
(including the laws of any jurisdiction whose laws may be mandatorily applicable
to such Lender or Agent notwithstanding anything to the contrary in this
Agreement or any other Combined Loan Document then, in that event,
notwithstanding anything to the contrary in this Agreement or any other Combined
Loan Document, it is agreed as follows:

 

(i) the provisions of this Section shall govern and control;

 

(ii) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement or any Combined Loan Document or otherwise in connection
with this Agreement or any Combined Loan Document by such Lender, such Issuing
Bank or such Agent shall under no circumstances exceed the maximum amount of
interest allowed by applicable law (such maximum lawful interest rate, if any,
with respect to each Lender, each Issuing Bank and the Agents herein called the
“Highest Lawful Rate”), and any excess shall be cancelled automatically and if
theretofore paid shall be credited to the Borrower by such Lender, such Issuing
Bank or such Agent (or, if such consideration shall have been paid in full, such
excess refunded to the Borrower);

 

(iii) all sums paid, or agreed to be paid, to such Lender, such Issuing Bank or
such Agent for the use, forbearance and detention of the indebtedness of the
Borrower to such Lender, such Issuing Bank or such Agent hereunder or under any
Combined Loan Document shall, to the extent permitted by laws applicable to such
Lender, such Issuing Bank or such Agent, as the case may be, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof;

 

94



--------------------------------------------------------------------------------

(iv) if at any time the interest provided pursuant to this Section or any other
clause of this Agreement or any other Combined Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other
Combined Loan Document and deemed interest under laws applicable to such Lender,
such Issuing Bank or such Agent, exceeds that amount which would have accrued at
the Highest Lawful Rate, then the amount of interest and any such fees or
compensation to accrue to such Lender, such Issuing Bank or such Agent pursuant
to this Agreement or such other Combined Loan Document shall be limited,
notwithstanding anything to the contrary in this Agreement or any other Combined
Loan Document, to that amount which would have accrued at the Highest Lawful
Rate, but any subsequent reductions, as applicable, shall not reduce the
interest to accrue to such Lender, such Issuing Bank or such Agent pursuant to
this Agreement or such other Combined Loan Document below the Highest Lawful
Rate until the total amount of interest accrued pursuant to this Agreement or
such other Combined Loan Document, as the case may be, and such fees or
compensation deemed to be interest equals the amount of interest which would
have accrued to such Lender or Agent if a varying rate per annum equal to the
interest provided pursuant to any other relevant Section hereof (other than this
Section) or thereof, as applicable, had at all times been in effect, plus the
amount of fees which would have been received but for the effect of this
Section; and

 

(v) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Combined Loan Documents) by
such Lender, such Issuing Bank or such Agent would cause such Lender to charge
the Borrower a criminal rate of interest, the Lenders, the Issuing Banks and the
Agents agree that they will not require the payment or receipt thereof or a
portion thereof which would cause a criminal rate of interest to be charged by
such Lender, such Issuing Bank or such Agent, as applicable, and if received
such affected Lender, such Issuing Bank or Agent will return such funds to the
Borrower so that the rate of interest paid by the Borrower shall not exceed a
criminal rate of interest from the date this Agreement was entered into.

 

Notwithstanding any provision herein to the contrary, in no event will the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable under this Agreement exceed the maximum effective annual rate of
interest on the “credit advanced” (as defined in that section) permitted under
that section and, if any payment, collection or demand pursuant to this
Agreement in respect of “interest” (as defined in that section) is determined to
be contrary to the provisions of that section, such payment, collection or
demand will be deemed to have been made by mutual mistake of the Borrower, any
Guarantor, the Lenders, the Issuing Bank and the Agent, as the case may be, and
the amount of such excess payment or collection will be refunded to the Borrower
or such Guarantor, as the case may be. For purposes of this Agreement, the
effective annual rate of interest will be determined in accordance with
generally accepted actuarial practices and principles over the term of the Loans
on the basis of annual compounding of the lawfully permitted rate of interest
and, in the event of dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Global Administrative Agent will be
prima facie evidence, for the purposes of such determination.

 

95



--------------------------------------------------------------------------------

SECTION 10.14 [Reserved].

 

SECTION 10.15 Collateral Matters; Hedging Agreements. The benefit of the
Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to those Lenders or their
Affiliates that are counterparties to the Hedging Agreements on a pro rata basis
in respect of any Hedging Obligations of the Borrower or any of its Subsidiaries
that are in effect at such time as such Person (or its Affiliate) is a Lender,
but only while such Person or its Affiliate is a Lender; provided that it is the
intention of the parties hereto that repayment of the Hedging Obligations of the
Borrower and its Subsidiaries under any Hedging Agreement with a Combined
Lender, or any Affiliate of a Combined Lender from realization of any Collateral
shall be subject to the terms of the Intercreditor Agreement and Security
Documents.

 

SECTION 10.16 Arranger; Co-Global Documentation Agents; Co-Global Syndication
Agents; Other Agents. None of the Persons identified on the facing page or the
signature pages of this Agreement as a “Co-Lead Arranger and Joint Bookrunner”
or “Co-Global Documentation Agent” or “Co-Global Syndication Agent” or any other
Agent (other than the Global Administrative Agent) shall have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Combined Loan Document other than, except in the case of the Arrangers, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Arrangers, the Global Documentation Agents, the Global Syndication Agents or any
other Agent shall have or be deemed to have any fiduciary relationship with any
Lender, and none of the Global Administrative Agent, the Canadian Administrative
Agent, the Arrangers, the Global Documentation Agent, the Global Syndication
Agent or any other Agent shall have or be deemed to have any fiduciary
relationship with the Borrower or any of its Subsidiaries. The Borrower and each
Lender acknowledges that it has not relied, and will not rely, on any of the
Arranger, the Co-Global Documentation Agents, the Co-Global Syndication Agents
or any other Agent in deciding to enter into this Agreement or in taking or not
taking any action hereunder or under the Combined Loan Documents.

 

SECTION 10.17 Intercreditor Agreement; Security Documents. Each Lender on behalf
of itself and any Affiliate which is a counterparty to a Hedging Agreement
acknowledges and agrees that the Global Administrative Agent has entered into
the Intercreditor Agreement and the Security Documents on behalf of itself, the
other Agents, Lenders and Affiliates thereof that are parties to a Hedge
Transaction, and each of them (by their signature hereto or acceptance of the
benefits of the Security Documents) hereby agree to be bound by the terms of the
Intercreditor Agreement and such Security Documents, acknowledge receipt of
copies of the Intercreditor Agreement and such Security Documents (as well as
the Subordinated Note Purchase Agreement) and consent to the rights, powers,
remedies, indemnities and exculpations given to the Global Administrative Agent
thereunder. For so long as the Intercreditor Agreement shall be in effect, the
terms and conditions of this Agreement and the other Loan Documents are subject
to the terms of the Intercreditor Agreement. In the event of any inconsistency
between this Agreement or any other Loan Document and the terms of the
Intercreditor Agreement, the Intercreditor Agreement shall control. In the event
of any inconsistency between this Agreement and the terms of any other Loan
Document (other than the Intercreditor Agreement), this Agreement shall control.
Each Lender by its signature hereto agrees to its Designation as set forth on
Schedule 2.1.

 

96



--------------------------------------------------------------------------------

SECTION 10.18 [Reserved].

 

SECTION 10.19 Status as Senior Indebtedness. The Loans and other Obligations
hereunder are “Senior Indebtedness” under the Subordinated Note Purchase
Agreement.

 

SECTION 10.20 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MGV ENERGY INC., as Borrower

By:

   

Name:

   

Title:

   

 

S - 1

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK ONE, NA, as Global Administrative Agent

By:

   

Name:

   

Title:

   

 

S - 2

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK ONE, NA, CANADA BRANCH, as Canadian Administrative Agent and as a Lender

By:

   

Name:

   

Title:

   

 

S - 3

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Co-Global Syndication Agent

By:

   

Name:

   

Title:

   

 

S - 4

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS (CANADA), as a Lender

By:

   

Name:

   

Title:

   

 

S - 5

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-Global Syndication Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

S - 6

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (by its Canada

branch), as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

S - 7

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Co-Global Documentation Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

S - 8

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

S - 9

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMERICA BANK, CANADA BRANCH, as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

S - 10

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF

COMMERCE, as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

S - 11

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TORONTO DOMINION BANK, as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

S - 12

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

S - 13

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SOCIETE GENERALE (CANADA), as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

S - 14

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as a Co-Global Syndication Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

S - 15

[SIGNATURE PAGE TO CANADIAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTE

 

U.S. $                             

 

July 28, 2004

 

FOR VALUE RECEIVED, the undersigned, MGV ENERGY INC., a corporation organized
under the laws of the Province of Alberta, Canada (the “Borrower”), promises to
pay to the order of [NAME OF LENDER] (the “Lender”) on July 28, 2009 the
principal sum of                                               U.S. DOLLARS
(U.S. $                             ) or, if less, the aggregate unpaid
principal amount of all Loans shown on the schedule attached hereto (and any
continuation thereof) made by the Lender pursuant to that certain Credit
Agreement dated as of July 28, 2004 (together with all amendments, restatements,
supplements, renewals, extensions and other modifications, if any, from time to
time thereafter made thereto, the “Credit Agreement”), among the Borrower, the
various financial institutions as are or may become parties thereto as lenders
(including the Lender) (collectively, the “Lenders”), Bank One, NA, as global
administrative agent (in such capacity together with any successors thereto, the
“Global Administrative Agent”), Bank One, NA, Canada Branch, as Canadian
administrative agent (in such capacity together with any successors thereto, the
“Canadian Administrative Agent”), and the other agents party thereto.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding at the rates per annum and on the dates specified
in the Credit Agreement.

 

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Canadian Administrative Agent.

 

This Note is a Note referred to in, and evidences Indebtedness incurred under,
the Credit Agreement, to which reference is made for a description of the
security for this Note and for a statement of the terms and conditions on which
the Borrower is permitted and required to make prepayments and repayments of
principal of the Indebtedness evidenced by this Note and on which such
Indebtedness may be declared to be immediately due and payable. Unless otherwise
defined herein, terms used herein have the meanings provided in the Credit
Agreement.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF
ALBERTA AND OF CANADA APPLICABLE THEREIN.

 

THIS WRITTEN NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

MGV ENERGY INC.

By:

--------------------------------------------------------------------------------

Name:

Title:

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

   Definitions    1

Section 1.1

  

Defined Terms

   1

Section 1.2

  

Classification of Loans and Borrowings

   25

Section 1.3

  

Terms Generally

   25

Section 1.4

  

U.S. Credit Agreement Definitions

   26

ARTICLE II

   The Credits    26

Section 2.1

  

Global Commitments and Commitments

   26

Section 2.2

  

Loans and Borrowings

   28

Section 2.3

  

Requests for Borrowings

   29

Section 2.4

  

Letters of Credit

   30

Section 2.5

  

Funding of Borrowings

   34

Section 2.6

  

Interest Elections

   35

Section 2.7

  

Global Borrowing Base

   36

Section 2.8

  

Termination and Reduction of Global Commitments and Commitments

   41

Section 2.9

  

Repayment of Loans; Evidence of Indebtedness

   42

Section 2.10

  

Prepayment of Loans

   42

Section 2.11

  

Fees

   45

Section 2.12

  

Interest

   46

Section 2.13

  

Alternate Rate of Interest

   47

Section 2.14

  

Illegality

   47

Section 2.15

  

Increased Costs

   48

Section 2.16

  

Break Funding Payments

   49

Section 2.17

  

Taxes

   50

Section 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   52

Section 2.19

  

Mitigation Obligations; Replacement of Lenders

   54

Section 2.20

  

Currency Conversion and Currency Indemnity

   55

Section 2.21

  

Bankers’ Acceptances

   55

ARTICLE III

   Representations and Warranties    60

Section 3.1

  

Existence and Power

   60

Section 3.2

  

Loan Party and Governmental Authorization; Contravention

   60

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 3.3

  

Binding Effect

   61

Section 3.4

  

Financial Information

   61

Section 3.5

  

Ownership of Properties Generally

   61

Section 3.6

  

Mineral Interests

   61

Section 3.7

  

Licenses, Permits, Etc

   62

Section 3.8

  

Compliance with Law

   62

Section 3.9

  

Full Disclosure

   62

Section 3.10

  

Organizational Structure; Nature of Business

   62

Section 3.11

  

Fiscal Year

   62

Section 3.12

  

No Default

   62

Section 3.13

  

Use of Proceeds and Letters of Credit

   63

Section 3.14

  

Location of Business and Offices

   63

Section 3.15

  

Subsidiaries

   63

Section 3.16

  

Priority; Security Matters

   63

Section 3.17

  

Status as Senior Indebtedness

   63

Section 3.18

  

Pension Plans

   63

Section 3.19

  

Representations and Warranties in U.S. Credit Agreement

   64

ARTICLE IV

   Conditions    64

Section 4.1

  

Initial Loan

   64

Section 4.2

  

Each Credit Event

   67

ARTICLE V

   Affirmative Covenants    68

Section 5.1

  

Information

   68

Section 5.2

  

Business of Borrower and Subsidiaries

   69

Section 5.3

  

Maintenance of Existence; Oil and Gas Properties

   69

Section 5.4

  

Title Data; Title to Oil and Gas Properties

   70

Section 5.5

  

Right of Inspection

   70

Section 5.6

  

Compliance with Laws and Documents

   70

Section 5.7

  

Operation of Properties and Equipment

   70

Section 5.8

  

Performance of Obligations

   71

Section 5.9

  

Additional Subsidiaries

   71

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 5.10

  

Further Assurances

   71

Section 5.11

  

Pension Plans

   73

Section 5.12

  

Covenants in U.S. Credit Agreement

   73

ARTICLE VI

   [RESERVED.]    74

ARTICLE VII

   Negative Covenants    74

Section 7.1

  

Incurrence of Debt

   74

Section 7.2

  

Negative Pledge

   76

Section 7.3

  

Amendments to Organizational Documents

   76

Section 7.4

  

Use of Proceeds

   76

Section 7.5

  

Transactions with Affiliates

   76

Section 7.6

  

Fiscal Year

   76

Section 7.7

  

Change in Business

   76

ARTICLE VIII

   Events of Default    76

Section 8.1

  

Listing of Events of Default

   76

Section 8.2

  

Action if Bankruptcy

   79

Section 8.3

  

Action if Other Event of Default

   79

ARTICLE IX

   Agents    79

ARTICLE X

   Miscellaneous    82

Section 10.1

  

Notices

   82

Section 10.2

  

Waivers; Amendments

   84

Section 10.3

  

Expenses; Indemnity; Damage Waiver

   86

Section 10.4

  

Successors and Assigns

   87

Section 10.5

  

Survival

   90

Section 10.6

  

Counterparts; Effectiveness

   90

Section 10.7

  

Severability

   91

Section 10.8

  

Right of Setoff

   91

Section 10.9

  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

   91

Section 10.10

  

WAIVER OF JURY TRIAL

   92

Section 10.11

  

Headings

   93

Section 10.12

  

Confidentiality

   93

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 10.13

  

Interest Rate Limitation

   94

Section 10.14

  

[Reserved]

   96

Section 10.15

  

Collateral Matters; Hedging Agreements

   96

Section 10.16

  

Arranger; Co-Global Documentation Agents; Co-Global Syndication Agents; Other
Agents

   96

Section 10.17

  

Intercreditor Agreement; Security Documents

   96

Section 10.18

  

[Reserved]

   97

Section 10.19

  

Status as Senior Indebtedness

   97

Section 10.20

  

NO ORAL AGREEMENTS

   97

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBITS:

Exhibit A

   Form of Note

Exhibit B-1

   Form of Legal Opinion of General Counsel of Parent

Exhibit B-2

   Form of Legal Opinion of McCarthy Tétrault LLP, Canadian counsel to Borrower

Exhibit B-3

   Form of Legal Opinion of Jones Day, Texas counsel to Borrower

Exhibit B-4

   Form of Legal Opinion of Loomis, Ewert, Parsley, Davis & Gotting, Michigan
local counsel to Borrower

Exhibit B-5

   Form of Legal Opinion of Marian McGrath Pearcy, Indiana local counsel to
Borrower

Exhibit C

   [Reserved]

Exhibit D

   Form of Assignment and Acceptance

Exhibit E-1

   Form of Borrowing Request

Exhibit E-2

   Form of Interest Election Request

Exhibit F

   Form of Parent Pledge Agreement and Irrevocable Proxy

Exhibit G

   Form of Parent Guaranty

Exhibit H

   Form of Debenture

Exhibit I

   [Reserved]

Exhibit J

   Form of Additional Lender Certificate

Exhibit K

   Property Description

Exhibit L

   Power of Attorney Terms - Bankers’ Acceptances

Exhibit M

   Form of Bankers’ Acceptance Request

Exhibit N

   Calculation of Net Proceeds of Bankers’ Acceptances

Exhibit O

   Details of Issue of Bankers’ Acceptances

SCHEDULES:

Schedule 2.1

   Global Commitments and Commitments

 

v